

Exhibit 10.11
Execution Version

--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JANUARY 27, 2017
AMONG
ACCO BRANDS CORPORATION
and
CERTAIN SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,
as Borrowers
VARIOUS LENDERS,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC,
COMPASS BANK,
BMO CAPITAL MARKETS CORP.,
and
PNC BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BARCLAYS BANK PLC,
COMPASS BANK,
and
BANK OF MONTREAL,
as Co-Documentation Agents
PNC BANK, NATIONAL ASSOCIATION,
and
KEYBANK NATIONAL ASSOCIATION
as Senior Managing Agents
AND
BANK OF AMERICA, N.A.,
as Administrative Agent
________________________________________________________
$400,000,000 MULTICURRENCY REVOLVING CREDIT FACILITY
€300,000,000 EUR TERM LOAN A FACILITY
$80,000,000 AUD TERM LOAN A FACILITY


 
 
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------




________________________________________________________


--------------------------------------------------------------------------------





 
 
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Article 1
Definitions and Accounting Terms
4
Section 1.01
Defined Terms
4
Section 1.02
Other Interpretive Provisions
70
Section 1.03
Accounting Terms
71
Section 1.04
Rounding
71
Section 1.05
Times of Day
71
Section 1.06
Letter of Credit Amounts
71
Section 1.07
Currency Equivalents Generally; Change of Currency
72
Section 1.08
Additional Alternative Currencies
72
Section 1.09
Additional Borrowers
73
Section 1.10
Timing of Payment or Performance
74
Article 2
The Commitments and Credit Extensions
74
Section 2.01
The Loans
74
Section 2.02
Borrowings, Conversions and Continuations of Loans
75
Section 2.03
Letters of Credit
78
Section 2.04
Swing Line Loans
87
Section 2.05
Prepayments
90
Section 2.06
Termination or Reduction of Commitments
93
Section 2.07
Repayment of Loans
94
Section 2.08
Interest
95
Section 2.09
Fees
96
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
97
Section 2.11
Evidence of Debt
98
Section 2.12
Payments Generally; Administrative Agent’s Clawback
98
Section 2.13
Sharing of Payments by Lenders
100
Section 2.14
Incremental Facilities
101
Section 2.15
Cash Collateral
104
Section 2.16
Defaulting Lenders
105
Section 2.17
Nature of Obligations
108
Article 3
Taxes, Yield Protection and Illegality
110
Section 3.01
Taxes
110



 
i
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 3.02
Illegality
114
Section 3.03
Inability to Determine Rates
115
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans and Canadian BA Rate Loans
116
Section 3.05
Compensation for Losses
118
Section 3.06
Mitigation Obligations; Replacement of Lenders
119
Section 3.07
Survival
119
Article 4
Conditions Precedent
119
Section 4.01
Conditions Precedent to the SpinCo Closing Date
119
Section 4.02
Conditions Precedent to the Original Closing Date
119
Section 4.03
Conditions to All Credit Extensions after the Original Closing Date
120
Section 4.04
Conditions Precedent to Effectiveness of Second Amendment
120
Section 4.05
Conditions Precedent to Effectiveness of Third Amendment to Amended and Restated
Credit Agreement
120
Section 4.06
Conditions Precedent to Effectiveness of Third Amendment to Second Amended and
Restated Credit Agreement
120
Article 5
Representations and Warranties
121
Section 5.01
Existence, Qualification and Power
121
Section 5.02
Authorization; No Contravention
121
Section 5.03
Governmental Authorization; Other Consents
121
Section 5.04
Binding Effect
121
Section 5.05
Financial Statements; No Material Adverse Effect
122
Section 5.06
Litigation
122
Section 5.07
No Default
122
Section 5.08
Ownership of Property; Liens
123
Section 5.09
Environmental
123
Section 5.10
Insurance
124
Section 5.11
Taxes
125
Section 5.12
ERISA Compliance
125
Section 5.13
Subsidiaries; Equity Interests
126
Section 5.14
Margin Regulations; Investment Company Act
126
Section 5.15
Disclosure
126
Section 5.16
Compliance with Laws
127
Section 5.17
Taxpayer Identification Number
127



 
ii
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.18
Intellectual Property; Licenses, Etc
127
Section 5.19
Solvency
127
Section 5.20
Collateral Documents
127
Section 5.21
Senior Debt
128
Section 5.22
Sanctioned Persons
128
Section 5.23
Foreign Corrupt Practices Act
128
Section 5.24
Compliance with EU Bail-in Regulation
128
Article 6
Affirmative Covenants
128
Section 6.01
Financial Statements
128
Section 6.02
Certificates; Other Information
129
Section 6.03
Notices
131
Section 6.04
Preservation of Existence, Etc
132
Section 6.05
Maintenance of Properties
133
Section 6.06
Maintenance of Insurance
133
Section 6.07
Compliance with Laws
133
Section 6.08
Books and Records
133
Section 6.09
Inspection Rights
134
Section 6.10
Use of Proceeds
134
Section 6.11
Covenant to Guarantee Obligations and Give Security
134
Section 6.12
Compliance with Environmental Laws
135
Section 6.13
Preparation of Environmental Reports
135
Section 6.14
Lenders’ Meetings
135
Section 6.15
Further Assurances
135
Section 6.16
Ratings
136
Section 6.17
PPSA Policies and steps
136
Article 7
Negative Covenants
136
Section 7.01
Liens
136
Section 7.02
Investments
139
Section 7.03
Indebtedness
141
Section 7.04
Fundamental Changes
144
Section 7.05
Dispositions
145
Section 7.06
Restricted Payments
147



 
iii
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 7.07
Change in Nature of Business
149
Section 7.08
Transactions with Affiliates
149
Section 7.09
Restrictive Agreements
149
Section 7.10
Use of Proceeds
150
Section 7.11
Financial Covenants
150
Section 7.12
Amendments of Organization Documents
150
Section 7.13
Accounting Changes
150
Section 7.14
Prepayments of Indebtedness
150
Section 7.15
Sale-Leaseback Transactions
151
Section 7.16
Amendments of Indebtedness
151
Section 7.17
Limitation on Activities of Australian Borrower
151
Article 8
Events of Default and Remedies
152
Section 8.01
Events of Default
152
Section 8.02
Remedies Upon Event of Default
154
Section 8.03
Application of Funds
155
Article 9
Administrative Agent
155
Section 9.01
Appointment and Authority
155
Section 9.02
Rights as a Lender
156
Section 9.03
Exculpatory Provisions
156
Section 9.04
Reliance
157
Section 9.05
Delegation of Duties
157
Section 9.06
Resignation of Administrative Agent
158
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
159
Section 9.08
No Other Duties, Etc
159
Section 9.09
Administrative Agent May File Proofs of Claim
159
Section 9.10
Collateral and Guaranty Matters
160
Section 9.11
Secured Cash Management Agreements, Secured Hedge Agreements and Specified
Supply Chain Agreements
161
Article 10
Debt Allocation Mechanism
162
Section 10.01
Implementation of DAM
162
Section 10.02
Letters of Credit
163
Section 10.03
Net Payments Upon Implementation of DAM Exchange
164



 
iv
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Article 11
Miscellaneous
165
Section 11.01
Amendments, Etc
165
Section 11.02
Notices; Effectiveness; Electronic Communication
168
Section 11.03
No Waiver; Cumulative Remedies; Enforcement
170
Section 11.04
Expenses; Indemnity; Damage Waiver
171
Section 11.05
Payments Set Aside
173
Section 11.06
Successors and Assigns
174
Section 11.07
Treatment of Certain Information; Confidentiality
179
Section 11.08
Right of Setoff
180
Section 11.09
Interest Rate Limitation
180
Section 11.10
Integration
181
Section 11.11
Survival of Representations and Warranties
181
Section 11.12
Severability
182
Section 11.13
Replacement of Lenders
182
Section 11.14
Governing Law; Jurisdiction; Etc
183
Section 11.15
Waiver of Jury Trial
184
Section 11.16
No Advisory or Fiduciary Responsibility
184
Section 11.17
Electronic Execution of Assignments and Certain Other Documents
185
Section 11.18
USA PATRIOT Act
185
Section 11.19
Judgment Currency
185
Section 11.20
Holdings as Agent for Borrowers
186
Section 11.21
Waiver of Sovereign Immunity
186
Section 11.22
Independence of Covenants
187
Section 11.23
Lenders as Perfection Agents
187
Section 11.24
Effect of Amendment and Restatement of the Second Amended and Restated Credit
Agreement
187
Section 11.25
Ratification of Loan Documents
187
Section 11.26
Swedish law Security Confirmation
188
Section 11.27
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
188
Section 11.28
Consent regarding Dissolution of ACCO Brands Colombia
188









 
v
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------






SCHEDULES
1.01A
Existing Letters of Credit
1.01B
Agreed Security Principles
1.01C
Real Property Subject to Mortgage and Estoppel Requirements (Third Restatement
Date)
2.01
Commitments and Applicable Percentages
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.11
Tax Sharing Agreements
5.13
Subsidiaries; Other Equity Investments
7.01(b)
Certain Liens
7.02(h)
Certain Investments
7.03
Existing Indebtedness
7.08
Existing Affiliate Transactions
11.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS 
 
Form of
A-1
Committed Loan Notice
A-2
Conversion/Continuation Notice
A-3
Swing Line Loan Notice
A-4
Prepayment Notice
A-5
Swing Line Loan Prepayment Notice
B
Revolving Credit Note
C-1
Australian Dollar Term A Note
C-2
Euro Term A Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Incremental Joinder Agreement
G-1 through G-4
U.S. Tax Compliance Certificates
H
Foreign Obligations Guaranty
I
Borrower Joinder Agreement
J
Estoppel
K
U.S. Mortgage





 
 
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of January
27, 2017, among ACCO BRANDS CORPORATION, a Delaware corporation (“Holdings”),
each Domestic Subsidiary of Holdings that becomes a party hereto pursuant to
Section 1.09 by execution of a joinder hereto and is designated therein as a
“U.S. Borrower” (together with Holdings, collectively, the “U.S. Borrowers”),
ACCO Brands Australia Holding Pty. (the “Australian Borrower”), each Foreign
Subsidiary of Holdings that becomes a party hereto pursuant to Section 1.09 by
execution of a joinder hereto and is designated therein as a “Foreign Borrower”
(together with the Australian Borrower, collectively, the “Foreign Borrowers”;
and the Foreign Borrowers together with the U.S. Borrowers, the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as administrative agent
(capitalized terms used but not defined in this preamble having the meaning
given such terms in Article 1 below).
WITNESSETH
WHEREAS, Holdings entered into that certain Credit Agreement, dated as of
March 26, 2012, among Holdings, certain Subsidiaries of Holdings party thereto
from time to time, each lender from time to time party thereto, Barclays Bank
PLC, as original administrative agent, and Bank of Montreal, as original
multicurrency administrative agent (as amended by the First Amendment to Credit
Agreement, dated December 10, 2012, and as further amended, restated, amended
and restated, supplemented or otherwise modified prior to the Restatement Date
(as defined below), the “Original Credit Agreement”);
WHEREAS, pursuant to the Original Credit Agreement, the Lenders (as defined in
the Original Credit Agreement) extended credit in the form of (a) Term Loans (as
defined in the Original Credit Agreement) on the Original Closing Date and the
SpinCo Closing Date, as applicable, in an aggregate principal amount equal to
$770,000,000 (or U.S. Dollar Equivalent thereof) and (b) Revolving Credit Loans
(as defined in the Original Credit Agreement) at any time and from time to time
prior to the applicable Maturity Date (as defined in the Original Credit
Agreement) in an aggregate principal amount at any time outstanding not in
excess of $250,000,000 (or U.S. Dollar Equivalent thereof);
WHEREAS, the Required Lenders (as defined in the Original Credit Agreement) and
other parties to the Second Amendment to Credit Agreement agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
the Amended and Restated Credit Agreement dated as of May 13, 2013, among
Holdings, certain Subsidiaries of Holdings from party thereto from time to time,
each lender from time to time party thereto, Barclays Bank PLC, as original
administrative agent, Bank of Montreal, as original multicurrency administrative
agent, Bank of America, N.A., as successor administrative agent (as amended by
the First Amendment to Amended and Restated Credit Agreement, dated July 19,
2013, as further amended by that Second Amendment to Credit Agreement, dated as
of June 26, 2014, and as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Amended and Restated
Credit Agreement”) to, among other things, (a) exchange and/or replace the
existing U.S. Dollar Term A Loans (as defined in the Original Credit Agreement)
with the Term A Loans, (b) prepay in full the


 
 
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Canadian Dollar Term A Loans (as defined in the Original Credit Agreement) to
the extent not already paid, (c) prepay in full the existing Term B Loans (as
defined in the Original Credit Agreement) and (d) replace the existing Revolving
Credit Facilities (as defined in the Original Credit Agreement) with the
Revolving Credit Facility and, in connection therewith, (1) the grants of
security interests and Liens under and pursuant to the Loan Documents continued
unaltered to secure, guarantee, support and otherwise benefit the Obligations of
Holdings and the other Loan Parties under the Original Credit Agreement and each
other Loan Document and each of the foregoing continued in full force and effect
in accordance with its terms except as expressly amended thereby or by the
Second Amendment, and the parties thereto ratified and confirmed the terms
thereof as being in full force and effect and unaltered by the Second Amendment
and (2) it was agreed and understood that the Amended and Restated Credit
Agreement did not constitute a novation, satisfaction, payment or reborrowing of
any Obligation under the Original Credit Agreement or any other Loan Document
except as expressly modified by the Amended and Restated Credit Agreement, nor
did it operate as a waiver of any right, power or remedy of any Lender under any
Loan Document; and
WHEREAS, the Required Lenders (as defined in the Amended and Restated Credit
Agreement) and other parties to the Third Amendment to Amended and Restated
Credit Agreement agreed to amend and restate the Amended and Restated Credit
Agreement in its entirety to read as set forth in the Second Amended and
Restated Credit Agreement dated as of April 28, 2015, among Holdings, certain
Subsidiaries of Holdings from time to time party thereto, each lender from time
to time party thereto and Bank of America, N.A., as administrative agent (as
amended by the First Amendment to Second Amended and Restated Credit Agreement,
dated July 7, 2015, as further amended by that Second Amendment and Additional
Borrower Consent, dated as of May 1, 2016, and as further amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Second Amended and Restated Credit Agreement”) and to, among other things,
(a) continue the existing Term A Loans (as defined in the Second Amended and
Restated Credit Agreement), (b) make additional Term A Loans, (c) continue the
Revolving Credit Facility (as defined below) and (d) make available additional
Revolving Credit Commitments, and it was agreed by such parties that the
“Obligations” under (and as defined in) the Amended and Restated Credit
Agreement (including indemnification obligations) shall be governed by and
deemed to be outstanding under the Second Amended and Restated Credit Agreement
with the intent that the terms of the Second Amended and Restated Credit
Agreement shall supersede the terms of the Amended and Restated Credit Agreement
(which shall thereafter have no further effect upon the parties thereto other
than with respect to any action, event, representation, warranty or covenant
occurring, made or applying prior to the Second Restatement Effective Date), and
all references to the Original Credit Agreement or the Amended and Restated
Credit Agreement in any Loan Document or other document or instrument delivered
in connection therewith shall be deemed to refer to this Agreement and the
provisions hereof; provided that (1) the grants of security interests and Liens
under and pursuant to the Loan Documents continued unaltered to secure,
guarantee, support and otherwise benefit the Obligations of the Borrower and the
other Loan Parties under the Original Credit Agreement, the Amended and Restated
Credit Agreement and the Second Amended and Restated Credit Agreement and each
other Loan Document and each of the foregoing continued in full force and effect
in accordance with its terms except as expressly amended thereby or by the Third
Amendment to Amended and Restated Credit Agreement, and the parties thereto
ratified and


 
2
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





confirmed the terms thereof as being in full force and effect and unaltered by
the Third Amendment to Amended and Restated Credit Agreement and (2) it is
agreed and understood that the Second Amended and Restated Credit Agreement did
not constitute a novation, satisfaction, payment or reborrowing of any
Obligation under the Original Credit Agreement, the Amended and Restated Credit
Agreement or any other Loan Document except as expressly modified by the Second
Amended and Restated Credit Agreement, nor did it operate as a waiver of any
right, power or remedy of any Lender under any Loan Document.
WHEREAS, the Required Lenders (as defined in the Second Amended and Restated
Credit Agreement) and other parties to the Third Amendment have agreed to amend
and restate the Second Amended and Restated Credit Agreement in its entirety to
read as set forth in this Agreement and to, among other things, (a) reflect the
repayment, in full, of the existing Term A Loans (as defined in the Second
Amended and Restated Credit Agreement) on the Third Restatement Date,
(b) continue the existing Australian Dollar Term A Loans (as defined below) as
amended and restated by this Agreement, (c) establish a tranche of
Euro-denominated Term A Loans in the form of the Euro Term A Loans, (d) continue
the Revolving Credit Facility (as defined below) as amended and restated by this
Agreement and (e) make available additional Revolving Credit Commitments, and it
has been agreed by such parties that the “Obligations” under (and as defined in)
the Second Amended and Restated Credit Agreement (including indemnification
obligations) shall be governed by and deemed to be outstanding under this
Agreement with the intent that the terms of this Agreement shall supersede the
terms of the Second Amended and Restated Credit Agreement (which shall hereafter
have no further effect upon the parties thereto other than with respect to any
action, event, representation, warranty or covenant occurring, made or applying
prior to the Third Restatement Date), and all references to the Original Credit
Agreement, the Amended and Restated Credit Agreement or the Second Amended and
Restated Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof; provided that (1) the grants of security interests and
Liens under and pursuant to the Loan Documents shall continue unaltered to
secure, guarantee, support and otherwise benefit the Obligations of the Borrower
and the other Loan Parties under the Original Credit Agreement, the Amended and
Restated Credit Agreement, the Second Amended and Restated Credit Agreement and
this Agreement and each other Loan Document and each of the foregoing shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby or by the Third Amendment, and the parties
thereto hereby ratify and confirm the terms thereof as being in full force and
effect and unaltered by this Agreement and (2) it is agreed and understood that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Original Credit Agreement, the Amended
and Restated Credit Agreement, the Second Amended and Restated Credit Agreement
or any other Loan Document except as expressly modified by this Agreement, nor
does it operate as a waiver of any right, power or remedy of any Lender under
any Loan Document.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


 
3
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acquisition” means the acquisition by Holdings, directly or indirectly through
one or more of its wholly-owned Subsidiaries, of 100% of the Equity Interests of
Esselte Group Holdings AB.
“Acquisition Agreement” means the Share Purchase Agreement, dated as of October
21, 2016, by and among Esselte Group Holdings (Luxembourg) S.A., as Vendor, ACCO
Europe Limited, as Purchaser, and ACCO Brands Corporation, as Purchaser
Guarantor.
“Act” has the meaning specified in Section 11.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify Holdings and
the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Agents” mean the Administrative Agent, the Syndication Agents, the
Co-Documentation Agents and the Senior Managing Agents.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreed Security Principles” means those principles set forth on Schedule 1.01B.
“Agreement” means this Third Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning specified in Section 11.19.
“All-in Yield” means, as to any Indebtedness, the yield thereon as reasonably
determined by the Administrative Agent taking into account the interest rate,
margin, original issue discount, up-front fees and increases in Eurodollar Rate
or Base Rate floor; provided that original issue discount and up-front fees
shall be equated to interest rate assuming a 4-year life to maturity and
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, structuring or similar fees paid to arrangers or fees that are not
paid ratably to the lenders providing such Indebtedness.
“Alternative Currency” means (i) with respect to Revolving Credit Loans,
Canadian Dollars, Euros, Pounds Sterling and Australian Dollars or any other
lawful currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars subject to the consents required
pursuant to Section 1.08(a) and (ii) with respect to Letters of Credit, Hong
Kong Dollars, Canadian Dollars, Euros,


 
4
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Pounds Sterling and Australian Dollars or any other lawful currency (other than
U.S. Dollars) that is readily available and freely transferable and convertible
into U.S. Dollars subject to the consents required pursuant to Section 1.08(a).
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $300,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.
“Amended and Restated Credit Agreement” has the meaning specified in the
recitals to this Agreement.
“Annual Financial Statements” means the unqualified audited consolidated balance
sheets of Holdings and its Subsidiaries and the consolidated statements of
operations, Stockholders’ Equity and cash flows of Holdings and its Subsidiaries
for the three latest Fiscal Years ending more than ninety (90) days prior to the
Third Restatement Date.
“Applicable Indebtedness” has the meaning provided in the definition of
“Weighted Average Life to Maturity”.
“Applicable Percentage” means (a) with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the aggregate
principal amount of all Term A Loans then outstanding represented by the
principal amount of such Term A Lender’s Term A Loans at such time and (b) with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place), the numerator of which is the Revolving Credit
Commitment of such Revolving Credit Lender and the denominator of which is the
aggregate amount of the Revolving Credit Commitments; provided that if the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The Applicable Percentage of any Lender
is subject to adjustment as provided in Section 2.16.
“Applicable Rate” means in respect of the Term A Facility and the Revolving
Credit Facility, (i) from the Third Restatement Date to the date following the
Third Restatement Date on which a Compliance Certificate is delivered pursuant
to Section 6.02(a) in respect of the first full fiscal quarter ended after the
Third Restatement Date, which Compliance Certificate shall give pro forma effect
to the consummation of the Acquisition and the incurrence of Indebtedness under
the Facilities, 2.00% per annum for Eurodollar Rate Loans, Australian BBSR Rate
Loans, Canadian BA Rate Loans and Letter of Credit Fees (for financial Letters
of Credit), 1.00% per annum for Base Rate Loans, 0.40% per annum for Letter of
Credit Fees (for commercial Letters of Credit) and 1.00% per annum for Letter of
Credit Fees (for performance Letters of Credit) and (ii) thereafter, the
applicable percentage set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):


 
5
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Pricing
Level
Consolidated
Leverage Ratio
Eurodollar Rate/ Australian BBSR Rate/Canadian BA Rate/ Letter of Credit Fees
(financial)
Base Rate
Letter of Credit Fees (commercial)
Letter of Credit Fees (performance)
1
> 4.00 to 1.00
2.50
%
1.50
%
0.50
%
1.250
%
2
≤ 4.00 to 1.00 and
> 3.50 to 1.00
2.25
%
1.25
%
0.45
%
1.125
%
3
≤ 3.50 to 1.00 and > 3.00 to 1.00
2.00
%
1.00
%
0.40
%
1.000
%
4
≤ 3.00 to 1.00 and > 2.00 to 1.00
1.50
%
0.50
%
0.30
%
0.750
%
5
≤ 2.00 to 1.00
1.25
%
0.25
%
0.25
%
0.625
%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.


 
6
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Appraisal” has the meaning provided in the definition of “Collateral and
Guaranty Requirements”.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, Revolving Credit Facility, or any Series of the Incremental Term Loan
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term A Loan, Revolving Credit Loan, or an Incremental Term A Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Bank, National Association, Barclays Bank PLC, Compass Bank, BMO Capital
Markets Corp. and PNC BANK, National Association, in their capacity as joint
lead arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, if
applicable, in each case, in substantially the form of Exhibit E-1 or any other
form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“AUD Incremental Joinder Agreement” means the Incremental Joinder Agreement,
dated as of May 1, 2016, by and among Holdings, certain Subsidiaries of Holdings
party thereto, the Australian Dollar Term A Lenders party thereto and the
Administrative Agent.
“Australian BBSR Rate” means, with respect to each Interest Period for an
Australian BBSR Rate Loan, the rate per annum equal to the Bank Bill Swap
Reference Rate or the successor thereto as approved by the Administrative Agent
(“BBSY”) as published by Bloomberg (or such other page or commercially available
source providing BBSY quotations as may be designated by the Administrative
Agent from time to time) at or about 10:30 a.m. (Melbourne, Australia time) two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent with a term
equivalent to such Interest Period or if such Interest Period is not equal to a
number of months, with a term equivalent to the number of months closest to such
Interest Period); provided that if such rate is not available at such time for
any reason, the Administrative Agent may substitute such rate with a reasonably
acceptable alternative published interest rate that adequately reflects the
all-in-cost of funds to the Administrative Agent for funding such Type of Credit
Extension; and further provided, however, that at no time will the Australian
BBSR Rate be deemed to be less than 0% per annum.


 
7
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Australian BBSR Rate Loan” means a Revolving Credit Loan made in Australian
Dollars and bearing interest based on the Australian BBSR Rate.
“Australian Borrower” means ACCO Brands Australia Holding Pty. Ltd., a Foreign
Subsidiary of Holdings formed under the laws of Australia.
“Australian Dollar Term A Borrowers” means, collectively, the Australian
Borrower and each other Borrower that becomes a borrower under the Australian
Dollar Term A Facility pursuant to Section 1.09.
“Australian Dollar Term A Borrowing” means a borrowing consisting of one or more
simultaneous Australian Dollar Term A Loans of the same Type under the
Australian Dollar Term A Facility.
“Australian Dollar Term A Commitment” means, as to each Australian Dollar Term A
Lender, its obligation to make Australian Dollar Term A Loans to the Australian
Dollar Term A Borrowers and pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Australian Dollar Term A Lender’s name on Schedule 2.01 under the
caption “Australian Dollar Term A Commitment” or opposite such caption in the
Assignment and Assumption or Master Assignment pursuant to which such Australian
Dollar Term A Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the Third
Restatement Date, the aggregate amount of the Australian Dollar Term A
Commitments of the Australian Dollar Term A Lenders is AUD $80,000,000.
“Australian Dollar Term A Facility” means, at any time, (a) on or prior to the
Third Restatement Date, the aggregate amount of the Australian Dollar Term A
Commitments at such time together with the aggregate principal amount of the
Australian Dollar Term A Loans of all Australian Dollar Term A Lenders
outstanding at such time and (b) thereafter, the aggregate principal amount of
the Australian Dollar Term A Loans of all Australian Dollar Term A Lenders
outstanding at such time.
“Australian Dollar Term A Installment Payment Date” has the meaning specified in
Section 2.07(a).
“Australian Dollar Term A Lender” means (a) at any time on or prior to the Third
Restatement Date, any Lender that has an Australian Dollar Term A Commitment at
such time together with any Lender that holds Australian Dollar Term A Loans at
such time and (b) at any time after the Third Restatement Date, any Lender that
holds Australian Dollar Term A Loans at such time.
“Australian Dollar Term A Loan” means any Loan made by any Australian Dollar
Term A Lender under the Australian Dollar Term A Facility pursuant to
Section 2.01(a). On the Third Restatement Date, after giving effect to the
making of the Australian Dollar Term A Loans to be made on such date, the
aggregate outstanding principal amount of Australian Dollar Term A Loans shall
be AUD $80,000,000.
“Australian Dollar Term A Note” means a promissory note made by an Australian
Dollar Term A Borrower, in favor of an Australian Dollar Term A Lender
evidencing Australian Dollar Term A Loans made by such Australian Dollar Term A
Lender, in substantially the form of Exhibit C-1.
“Australian Dollars” and “AUD” means the lawful currency of the Commonwealth of
Australia.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).


 
8
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Third Restatement Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06 and (iii) the date of termination of the commitment of
each Revolving Credit Lender, to make Revolving Credit Loans, and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1.00% and (c) the Eurodollar Rate that would be
payable on such day for a Eurodollar Rate Loan with a one-month Interest Period
plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“BBSY” has the meaning specified in the definition of “Australian BBSR Rate”.
“Borrower Joinder Agreement” means an agreement in substantially the form of
Exhibit I or any other form approved by the Administrative Agent.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Notice” has the meaning specified in the definition of “Collateral and
Guaranty Requirements”.
“Borrower Obligations” means the Foreign Borrower Obligations and/or the U.S.
Borrower Obligations, as applicable, and shall include any Obligations owing to
the Administrative Agent, the L/C Issuer or any Lender by any entity that
becomes a borrower hereunder after the Restatement Date pursuant to Section 1.09
or otherwise.
“Borrowers” has the meaning specified in the preamble to this Agreement.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing, or an Incremental Borrowing, as the context may require.
“Brazil” means the Federative Republic of Brazil.
“Brazilian Real” and “BRL” means the lawful currency of the Brazil.


 
9
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in U.S.
Dollar deposits in the London interbank market, and (c) with respect to all
notices, determinations, fundings and payments in connection with, and payments
of principal and interest on, Australian BBSR Rate Loans, any day which is a
Business Day described in clause (a) and which is also a day which is not a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close in Sydney, Australia and (d) with
respect to all notices, determinations, fundings and payments in connection
with, and payments of principal and interest on, Canadian BA Rate Loans, any day
which is a Business Day described in clause (a) and which is also a day which is
not a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in Toronto, Ontario.
“Canadian BA Rate” means, with respect to each Interest Period for a Canadian BA
Rate Loan, the rate per annum equal to the average rate applicable to Canadian
Dollar bankers’ acceptances having an identical or comparable term as the
proposed Canadian BA Rate Loan displayed and identified as such on the
applicable page published by Bloomberg (or such other page or commercially
available source providing Canadian BA Rate quotations as may be designated by
the Administrative Agent from time to time) as at approximately 10:00 a.m.
Toronto time on such day (or, if such day is not a Business Day, as of
10:00 a.m. Toronto time on the immediately preceding Business Day) (the “CDOR
Rate”), plus ten (10) basis points; provided that if such rate does not appear
on the CDOR Page (or any display substituted therefor) at such time on such
date, the rate for such date will be the annual discount rate (rounded upward or
downward to the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto
time on such day at which a Canadian chartered bank listed on Schedule 1 of the
Bank Act (Canada) as selected by the Administrative Agent is then offering to
purchase Canadian Dollar bankers’ acceptances accepted by it having such
specified term (or a term as closely as possible comparable to such specified
term), plus ten (10) basis points.
“Canadian BA Rate Loan” means any Revolving Credit Loan made in Canadian Dollars
and bearing interest based on the Canadian BA Rate.
“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.
“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement of, or stay of proceedings to enforce, some or all of the
debts of a corporation.
“Canadian Pledge Agreement” means each of the Amended and Restated Canadian
Pledge Agreements (as defined in the Second Amendment).
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP.
“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.


 
10
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 365 days from the
date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and maturing no more than 365 days from the time of
the acquisition thereof, and having, at the time of acquisition thereof, a
rating of A-1 (or the then equivalent grade) or better from S&P or P-1 (or the
then equivalent grade) or better from Moody’s;
(d)    Investments made by Foreign Subsidiaries organized under the laws of
Brazil in (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the federal government of Brazil or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof (unless otherwise classified as a current asset
pursuant to clause (e) below), provided, that the full faith and credit of the
federal government of Brazil is pledged in support thereof, and (ii) repurchase
obligations with underlying securities of the type described in this clause (d);
and
(e)    Investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs having
daily liquidity and the portfolios of which have at least 95% of its assets in
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and, to the extent classified in accordance with GAAP as current assets
of a Subsidiary organized under the laws of Brazil, clause (d) of this
definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant


 
11
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





services processing and debit cards), bank guarantees to non-Loan Parties,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with any Loan Party or any Subsidiary, is a Lender, the
Administrative Agent or an Arranger or an Affiliate of a Lender, the
Administrative Agent or an Arranger, in its capacity as a party to such Cash
Management Agreement.
“CDOR Rate” has the meaning specified in the definition of “Canadian BA Rate”.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“CFC Subsidiary” means any Subsidiary that is a controlled foreign corporation
for purposes of Section 957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    (1) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is used in
Section 13(d)(3) of the Exchange Act) or (2) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of Holdings or its Subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);
(b)    the failure of Holdings to own and control, directly or indirectly, all
of the economic and voting rights associated with all of the Equity Interests of
any Borrower (other than Holdings);
(c)    after giving effect to any changes to the composition of the board of
directors or other equivalent governing body of Holdings on or immediately after
the Original Closing Date in connection with the Original Closing Date
Transaction, during any period of 12 consecutive months,


 
12
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





a majority of the members of the board of directors or other equivalent
governing body of Holdings cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(d)    a “Change of Control”, “Change in Control” or similar event shall occur
under any SpinCo Notes Document, any Qualified Preferred Stock (or any
documentation governing the same) or any other Indebtedness of Holdings or any
of its Subsidiaries with an aggregate principal amount in excess of the
Threshold Amount (to the extent that the occurrence of such event permits the
holders of Indebtedness thereunder to accelerate the maturity thereof or to
resell such other Indebtedness to Holdings, or requires Holdings to repay or
redeem, or offer to repurchase, such Indebtedness prior to the stated maturity
thereof).
“Co-Documentation Agents” mean Barclays Bank PLC, Compass Bank and Bank of
Montreal, in their capacities as co-documentation agents.
“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).
“Collateral” means all of the “Collateral”, “Pledged Collateral”, and “Mortgaged
Property” or similar property no matter how defined or referred to in the
Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.
“Collateral and Guaranty Compliance Event” has the meaning specified in
Section 6.11.
“Collateral and Guaranty Requirements” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from each Person that
becomes a U.S. Guarantor after the Restatement Date, a supplement to the U.S.
Obligations Guaranty, in the form specified therein, duly executed and delivered
by such U.S. Guarantor;
(b)    to the extent any Foreign Borrower becomes a party to this Agreement
after the Restatement Date pursuant to Section 1.09, the Administrative Agent
shall have received from each U.S. Loan Party and Foreign Guarantor either (i) a
counterpart of the Foreign Obligations Guaranty duly executed and delivered by
such U.S. Loan Party and such Foreign Guarantor dated as of such date or (ii) in
the case of any Person that becomes a U.S. Loan Party or a Foreign Guarantor
after such date, a supplement to the Foreign Obligations Guaranty, in the form
specified therein, duly executed and delivered by such U.S. Loan Party or such
Foreign Guarantor;
(c)    the Administrative Agent shall have received from each Person that
becomes a U.S. Loan Party after the Restatement Date, a supplement to the U.S.
Security Agreement in favor of the Administrative Agent (for the benefit of the
applicable Secured Parties), in the form specified therein, duly executed and
delivered by such U.S. Loan Party;
(d)    the Administrative Agent shall have received from each Subsidiary of
Holdings (other than a U.S. Loan Party) that becomes a party to this Agreement
as a Borrower after the Restatement Date pursuant to Section 1.09, and from each
Subsidiary of each such Borrower that


 
13
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





is organized under the laws of the same jurisdiction of such Borrower (it being
understood that entities formed under the laws of different states, provinces,
or other localities of the same country as that of a Borrower shall be
considered to be of the same jurisdiction as such Borrower for such purposes),
security, pledge or similar agreements (each, an “Other Foreign Security
Agreement”) granting first priority security interests (subject only to
Permitted Liens) in all present and after-acquired personal property in favor of
the Administrative Agent (for the benefit of the applicable Secured Parties)
securing all of the Obligations and any guarantee thereof (except as otherwise
provided in paragraph 1.2(h) of the Agreed Security Principles);
(e)    (x) the Administrative Agent shall have received from each Person that
becomes a U.S. Loan Party that directly holds any Equity Interests in any
Subsidiary of Holdings (other than any Immaterial Subsidiary) and shall have
received, in the case of any Person that becomes a U.S. Loan Party and from each
Person (each, an “Other Pledgor”) that directly holds any Equity Interests in
any Loan Party (other than Holdings) that is a Borrower or is organized under
the laws of the same jurisdiction as a Borrower (it being understood that
entities formed under the laws of different states, provinces or other
localities as the same country as that of a Borrower shall be considered to be
of the same jurisdiction), in each case after the Restatement Date, the Pledge
Agreements duly executed and delivered by each such U.S. Loan Party or such
Other Pledgor in favor of the Administrative Agent (for the benefit of the
applicable Secured Parties), that it determines, based on the advice of counsel,
to be necessary or advisable in connection with the pledge of such Equity
Interests or any supplements to such Pledge Agreements (in the form specified
therein), based on the advice of counsel, duly executed and delivered by such
U.S. Loan Party and (y) the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (other
than uncertificated Equity Interests) pledged in clause (x) above together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank, in the case of any U.S. Loan Party securing all of the Obligations
(subject to the Agreed Security Principles) and in the case of any Other Pledgor
securing all of the Obligations and any guarantee thereof (except as otherwise
provided in paragraph 1.2(h) of the Agreed Security Principles);
(f)    (x) the Administrative Agent shall have received from each Subsidiary of
Holdings (other than a U.S. Borrower) that becomes a party to this Agreement as
a Borrower after the Restatement Date pursuant to Section 1.09 and from each
Subsidiary of each such Borrower that is organized under the laws of the same
jurisdiction of such Borrower (it being understood that entities organized under
the laws of different states, provinces, or other localities of the same country
as that of a Borrower shall be considered to be of the same jurisdiction as such
Borrower for such purposes), that directly holds any Equity Interests in any
other Subsidiary of Holdings pledge agreements duly executed and delivered by
each such Foreign Loan Party in favor of the Administrative Agent (for the
benefit of the applicable Secured Parties), that it determines, based on the
advice of counsel, to be necessary or advisable in connection with the pledge of
such Equity Interests (each an “Other Foreign Pledge Agreement”) and (y) the
Administrative Agent shall have received certificates or other instruments
representing all such Equity Interests (other than uncertificated Equity
Interests) pledged in clause (x) above together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, in each case
securing all of the Obligations and any guarantee thereof (except as otherwise
provided in paragraph 1.2(h) of the Agreed Security Principles);
(g)    subject to the provisions set forth in Section VI of the Third Amendment,
all indebtedness of Holdings, the other Borrowers and each Subsidiary of
Holdings that is owing to any U.S. Loan Party (other than obligations owing to
the Loan Parties that do not individually or in the aggregate exceed $2,000,000
or the U.S. Dollar Equivalent thereof in any other currency) shall be


 
14
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





evidenced by an intercompany note or by a promissory note or an instrument in
form reasonably satisfactory to the Administrative Agent and shall be pledged
pursuant to the U.S. Security Agreement (or other applicable Collateral
Document) to secure all of the Obligations (subject to the Agreed Security
Principles) and the Administrative Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;
(h)    all indebtedness of Holdings, the other Borrowers and each Subsidiary of
Holdings that is owing to any Subsidiary of Holdings (other than a U.S. Loan
Party) that becomes a party to this Agreement as a Borrower after the
Restatement Date pursuant to Section 1.09 and from each Subsidiary of each such
Borrower that is organized under the laws of the same jurisdiction of such
Borrower (it being understood that entities organized under the laws of
different states, provinces, or other localities of the same country as that of
a Borrower shall be considered to be of the same jurisdiction as such Borrower
for such purposes) (other than obligations owing to such Loan Parties that do
not individually or in the aggregate exceed $2,000,000 or the U.S. Dollar
Equivalent thereof in any other currency) shall be evidenced by an intercompany
note or by a promissory note or an instrument in form reasonably satisfactory to
the Administrative Agent and, shall have been pledged pursuant to an Other
Foreign Security Agreement (or other applicable Collateral Document) to secure
all of the Obligations and any guarantee thereof (except as otherwise provided
in paragraph 1.2(h) of the Agreed Security Principles), and the Administrative
Agent shall have received all such promissory notes or instruments, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;
(i)    subject to the provisions set forth in Section VI of the Third Amendment,
(i) Borrower shall have used commercially reasonable efforts to cause to be
delivered to the Administrative Agent Estoppels, executed by each of the lessors
of the leased real properties located in the United States listed on
Schedule 1.01C and each other leased real property located in the United States
in, on or about which the applicable Loan Party stores, keeps or uses personal
property with a fair market value of $1,000,000 or more, which real property is
leased at any time after the Original Closing Date by a Loan Party (or leased by
a Person when it becomes a Loan Party) and (ii) the Administrative Agent shall
have received deeds of trust, trust deeds, deeds to secure debt and mortgages
(collectively, the “U.S. Mortgages”), each in substantially the form of
Exhibit K or any other form approved by the Administrative Agent and covering
the real properties located in the United States and listed on Schedule 1.01C or
acquired after the Original Closing Date by any Loan Party (or owned by any
Person when it becomes a Loan Party) with a fair market value greater than
$1,000,000 (each such property, a “U.S. Mortgaged Property”) securing all of the
Obligations (subject to the Agreed Security Principles), duly executed by the
appropriate Loan Party, together with:
1.    evidence that counterparts of the U.S. Mortgages with respect to such U.S.
Mortgaged Properties have been duly executed, acknowledged and delivered and are
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem necessary or desirable in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Administrative Agent for the benefit of the applicable Secured Parties and
that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid;
2.    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) with respect to such U.S.
Mortgaged Properties (other than as set forth in the proviso below), with
endorsements and in amounts acceptable to the


 
15
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the U.S. Mortgages to be valid
first and subsisting Liens on the property described therein, free and clear of
all defects (including mechanics’ and materialmen’s Liens) and encumbrances,
excepting only Permitted Liens, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents,
for mechanics’ and materialmen’s Liens and for zoning of the applicable
property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable; provided, that no Mortgage
Policy shall be required with respect to the U.S. Mortgaged Property located at
One Willow Lane, East Texas, Pennsylvania solely to the extent such U.S.
Mortgaged Property is Disposed of within 180 days after the Restatement Date (it
being understood that if such U.S. Mortgaged Property is not Disposed of within
180 days of the Restatement Date (or such longer period of time as may be
extended by the Administrative Agent in its reasonable discretion), Holdings
shall cause to be issued in accordance with this paragraph (2) a Mortgage Policy
for such U.S. Mortgaged Property on such 180th day (or such later date as
extended by the Administrative Agent in its reasonable discretion));
3.    American Land Title Association/American Congress on Surveying and Mapping
form surveys with respect to such U.S. Mortgaged Properties, for which all
necessary fees (where applicable) have been paid, and which are sufficient to
permit the applicable title insurance company to waive any survey exception,
certified to the Administrative Agent and the issuer of the Mortgage Policies in
a manner satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent (the “Surveys”);
provided, that with respect to U.S. Mortgaged Properties set forth on
Schedule 1.01C and owned by Holdings or any of its Subsidiaries as of the
Signing Date, this requirement shall have been deemed met on the Third
Restatement Date by the delivery of Surveys for such U.S. Mortgaged Properties
pursuant to the Original Credit Agreement, the Amended and Restated Credit
Agreement, or the Second Amended and Restated Credit Agreement, as applicable
(provided, that the applicable title insurer will issue “extended coverage” for
the Mortgage Policies based on the same);
4.    engineering, soils and other reports and environmental assessment reports
as to the properties described in the U.S. Mortgages, from professional firms
acceptable to the Administrative Agent (the “Real Property Reports”); provided
that with respect to U.S. Mortgaged Properties set forth on Schedule 1.01C and
owned by Holdings or any of its Subsidiaries as of the Signing Date, this
requirement shall have been deemed met on the Third Restatement Date by the
delivery of Real Property Reports for such U.S. Mortgaged Properties pursuant to
the Original Credit Agreement, the Amended and Restated Credit Agreement, or the
Second Amended and Restated Credit Agreement, as applicable;
5.    without limiting clause (7) below, evidence of the insurance required by
the terms of the U.S. Mortgages and this Agreement;
6.    an appraisal of each of the U.S. Mortgaged Properties complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (the “Appraisals”); provided that with respect to U.S.
Mortgaged Properties set forth on


 
16
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Schedule 1.01C and owned by Holdings or any of its Subsidiaries as of the
Signing Date, this requirement shall have been deemed met on the Third
Restatement Date by the delivery of Appraisals for such U.S. Mortgaged
Properties pursuant to the Original Credit Agreement, the Amended and Restated
Credit Agreement, or the Second Amended and Restated Credit Agreement, as
applicable;
7.    the following documents (collectively, the “Flood Documents”) with respect
to the U.S. Mortgaged Properties: (A) a completed standard “life of loan” flood
hazard determination form (a “Flood Determination Form”), (B) if the
improvement(s) to the applicable improved real property is located in a special
flood hazard area, a notification to the applicable Borrower (“Borrower Notice”)
and (if applicable) notification to the applicable Borrower that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, (C) documentation
evidencing the applicable Borrower’s receipt of the Borrower Notice (e.g.,
countersigned Borrower Notice, return receipt of certified U.S. Mail or
overnight delivery), and (D) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of the flood insurance policy or such other evidence of flood insurance
satisfactory to the Administrative Agent (any of the foregoing being “Evidence
of Flood Insurance”);
8.    an opinion of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) in each state in which a U.S. Mortgaged Property is
located with respect to the enforceability of the U.S. Mortgage(s) to be
recorded in each such state and such other matters as the Administrative Agent
may request, in each case in form and substance reasonably satisfactory to the
Administrative Agent (the “Real Estate Opinions”); provided, that no such Real
Estate Opinions shall be required on the Third Restatement Date with respect to
U.S. Mortgages for U.S. Mortgaged Properties set forth on Schedule 1.01C and
owned by Holdings or any of its Subsidiaries as of the Signing Date.
9.    such other customary documents as the Administrative Agent may reasonably
request with respect to such U.S. Mortgage or U.S. Mortgaged Property;
(j)    the Administrative Agent shall have received deeds of trust, trust deeds,
deeds to secure debt and mortgages, or similar documents in any applicable
jurisdiction (collectively, the “Other Foreign Mortgages”), each in form and
substance reasonably satisfactory to the Administrative Agent and covering the
real properties not located in the United States owned by any Loan Party
securing all of the Obligations and any guarantee thereof (except as otherwise
provided in paragraph 1.2(h) of the Agreed Security Principles), duly executed
by the appropriate Loan Party, together with such documents substantially
similar to those documents listed in clauses (i)(1) through (9) above as are
relevant in the applicable jurisdiction, and such additional documents as the
Administrative Agent may reasonably require to provide a valid and continuing
security interest in such real properties;
(k)    the Administrative Agent shall have received from Holdings and each other
Loan Party fully executed Control Agreements with respect to their Deposit
Accounts and Securities Accounts (other than Excluded Accounts; provided that
the Administrative Agent may in its reasonable discretion and at any time
request that Control Agreements be duly executed and delivered to the
Administrative Agent with respect to Excluded Accounts described in clause (y)
of the definition thereof), which shall be in form and substance reasonably
satisfactory to the Administrative Agent;


 
17
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(l)    the Administrative Agent shall have received copies of UCC, United States
Patent and Trademark Office, United States Copyright Office, insolvency, tax and
judgment lien searches or equivalent reports or searches with respect to each
Loan Party, as applicable, each of a recent date listing all financing
statements, lien notices or comparable documents that name such Loan Party as
debtor and that are filed in those jurisdictions in which any property of such
Loan Party is located, is organized or maintains its principal place of business
or chief executive office and such other searches as the Administrative Agent
reasonably deems necessary or appropriate;
(m)    all documents, instruments, forms and statements, required by law or
reasonably requested by the Administrative Agent to be filed, registered, duly
stamped or recorded to create the Liens intended to be created by the applicable
Collateral Documents and perfect such Liens to the extent required by, and with
the priority required by, such Collateral Document, shall have been filed,
registered, duly stamped or recorded or delivered to the Administrative Agent
for filing, registration, stamping or recording and all filing, registration,
stamping or recording duty or other fee shall have been paid (at the expense of
the Borrowers); and
(n)    the Administrative Agent shall have received such other customary
documentation reasonably requested by the Administrative Agent including,
without limitation, estoppels, confirmations, subordinations, favorable legal
opinions of counsel to such Person (which shall cover, among other things, the
legality, binding effect and enforceability of the documentation referred to in
and the creation and perfection of Liens contemplated by this definition of
Collateral and Guaranty Requirements) and evidence reasonably satisfactory to
the Administrative Agent that the Liens indicated by the results of a search
made with respect to any Loan Party in the jurisdiction of organization or chief
executive office of such Loan Party or the jurisdiction in which property of
such Loan Party is located and copies of the financing statements (or similar
documents) disclosed by such search (in each case to the extent such searches
and copies are made available to such Loan Party) are Permitted Liens or shall
have been terminated and released;
provided, that the foregoing definition shall be subject to the Agreed Security
Principles. The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance or legal
opinions with respect to particular assets or to obtain documentation from
Persons not Affiliated with any Loan Party where it determines that perfection
or the obtaining of such third party documentation cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.
“Collateral Documents” means, collectively, the U.S. Collateral Documents and
the Foreign Collateral Documents.
“Commitment” means a Term A Commitment, Revolving Credit Commitment, an
Incremental Revolving Commitment or an Incremental Term Loan A Commitment, as
the context may require.
“Commitment Fee Rate” means, from the Third Restatement Date to the date
following the Third Restatement Date on which a Compliance Certificate is
delivered pursuant to Section 6.02(a) in respect of the first full fiscal
quarter after the Third Restatement Date, 0.350%, and, thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):


 
18
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Pricing
Level
Consolidated
Leverage Ratio
Commitment Fee Rate
1
> 4.00 to 1.00
0.400%
2
≤ 4.00 to 1.00 and > 3.50 to 1.00
0.375%
3
≤ 3.50 to 1.00 and > 3.00 to 1.00
0.350%
4
≤ 3.00 to 1.00 and > 2.00 to 1.00
0.300%
5
≤ 2.00 to 1.00
0.250%



Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) in respect of the first full fiscal quarter
following the Third Restatement Date; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Committed Loan Notice” means a notice of a Term A Borrowing, a Revolving Credit
Borrowing or an Incremental Borrowing, which shall be in substantially the form
of Exhibit A-2 or any other form approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7. U.S.C. §§ 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate in substantially the form of
Exhibit D or any other form approved by the Administrative Agent.
“Consolidated Cash Interest Expense” means, for any Measurement Period,
consolidated interest expense payable in cash in such period (including that
portion attributable to Capital Leases in accordance with GAAP and capitalized
interest), in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period (net of
cash interest income), excluding, however, any upfront and one-time financing
fees, including amortization of original issue discount (to the extent included
in consolidated interest expense for such period) and any non-cash interest
expense accrued by Holdings and its Subsidiaries as a result of any Permitted
Pension Withdrawal Liability.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, any asset related to the Specified Brazilian Tax Payment
and deferred income taxes.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding deferred income taxes, any liability related to the Specified
Brazilian Tax Payment and the current portion of long term debt.


 
19
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(a) consolidated interest expense, (b) the provision for federal, state, local
and foreign income and franchise taxes payable (calculated net of federal,
state, local and foreign income tax credits) and other taxes, interest and
penalties included under GAAP in income tax expense, (c) depreciation and
amortization expenses (including amortization of goodwill and other
intangibles), (d) other non-recurring expenses, write-offs, write-downs or
impairment charges which do not represent a cash item in such period (or in any
future period) (excluding any such non-cash expense to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period and any
non-cash charge, expense or loss relating to write-offs, write-downs or reserves
with respect to accounts receivable or inventory), (e) non-cash charges or
expenses related to stock-based compensation, (f) non-cash charges (excluding
any such non-cash expense to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense that was paid in a prior period and any non-cash charge, expense or loss
relating to write-offs, write-downs or reserves with respect to accounts
receivable or inventory), (g) (i) cash charges incurred by Holdings and its
Subsidiaries in connection with severance, restructuring, retention and
integration costs with respect to the personnel, assets and operations of
Holdings and its Subsidiaries in an amount not to exceed, in the case of this
clause (i), 10.0% of Consolidated EBITDA for such Measurement Period, plus
(ii) cash charges constituting Third Restatement Date Transactions Costs, in an
aggregate amount not to exceed in the case of this clause (ii), $5,000,000,
(h) one-time advisory, financing, legal, accounting, and consulting cash
expenses incurred by Holdings and its Subsidiaries in connection with Permitted
Acquisitions not constituting the consideration for the Permitted Acquisition
and (i) non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard) and minus, without duplication,
(x) any amount included in Consolidated EBITDA for such Measurement Period in
respect of cancellation of debt income arising as a result of the repurchase of
Indebtedness (including notes or bank loans) by Holdings, (y) non-cash gains
included in Consolidated Net Income for such Measurement Period (excluding any
non-cash gain to the extent it represents the reversal of an accrual or a
reserve for a potential cash gain in any prior period) and (z) interest income.
Solely for the purpose of the computations of the Consolidated Leverage Ratio,
the Senior Secured Leverage Ratio and the Consolidated Fixed Charge Coverage
Ratio, if there has occurred a Permitted Acquisition or Disposition of assets
during the relevant period, Consolidated EBITDA shall be calculated on a Pro
Forma Basis (as defined below) pursuant to this definition. For purposes of this
definition, “Pro Forma Basis” means, with respect to the preparation of pro
forma financial statements for the purpose of the adjustment to Consolidated
EBITDA (1) relating to any Permitted Acquisition, on the basis that (A) any
Indebtedness incurred or assumed in connection with such acquisition was
incurred or assumed on the first day of the applicable period, (B) if such
Indebtedness bears a floating interest rate, such interest shall be paid over
the pro forma period either at the rate in effect on the date of such
acquisition or the applicable rate experienced over the period (to the extent
known), and (C) all income and expense associated with the assets or entity
acquired in connection with such Permitted Acquisition for the most recently
ended four fiscal quarter period for which such income and expense amounts are
available shall be treated as being earned or incurred by Holdings and its
Subsidiaries on a pro forma basis for the portion of the applicable period
occurring prior to the date such acquisition or consolidation has occurred after
giving effect to cost savings, operating expenses, reductions, or other
operating improvements and acquisition synergies that are reasonably
identifiable and factually supportable, projected by Holdings in good faith to
be realized during such period (calculated on a pro forma basis as though such
items had been realized on the first day of such period) as a result of actions
taken by Holdings or any Subsidiary in connection with such Permitted


 
20
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Acquisition and net of the amount of actual benefits realized during such period
from such actions that are otherwise included in the calculation of Consolidated
EBITDA; provided that (i) the aggregate amount of cost savings additions made
pursuant to this clause (C) in any four consecutive fiscal quarter period shall
not exceed 10% of Consolidated EBITDA for such period prior to giving effect to
this clause (C); and (ii) at the time any such calculation pursuant to this
clause (C) is made, Holdings shall deliver to the Administrative Agent a
certificate signed by a Responsible Officer (which may be the Compliance
Certificate) setting forth reasonably detailed calculations in respect of the
matters referred to in this clause (C) as well as the relevant factual support
in respect thereof; and (2) relating to any Disposition of assets, a pro forma
adjustment of Consolidated EBITDA, to include, as of the first day of any
applicable period, such Dispositions, including adjustments reflecting any
non-recurring costs and any extraordinary expenses of any such permitted asset
dispositions consummated during such period.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash charge that was paid in a prior period), plus (iii) the Consolidated
Working Capital Adjustment, minus (b) the sum, without duplication, of (i) the
amounts for such period paid in cash by Holdings and its Subsidiaries from
operating cash flow (and not already reducing Consolidated Net Income) of
(1) scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of Holdings and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of Holdings and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), (2) Capital
Expenditures, (3) payments of the type described in clause (g) of the definition
of Consolidated EBITDA and (4) consideration in respect of Permitted
Acquisitions plus (ii) other non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash gain in any prior
period).
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the portion of taxes based
on income actually paid in cash and provisions for cash income taxes (other than
any taxes paid or payable with respect to the Specified Brazilian Tax Payment
and any financial statement income tax benefit realized in cash as a result of
any Permitted Pension Withdrawal Liability), less (iii) the aggregate amount of
all Capital Expenditures, less (iv) the aggregate amount of all Restricted
Payments made pursuant to Section 7.06(d)(2) to (b) the sum of (x) Consolidated
Cash Interest Expenses and (y) the aggregate principal amount of all regularly
scheduled principal payments as such scheduled payments have been reduced by the
application of any voluntary or mandatory prepayments thereto or redemptions or
similar acquisitions for value of outstanding debt for borrowed money, but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.03, in
each case, of or by Holdings and its Subsidiaries for the most recently
completed Measurement Period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations as determined in accordance with
GAAP, whether current or long-term, for borrowed money (including the
Obligations hereunder and any Indebtedness in respect of Receivables Program
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all


 
21
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





purchase money Indebtedness, (c) all direct non-contingent obligations arising
in connection with letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions to the extent not fixed and payable),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Holdings or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Holdings or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Holdings or
such Subsidiary. Notwithstanding the foregoing or anything to the contrary
herein, clause (a) of the definition of Consolidated Funded Indebtedness shall
not include obligations under Permitted Supply Chain Financing arrangements.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (net of (i) Unrestricted Cash of
Holdings and its Subsidiaries (other than any Subsidiary organized under the
laws of Brazil) not exceeding $75,000,000 plus (ii) the Unrestricted Cash of a
Subsidiary organized under the laws of Brazil in an amount not to exceed
$75,000,000) to (b) Consolidated EBITDA for the most recently completed
Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period taken as a single accounting period
determined in conformity with GAAP; provided that Consolidated Net Income shall
exclude, without duplication, (a) extraordinary gains and extraordinary non-cash
losses for such Measurement Period, (b) non-cash charges in connection with
Permitted Pension Withdrawal Liability, (c) the net income of any Subsidiary
(other than a Receivables Subsidiary) during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that Holdings’ equity in any
net loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, (d) any income (or loss) for such
Measurement Period of any Person if such Person is not a Subsidiary or is a
Receivables Subsidiary, except that (x) Holdings’ equity in the net income of
any such Person for such Measurement Period shall be included in Consolidated
Net Income in an amount equal to the sum of (i) the aggregate amount of such net
income for such Measurement Period regardless of whether such net income is
actually distributed by such Person, provided that the amount by which
Consolidated Net Income may be increased in accordance with this clause (c)(i)
may not exceed $10,000,000 in any Measurement Period, plus (ii) without
duplication for amounts described in subclause (i) of this clause (d), the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to a Loan Party as a dividend or other distribution and
(y) any loss for such Measurement Period shall be included and (e) any gains or
losses (including any cancellation of debt income) arising from a repurchase of
Indebtedness (including notes or bank loans) by Holdings or any of its
Subsidiaries.
“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Funded Indebtedness outstanding on
such date that is secured by a Lien on any asset or property of any Borrower or
any Subsidiary (including, for the avoidance of doubt, purchase money
Indebtedness and Attributable Indebtedness in respect of Capital Leases).
“Consolidated Total Assets” means, as to any Person on any date of
determination, the total assets of such Person and its Subsidiaries, determined
in accordance with GAAP as shown on the most recent


 
22
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b) on or
prior to such date after giving pro forma effect to each acquisition or
disposition of a Person, division or a line of business that occurred on or
after such balance sheet date and prior to such date of determination.
“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of Holdings and its Subsidiaries less Consolidated
Current Liabilities of Holdings and its Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital of the
Person acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) the Consolidated Working Capital of the Person
acquired at the end of such period (in each case, substituting the Person
acquired Holdings and its Subsidiaries in the calculation of such acquired
Consolidated Working Capital).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means, with respect to any Deposit Account or Securities
Account of any Loan Party, one or more control agreements which (a)(i) in the
case of a Deposit Account located in the United States, is sufficient to
establish the Administrative Agent’s control pursuant to Section 9-104 of the
UCC or (ii) in the case of a Securities Account located in the United States, is
sufficient to establish the Administrative Agent’s control pursuant to
Section 8-106 of the UCC, as applicable, (b) in the case of all Deposit Accounts
and Securities Accounts of any Loan Party, provides the Administrative Agent
with a perfected, first priority security interest (subject to Liens permitted
by such Control Agreements) in all amounts from time to time on deposit in such
Deposit Account or securities and financial assets credited to such Securities
Account, as applicable and (c) is otherwise in form and substance reasonably
satisfactory to the Administrative Agent, or otherwise necessary or appropriate
to establish that the Administrative Agent has a valid and perfected security
interest in such accounts under the law where the financial institution
maintaining such account is located.
“Conversion/Continuation Notice” means a notice of (a) a conversion of Term
Loans or Revolving Credit Loans from one Type to the other or (b) a continuation
of Eurodollar Rate Loans or Canadian BA Rate Loans pursuant to Section 2.02(a),
which shall be in substantially the form of Exhibit  A-2 or any other form
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


 
23
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“DAM” means the mechanism for the allocation and exchange of interests in the
Term Loans, Revolving Credit Loans and Incremental Revolving Loans and
collections thereunder established under Article 10.
“DAM Dollar Lender” means any Lender that has made or holds (or would hold after
giving effect to a DAM Exchange) any Term Loan, Revolving Credit Loan or
Incremental Revolving Loan denominated in an Alternative Currency.
“DAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.01.
“DAM Exchange Date” means the date on which (a) any event referred to in
Section 8.01(f) shall occur in respect of a Loan Party or (b) any acceleration
of the maturity of all of the Loans pursuant to Section 8.02 shall occur.
“DAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate U.S. Dollar Equivalent
(determined on the basis of the Spot Rate prevailing on the DAM Exchange Date)
of the Obligations owed to such Lender on the DAM Exchange Date (excluding such
Lender’s participation in the aggregate amount of Letters of Credit outstanding
immediately prior to the DAM Exchange Date) and (b) the denominator shall be the
aggregate U.S. Dollar Equivalent (as so determined) of the Obligations owed to
all Lenders on the DAM Exchange Date (excluding the aggregate amount of Letters
of Credit outstanding immediately prior to such DAM Exchange Date). For purposes
of computing each Lender’s DAM Percentage, all Obligations which are denominated
in an Alternative Currency shall be translated into U.S. Dollars at the Spot
Rate in effect on the DAM Exchange Date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including any Canadian Insolvency Law.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, (i) in the case of Loans
denominated in an Alternative Currency, the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% and (ii) in the
case of Loans denominated in U.S. Dollars, the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and
(y) with respect to all other Obligations, (1) the Base Rate in respect of the
Term A Facility plus (2) the Applicable Rate applicable to Base Rate Loans under
the Term A Facility plus (3) 2.0% per annum, in each case to the fullest extent
permitted by applicable Laws, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2.0% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder, unless,
with respect to funding obligations in respect of Loans, such Lender notifies
the Administrative Agent and Holdings in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in


 
24
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





such writing) has not been satisfied, (b) has notified Holdings or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such notice or public statement relates to
such Lenders’ obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) after the date of this Agreement has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of a Bail-in Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, each L/C Issuer, the Swing Line Lender and such
Defaulting Lender.
“Deposit Account” means “deposit accounts” as such term is defined in the UCC.
“Discharge of Obligations” shall mean the date upon which (a) the Aggregate
Commitments have been permanently and irrevocably terminated; (b) all
Obligations (other than (x) contingent indemnification obligations as to which
no claim has been asserted and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and Specified Supply Chain
Agreements) have been paid in full; (c) all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) have expired or
been terminated; and (d) all obligations and liabilities under Secured Cash
Management Agreements, Secured Hedge Agreements and Specified Supply Chain
Agreements in respect of which the Administrative Agent has received notice
pursuant to Section 9.11(other than any such agreements as to which other
arrangements satisfactory to the applicable Cash Management Bank, Hedge Bank or
Supply Chain Finance Bank have been made), have been terminated and paid in
full.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Subsidiary of such Person. For the avoidance of doubt, any issuance of Equity
Interests by Holdings shall not be a Disposition.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States and any DRE of a U.S. Person.


 
25
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“DRE” means any Person who is “disregarded” as an entity separate from its owner
under Section 7701 of the Code and the U.S. Treasury Regulations promulgated
pursuant thereto.
“ECF Percentage” means, for any given Fiscal Year, 50%; provided that if, as of
the last day of such Fiscal Year, the Senior Secured Leverage Ratio is (x) less
than or equal to 2.00:1.00 but greater than 1.50:1.00, the ECF Percentage shall
be 25% or (y) less than or equal to 1.50:1.00, the ECF Percentage shall be 0%.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
“Environmental Claim” means any written notice, claim, lien, demand or demand
letter, action, litigation, proceeding, directive, request for information,
complaint, citation, charge, summons, investigation, notice of non-compliance or
violation, cause of action, lien, citation, consent order, consent decree,
investigation, control order, stop order, injunction or other proceeding by any
Governmental Authority or any other Person, arising out of, based on or pursuant
to any Environmental Law or related in any way to any actual, alleged or
threatened Environmental Liability.
“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, codes,
judgments, orders, decrees, agreements, guidelines, standards or governmental
restrictions now or hereafter in effect (including agreements with any
Governmental Authority) regulating or relating to (a) human health and safety,
(b) the protection of the environment or natural resources and (c) pollution or
the Release or threatened Release of any materials into the environment,
including those related to hazardous materials, substances or wastes, air and
water emissions and discharges, and the investigation or remediation of Releases
of hazardous materials. Environmental Laws include, but are not limited to, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Toxic Substances Control Act, the
Clean Water Act, the Clean Air Act, the Safe Drinking Water Act, the Emergency
Planning and Community Right-to-Know Act and the Occupational Safety and Health
Act and their respective state, local or foreign analogs and the regulations or
orders enacted or promulgated pursuant to such Laws.
“Environmental Liability” means, without limitation, any liability, contingent
or otherwise (including any liability for damages, costs of environmental
investigation, assessment, response, or remediation, costs of enforcement,
fines, penalties, contribution, cost recovery or indemnities), obligation,
responsibility or other cost of Holdings, any other Loan Party or any of their
respective Subsidiaries (including


 
26
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





any reasonably incurred legal, expert or consulting fees) directly or indirectly
resulting from or based upon (a) any violation of, or liability under, any
Environmental Law, (b) the generation, use, handling, transportation, storage,
manufacture, processing, labeling, distribution, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment, (e) natural
resource damage or (f) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, orders, remedial orders,
identification number, license or other authorization or variance issued
pursuant to or required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a material Reportable Event with respect to a Pension
Plan; (b) the material failure by Holdings or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the withdrawal of Holdings or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (e) the receipt by Holdings or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to the intention to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the adoption of any amendment to a Pension Plan
that would require the provision of security pursuant to Section 436(f) of the
Code; (g) a complete or partial withdrawal by Holdings or any ERISA Affiliate
from a Multiemployer Plan or notification concerning the imposition of
withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the filing of a notice of intent to terminate or the treatment of
a Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(i) the institution by the PBGC of proceedings to terminate a Pension Plan;
(j) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (k) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(l) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Holdings or
any ERISA Affiliate; and which


 
27
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





events under clauses (a) through (l) above, either individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.
“Estoppel” means an agreement in substantially the form of Exhibit J or any
other form approved by the Administrative Agent.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
“Euro” and “€” means the single currency of any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with the legislation of the European Union relating to economic and monetary
union.
“Euro Term A Borrowers” means, collectively, Holdings and each other U.S.
Borrower that becomes a borrower under the Euro Term A Facility pursuant to
Section 1.09.
“Euro Term A Borrowing” means a borrowing consisting of one or more simultaneous
Euro Term A Loans of the same Type under the Euro Term A Facility having the
same Interest Period made pursuant to Section 2.01(b).
“Euro Term A Commitment” means, as to each Euro Term A Lender, its obligation to
make Euro Term A Loans to the Euro Term A Borrowers pursuant to Section 2.01(b)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Euro Term A Lender’s name on Schedule 2.01 under
the caption “Euro Term A Commitment” or opposite such caption in the Assignment
and Assumption or Master Assignment pursuant to which such Euro Term A Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. As of the Third Restatement Date, the
aggregate amount of the Euro Term A Commitments of the Euro Term A Lenders is
€300,000,000.
“Euro Term A Facility” means, at any time, (a) on or prior to the Third
Restatement Date, the aggregate amount of the Euro Term A Commitments at such
time together with the aggregate principal amount of the Euro Term A Loans of
all Euro Term A Lenders outstanding at such time and (b) thereafter, the
aggregate principal amount of the Euro Term A Loans of all Euro Term A Lenders
outstanding at such time.
“Euro Term A Installment Payment Date” has the meaning specified in
Section 2.07(a).
“Euro Term A Lender” means (a) at any time on or prior to the Third Restatement
Date, any Lender that has a Euro Term A Commitment at such time together with
any Lender that holds Euro Term A Loans at such time and (b) at any time after
the Third Restatement Date, any Lender that holds Euro Term A Loans at such
time.
“Euro Term A Loan” means any Loan made by any Euro Term A Lender under the Term
Facility pursuant to Section 2.01(b). On the Third Restatement Date, after
giving effect to the making of the Euro Term A Loans to be made on such date,
the aggregate outstanding principal amount of Euro Term A Loans shall be
€300,000,000.
“Euro Term A Note” means a promissory note made by a Euro Term A Borrower, in
favor of a Euro Term A Lender evidencing Euro Term A Loans made by such Euro
Term A Lender, in substantially the form of Exhibit C-2.


 
28
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Eurodollar Rate” means:
(a)    for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Interest Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;
(ii)    denominated in a Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.08; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (y) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Evidence of Flood Insurance” has the meaning specified in the definition of
“Collateral and Guaranty Requirements”.
“Excess Cash Flow Amount” has the meaning specified in Section 2.05(b)(ii).
“Excluded Accounts” shall mean (x) disbursement and payroll accounts and
(y) cash accounts established (or otherwise maintained) by any Loan Party with
any Person that is a Lender, the Administrative Agent or an Arranger or the
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a depositary bank for such cash account; provided in no event shall Excluded
Accounts include any account pursuant to which an account control agreement has
been executed and delivered to the Administrative Agent pursuant to any
Collateral Document.
“Excluded Subsidiary” means (a) with respect to guarantees of, and grants of
security interests to secure guarantees of, Foreign Borrower Obligations, any
Foreign Subsidiary of Holdings that is not described in the definition of
Foreign Subsidiary Guarantor, (b) with respect to guarantees of, or grants of
security interests to secure guarantees of, U.S. Borrower Obligations, any
Domestic Subsidiary of Holdings that is


 
29
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





not described in the definition of U.S. Subsidiary Guarantor or (c) any
Receivables Subsidiary. Notwithstanding anything in the foregoing to the
contrary, no Borrower will be an Excluded Subsidiary.
“Excluded Swap Obligation” means with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding Tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (c) in the case of a Foreign Lender with
respect to a Loan made to a U.S. Borrower (other than an assignee pursuant to a
request by Holdings under Section 11.13), any withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except that in the case of a
Foreign Lender that designates a new Lending Office or becomes a Party to this
Agreement pursuant to an assignment, withholding Taxes shall not be Excluded
Taxes to the extent that such Taxes were not Excluded Taxes with respect to such
Foreign Lender or its assignor, as the case may be, immediately before such
designation of a new Lending Office or such assignment; and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Exempted Entity” means (A) any CFC Subsidiary, (B) any Subsidiary other than a
CFC Subsidiary, but only if (i) it is a direct or indirect owner of more than
65% of the voting equity interests of one or more CFC Subsidiaries, (ii) it and
all other entities (if any) through which it owns (directly or indirectly) more
than 65% of the voting equity interests of such CFC Subsidiaries are DREs or
partnerships for U.S. federal income tax purposes, (iii) all or substantially
all of its assets and each such DRE’s or partnership’s assets are interests in
such CFC Subsidiaries (and cash and Cash Equivalents incidental thereto and
capital stock, other equity interests and indebtedness of such CFC Subsidiaries)
and (iv) it and each such DRE or partnership does not directly hold an equity
interest in a Domestic Subsidiary other than a DRE or partnership described in
this clause (B), (C) any domestic corporate (for U.S. federal income tax
purposes) Subsidiary if all or substantially all of its assets consist of
(i) more than 65% of the voting equity interests of one or more CFC Subsidiaries
(and cash and Cash Equivalents incidental thereto and capital stock, other
equity interests and


 
30
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





indebtedness of such CFC Subsidiaries held directly or indirectly solely through
one or more DREs) and/or (ii) interests in one or more DREs in each case whose
assets consist solely of more than 65% of the voting equity interests of such
CFC Subsidiaries (and cash and Cash Equivalents incidental thereto and capital
stock, other equity interests and indebtedness of such CFC Subsidiaries and
other immaterial assets) that are held directly or indirectly solely through one
or more DREs and (D) a Subsidiary of an Exempted Entity described in clause (A),
(B) or (C) to the extent not treating such Subsidiary as an Exempted Entity
creates a substantial risk of a material adverse tax consequence to Holdings;
provided that, in the case of each of clauses (A), (B) and (C), Holdings
provides documentation and support of such conclusion in form and substance
reasonably satisfactory to the Administrative Agent.
“Existing Letters of Credit” means the collective reference to the existing
letters of credit identified on Schedule 1.01A, including extensions and
renewals thereof.
“Extraordinary Receipt” means any cash received by or paid to any Person as a
result of proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings)
and condemnation awards (and payments in lieu thereof); provided, however, that
an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds or awards are received by any Person in respect of any third
party claim against, or liability of, such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim or liability and the
costs and expenses of such Person with respect thereto.
“Facility” means the Term A Facility, the Revolving Credit Facility, or an
Incremental Facility, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
“First Repayment Year” has the meaning specified in Section 2.07(a).
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fitch” means Fitch Ratings Ltd. and any successor thereof.
“Flood Determination Form” has the meaning specified in the definition of
“Collateral and Guaranty Requirements”.


 
31
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Flood Documents” has the meaning specified in the definition of “Collateral and
Guaranty Requirements”.
“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).
“Foreign Borrower” has the meaning specified in the preamble to this Agreement.
“Foreign Borrower Obligations” means the Obligations of any Borrower other than
any U.S. Borrower.
“Foreign Collateral Documents” means (a) each Other Foreign Security Agreement,
the Japanese Pledge Agreement (all Obligations), the Mexican Pledge Agreement
(all Obligations), the Canadian Pledge Agreement, the Swedish Pledge Agreement,
the U.K. Pledge Agreement, each Other Foreign Pledge Agreement, the Other
Foreign Mortgages, each of the other mortgages, collateral assignments, security
agreements, pledge agreements, hypothecs, bonds, control agreements or other
similar agreements or supplements to the foregoing (i) entered into by any Loan
Party, (ii) delivered to the Administrative Agent pursuant to the Collateral and
Guaranty Requirements or pursuant to Section 6.11 for the benefit of any or all
of the Secured Parties and (iii) governed by the laws (other than the laws of
the United States or any state or other political subdivision thereof) of any
nation, state, province or other political subdivision thereof, and (b) each of
the other agreements, instruments or documents entered into by any Loan Party,
governed by the laws (other than the laws of the United States or any state or
other political subdivision thereof) of any nation, state, province or other
political subdivision thereof, that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of any or all of the Secured
Parties.
“Foreign Guarantors” means and includes each Foreign Borrower and each Foreign
Subsidiary Guarantor.
“Foreign Lender” means (i) with respect to any Loan made to a U.S. Borrower, a
Lender that is not a U.S. Person and (ii) with respect to any Loan made to a
Foreign Borrower, any Lender that is not organized under the laws in which such
Foreign Borrower is resident for tax purposes and that is not otherwise
considered or deemed in respect of any amount payable to it hereunder or under
any Loan Document to be resident for income tax or withholding tax purposes in
the jurisdiction in which such Borrower is resident for tax purposes by
application of the laws of that jurisdiction.
“Foreign Loan Party” means each Foreign Borrower and each other Foreign
Guarantor.
“Foreign Obligations” means the Foreign Borrower Obligations, all Obligations of
any Foreign Loan Party or any Foreign Subsidiary under any Secured Cash
Management Agreement or any Secured Hedge Agreement, all Obligations of any
Foreign Loan Party under any Specified Supply Chain Agreement and Obligations of
any Foreign Loan Party under any guarantee or security agreement related to any
of the foregoing.
“Foreign Obligations Guaranty” means an agreement in substantially the form of
Exhibit H with such changes as are reasonably satisfactory to the Administrative
Agent.
“Foreign Obligations Secured Parties” means, collectively, (i) the
Administrative Agent, (ii) each Lender making a Loan or other extension of
credit hereunder to, or having commitments under this Agreement to, any Foreign
Borrower, (iii) each L/C Issuer issuing a Letter of Credit or amending or
extending any issued Letter of Credit for the account of any Foreign Borrower,
(iv) with respect to any Secured Cash Management


 
32
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Agreement with a Foreign Loan Party or any other Foreign Subsidiary, the Cash
Management Banks party thereto, (v) with respect to any Secured Hedge Agreement
with a Foreign Loan Party or any other Foreign Subsidiary, the Hedge Banks party
thereto, (vi) with respect to any Specified Supply Chain Agreement in respect of
any Permitted Supply Chain Financing with a Foreign Loan Party, the Supply Chain
Finance Banks party thereto and (vii) each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
Holdings, or any one or more of its Subsidiaries (other than Immaterial
Subsidiaries) primarily for the benefit of employees of Holdings, or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Pension Plan Event” means, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by Holdings or any of its Subsidiaries
under applicable law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, or (e) the occurrence of any transaction that is prohibited
under any applicable law and that could reasonably be expected to result in the
incurrence of any liability by Holdings or any of its Subsidiaries, or the
imposition on Holdings or any of its Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, and which
events under clauses (a) through (e) above, either individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Guarantor” means subject to the Agreed Security Principles,
each Foreign Subsidiary of Holdings that is organized under the laws of the same
jurisdiction as any Borrower (other than any U.S. Borrower) (it being understood
that entities organized under the laws of different states, provinces, or other
localities of the same country as that of a Borrower shall be considered to be
of the same jurisdiction as such Borrower for such purposes) whether existing on
the Restatement Date or established, created or acquired after the Restatement
Date, in each case unless and until such time as the respective Foreign
Subsidiary is released from all of its obligations under the Foreign Obligations
Guaranty and the Collateral Documents (if any) to which it is a party in
accordance with the terms and provisions hereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


 
33
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board as in effect as of
the date of this Agreement, consistently applied.
“GBC International” means GBC International, Inc., a Nevada corporation and a
Domestic Subsidiary of Holdings.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including the National Association of Insurance Commissioners and
any supra-national bodies such as the European Union or the European Central
Bank).
“Group” means, with respect to any Loan Party, its character as determined by
its jurisdiction of organization, e.g., whether a U.S. Loan Party or a Loan
Party organized in another jurisdiction.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Restatement Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” when used as a verb has a
corresponding meaning.
“Guarantors” means, collectively, each U.S. Guarantor and each Foreign
Guarantor.
“Guaranty Agreement” means and includes each of the U.S. Obligations Guaranty
and the Foreign Obligations Guaranty.


 
34
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Hazardous Materials” means all materials, substances or wastes listed,
classified, characterized or otherwise regulated under or defined in any
Environmental Laws as “hazardous”, “toxic”, “explosive” or “radioactive”, or as
a “pollutant” or contaminant (or terms of similar meaning or effect), including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or the
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.
“Holdings” has the meaning specified in the preamble to this Agreement.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“Honor Date” has the meaning specified in Section 2.03(c).
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary or
group of Subsidiaries of Holdings (other than any Borrower or any such group
containing any Borrower) that (i) contributed, together with its Subsidiaries,
less than 2.0% of Consolidated EBITDA for the Measurement Period most recently
ended for which Holdings has delivered financial statements to the
Administrative Agent prior to the date of determination, (ii) had consolidated
total revenues of less than $40,000,000 on the date of the most recent balance
sheet delivered by Holdings to the Administrative Agent and (iii) does not own
any Equity Interests in any Loan Party.
“Impacted Loan” has the meaning specified in Section 3.03.
“Increased Amount Date” has the meaning specified in Section 2.14(a).
“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term A Loans, as the context may require.
“Incremental Capacity” has the meaning specified in Section 2.14(a).
“Incremental Facility” means, at any time, as the context may require, (i) the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Commitments, and/or (ii) the aggregate amount of the Incremental Term
Loan A Lenders’ Incremental Term Loan A Commitments and, in each case, but
without duplication, the Credit Extensions made thereunder.
“Incremental Joinder Agreement” means an agreement in substantially the form of
Exhibit F or any other form approved by the Administrative Agent.
“Incremental Revolving Commitments” has the meaning specified in Section 2.14.
“Incremental Revolving Loan Lender” has the meaning specified in Section 2.14.
“Incremental Revolving Loans” has the meaning specified in Section 2.14.
“Incremental Term A Loans” has the meaning specified in Section 2.14.
“Incremental Term Loan A Commitments” has the meaning specified in Section 2.14.


 
35
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Incremental Term Loan A Lender” has the meaning specified in Section 2.14.
“Incremental Term Loan A Maturity Date” means the date on which Incremental Term
A Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Incremental Joinder Agreement, including by acceleration or
otherwise.
“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan A Lenders’ Incremental Term Loan A Commitments at such
time but without duplication, the Credit Extensions made thereunder.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than sixty (60) days after the date
on which such trade account is payable (unless being contested in good faith and
by appropriate proceedings) and (ii) earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of Holdings and its
Subsidiaries in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in


 
36
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





respect thereof as of such date. Notwithstanding anything to the contrary
contained herein, Permitted Pension Withdrawal Liability shall not constitute
Indebtedness.
“Indemnified Liabilities” has the meaning specified in Section 11.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial AUD Loan Amount” has the meaning specified in Section 2.07(a).
“Initial EUR Loan Amount” has the meaning specified in Section 2.07(b).
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, service marks, trade dress, logos, domain names,
patents, trade secrets, know-how, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, Australian
BBSR Rate Loan or Canadian BA Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date of the Facility under which such
Loan was made; provided, however, that if any Interest Period for a Eurodollar
Rate Loan, Australian BBSR Rate Loan or a Canadian BA Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each December,
March, June and September and the Maturity Date of the Facility under which such
Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, Australian BBSR Rate
Loan or Canadian BA Rate Loan, the period commencing on the date such Eurodollar
Rate Loan or Canadian BA Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan, Australian BBSR Rate Loan or Canadian BA Rate Loan and
ending on the date one, two, three or six months (or, if available to all
Lenders, 12 months) thereafter, as selected by the applicable Borrower in its
Committed Loan Notice or Conversion/Continuation Notice, as applicable; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and


 
37
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(d)    the Interest Period for all Eurodollar Rate Borrowings made on the Third
Restatement Date shall commence on the Third Restatement Date and end on March
31, 2017.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer relating to such Letter of Credit.
“Japanese Pledge Agreement (All Obligations)” means the Amended and Restated
Japanese Pledge Agreement (All Obligations) (as defined in the Second
Amendment).
“Judgment Currency” has the meaning specified in Section 11.19.
“Junior Indebtedness” has the meaning specified in Section 7.14.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to the Existing Letters of Credit, Bank of
America, and with respect to Letters of Credit issued hereunder on or after the
Restatement Date, (i) Bank of America, (ii) any other Revolving Credit Lender
that may become the L/C Issuer pursuant to Section 2.03(k), (iii) any successor
issuer of Letters of Credit hereunder or (iv) collectively, all of the
foregoing, in each case, in their respective capacities as issuers of letters of
credit. Any reference herein to the L/C Issuer shall, in respect of any given
Letter of Credit, refer to the issuer thereof.


 
38
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Reserve Account” has the meaning specified in Section 10.02(a).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the preamble to this Agreement and, as the
context may require, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Holdings and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit (including a performance letter of credit
or a financial letter of credit).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
the Revolving Credit Commitments at such time and the U.S. Dollar Equivalent of
$75,000,000.
“LIBOR Quoted Currency” means each of the following currencies: U.S. Dollars;
Euro; Pounds Sterling; Yen; and Swiss Franc; in each case as long as there is a
published LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


 
39
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term A Loan, Revolving Credit Loan, a Swing Line Loan, an
Incremental Revolving Loan or an Incremental Term A Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the U.S.
Obligations Guaranty, the Foreign Obligations Guaranty, the Collateral
Documents, each agreement to which any Loan Party is a party that expressly
provides such agreement is a “Loan Document” (as defined in this Agreement) and
each agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Master Assignment” has the meaning specified in the Third Amendment to Amended
and Restated Credit Agreement.
“Material Acquisition” means any Permitted Acquisition involving total
consideration in excess of $200,000,000.
“Material Adverse Effect” means (a) any change, development, event, occurrence,
effect or state of facts that, individually or in the aggregate with all such
other changes, developments, events, occurrences, effects or states of facts is,
or is reasonably expected to be, materially adverse to the business, financial
condition or results of operations of Holdings and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $12,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
“Maturity Date” means (a) with respect to each of the Term A Facility and the
Revolving Credit Facility, the earlier of (i) the date that is the fifth
anniversary of the Third Restatement Date and (ii) the date that is one hundred
and eighty (180) days prior to the maturity of the SpinCo Notes unless, at least
one hundred and eighty (180) days prior to the maturity date of the SpinCo
Notes, such notes are refinanced in full (A) pursuant to a Permitted Refinancing
that has a maturity date at least one hundred and eighty (180) days after the
date referred to in clause (a)(i) hereof or (B) with Incremental Term Loans
incurred under Section 2.14 and (b) with respect to any Incremental Term A
Loans, each Incremental Term Loan A Maturity Date applicable thereto; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Maximum Consolidated Leverage Ratio” has the meaning specified in
Section 7.11(a).
“Maximum Rate” has the meaning specified in Section 11.09.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.


 
40
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Mexican Pledge Agreement (All Obligations)” means the Stock Pledge Agreement,
dated April 30, 2012, by and among GBC International, ACCO Mexicana, S.A. de
C.V., a Foreign Subsidiary of Holdings, and Barclays Bank PLC, as administrative
agent, as amended by the Amendment to Mexican Pledge Agreement (All Obligations)
(as defined in the Second Amendment) and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Minor Acquisition” means any investment by any Borrower or any Guarantor in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of capital stock, assets or any combination
thereof) of any other Person; provided that the total cash and non-cash
consideration for such acquisition shall not exceed the greater of $20,000,000
and 0.75% of Consolidated Total Assets of Holdings.
“MNPI” has the meaning specified in Section 6.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policy” has the meaning specified in the definition of “Collateral and
Guaranty Requirements”.
“Mortgaged Property” means real property which becomes or became subject to a
Mortgage pursuant to Section 4.01, Section 4.02 or Section 6.11 (or any
predecessor Section in the Original Credit Agreement, the Amended and Restated
Credit Agreement, or the Second Amended and Restated Credit Agreement, as
applicable).
“Mortgages” means each U.S. Mortgage and Other Foreign Mortgage.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Holdings or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Holdings or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means with respect to any Disposition by Holdings or any of
its Subsidiaries, or any Extraordinary Receipt received by or paid to or for the
account of Holdings or any of its Subsidiaries, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the out-of-pocket expenses incurred (or reasonably expected
to be incurred) by Holdings or such Subsidiary in connection with such
transaction and (C) taxes reasonably estimated to be actually payable during the
year that the relevant transaction occurred or the next succeeding year that are
attributable to the relevant transaction, including any taxes payable as a
result of any gain recognized in connection therewith (the “cash proceeds”);
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall be a reduction of
the Taxes previously taken into account under subclause (C) for purposes of
redetermining Net Cash Proceeds; provided, further, that if (other than in
connection with a Disposition pursuant to Section 7.05(l)) (x) a Responsible
Officer of Holdings shall deliver a certificate to the Administrative Agent


 
41
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





prior to the date on which a prepayment of the cash proceeds is required to be
made with respect to any Disposition or Extraordinary Receipt hereunder stating
that Holdings or any Subsidiary of Holdings intends to reinvest such cash
proceeds in assets useful in the business of Holdings and its Subsidiaries
within 365 days of receipt of such cash proceeds (provided that if, prior to the
expiration of such 365-day period, Holdings, directly or through a Subsidiary,
shall have entered into a binding agreement providing for such investment on or
prior to the date that is 180 days after the expiration of such 365-day period,
such 365-day period shall be extended to the date provided for such investment
in such binding agreement) and (y) at the time of delivery of such certificate
and at the time of the proposed reinvestment of such cash proceeds no Default
shall have occurred and be continuing, such cash proceeds shall not constitute
Net Cash Proceeds except to the extent not so reinvested by the end of such
365-day period (or such additional period, if applicable, provided for in the
proviso to clause (x) above).
“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by Holdings of any common Equity
Interests of Holdings (other than pursuant to any employee stock or stock option
compensation plan or pursuant to any issuance permitted by Section 7.02(k) or
Section 7.06(c)), net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually incurred in connection with such
issuance or sale and net of taxes paid or payable as a result of such issuance
or sale (after taking into account any available tax credit or deductions and
any tax sharing arrangements), minus any portion of such amount used by Holdings
and its Subsidiaries on or prior to such date of determination to make (1)
Investments pursuant to Section 7.02(c)(v)(C)(3) or Section 7.02(o)(3), (2)
Restricted Payments pursuant to Section 7.06(d)(3) or (3) payments of Junior
Indebtedness pursuant to Section 7.14(c)(3).
“NFIP” has the meaning specified in the definition of “Collateral and Guaranty
Requirements”.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a Term A Note or Revolving Credit Note, as the context may require.
“Notice” has the meaning specified in Section 2.02(a).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, solely in the case of any Secured
Hedge Agreement or Secured Cash Management Agreement, any Subsidiary that is not
a Loan Party to the extent an obligor thereunder) arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit, Secured Cash
Management Agreement, Secured Hedge Agreement or Specified Supply Chain
Agreement, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that at no time shall Obligations include any
Excluded Swap Obligations.
“OFAC” has the meaning specified in Section 5.22.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including any unanimous shareholder agreement or declaration relating to such


 
42
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





corporation); (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction).
“Original Closing Date” means May 1, 2012.
“Original Closing Date Refinancing” means the repayment in full of all
indebtedness, termination of all commitments to make extensions of credit under,
and the termination and release of all guarantees and security interests
provided in connection with the Prior Credit Agreement and the Senior Secured
Notes (as defined in the Original Credit Agreement).
“Original Closing Date Transaction” means, collectively, (a) the consummation of
the Original Closing Date Refinancing, (b) the consummation of the Merger (as
defined in the Original Credit Agreement) and the Cash Dividend (as defined in
the Original Credit Agreement), (c) the entering into by each Loan Party of the
Loan Documents (in each case as defined in the Original Credit Agreement) to
which they were a party, the incurrence of the loans under the Original Credit
Agreement on the Original Closing Date and the use of proceeds thereof and (d)
the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.
“Original Closing Date Transaction Costs” means (a) fees and expenses in
connection with the Original Closing Date Transaction and (b) one-time cash
charges incurred by Holdings and its Subsidiaries in connection with information
technology restructuring and integration costs associated with the Merger (as
defined in the Original Credit Agreement), separation, integration and/or
consolidation of the SpinCo Business (as defined in the Separation Agreement (as
defined in the Original Credit Agreement)) with Holdings and its Subsidiaries
including, but not limited to, costs with respect to the personnel, assets and
operations of Holdings and its Subsidiaries.
“Original Effective Date” means March 26, 2012.
“Original Credit Agreement” has the meaning specified in the recitals hereto.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the L/C Issuer, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from one or more of the following: such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Foreign Collateral Amount” means, in the case of each Cash Management
Bank party to any Secured Cash Management Agreement with any Foreign Loan Party
or other Foreign Subsidiary, each Hedge Bank party to any Secured Hedge
Agreement with any Foreign Loan Party or other Foreign Subsidiary and each
Supply Chain Finance Bank party to any Specified Supply Chain Agreement with any
Foreign Loan Party, if such Cash Management Agreement, Secured Hedge Agreement
or Specified Supply Chain Agreement is secured by any Lien other than a Lien in
favor of the Administrative Agent for the benefit of any or all of the Secured
Parties, the fair market value of all property and assets in respect of each
such Lien


 
43
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(other than the Lien in favor of the Administrative Agent for the benefit of any
or all of the Secured Parties) securing the Foreign Obligations in respect of
the Secured Cash Management Agreements, Secured Hedge Agreements and Specified
Supply Chain Agreements to which such Foreign Loan Party (or, in the case of
Secured Cash Management Agreements and Secured Hedge Agreements, other Foreign
Subsidiary) is a party; provided that to the extent any Foreign Obligations
Secured Party fails to certify its Other Foreign Collateral Amount in accordance
with the provisions of Section 9.11, such amount shall be deemed to equal the
entire amount of the Foreign Obligations then due and owing and remaining unpaid
to such Foreign Obligations Secured Party.
“Other Foreign Mortgages” has the meaning specified in the definition of
“Collateral and Guaranty Requirements”.
“Other Foreign Pledge Agreement” has the meaning specified in the definition of
“Collateral and Guaranty Requirements”.
“Other Foreign Security Agreement” has the meaning specified in the definition
of “Collateral and Guaranty Requirements”.
“Other Pledgor” has the meaning specified in the definition of “Collateral and
Guaranty Requirements”.
“Other Taxes” means all present or future stamp, court or documentary,
recording, filing, mortgage or mortgage recording Taxes, any other excise or
property Taxes, or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document (but excluding any such Tax in respect of the assignment or transfer by
any Lender of its rights or obligations under this Agreement or any other Loan
Document (other than an assignment made pursuant to Section 11.13)).
“Other U.S. Collateral Amount” means, in the case of each Cash Management Bank
party to any Secured Cash Management Agreement with any U.S. Loan Party or other
Domestic Subsidiary, each Hedge Bank party to any Secured Hedge Agreement with
any U.S. Loan Party or other Domestic Subsidiary and each Supply Chain Finance
Bank party to any Specified Supply Chain Agreement with any U.S. Loan Party, if
such Cash Management Agreement, Secured Hedge Agreement or Specified Supply
Chain Agreement is secured by any Lien other than a Lien in favor of the
Administrative Agent for the benefit of any or all of the Secured Parties, the
fair market value of all property and assets in respect of each such Lien (other
than the Lien in favor of the Administrative Agent for the benefit of any or all
of the Secured Parties) securing the U.S. Obligations in respect of the Secured
Cash Management Agreements, Secured Hedge Agreements and Specified Supply Chain
Agreements to which such U.S. Loan Party (or, in the case of Secured Cash
Management Agreements and Secured Hedge Agreements, other Domestic Subsidiary)
is a party; provided that to the extent any U.S. Obligations Secured Party fails
to certify its Other U.S. Collateral Amount in accordance with the provisions of
Section 9.11, such amount shall be deemed to equal the entire amount of the U.S.
Obligations then due and owing and remaining unpaid to such U.S. Obligations
Secured Party.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including


 
44
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





as a result of any reimbursements by any Borrower of Unreimbursed Amounts, in
each case using the U.S. Dollar Equivalent of obligations denominated in an
Alternative Currency.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including Multiple
Employer Plans, defined benefit plans or defined contribution plans) that is
maintained or is contributed to by, or to which there is or may be an obligation
to contribute by, Holdings and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA. For the avoidance of doubt, a
Pension Plan shall not include a Foreign Pension Plan.
“Permitted Acquisition” means any investment by Holdings or any of its
Subsidiaries (x) in the form of acquisitions of all or substantially all of the
business or a line of business or a separate operation or (y) in a joint
venture, including the acquisition of a third party’s interest in an existing
joint venture of any other Person (in each case, whether by the acquisition of
capital stock, assets or any combination thereof) if:
(a)    the Administrative Agent and the Lenders (or only the Administrative
Agent with respect to any Minor Acquisition) shall receive written notice of
such acquisition not less than twenty (20) days prior to closing (or not less
than five (5) Business Days prior to closing with respect to any Minor
Acquisition) together (except in the case of Minor Acquisitions) with a
reasonable summary description of the relevant acquisition, pro forma
projections and financial statements;
(b)    the acquired entity, assets or operations shall be in a substantially
similar line of business as Holdings and its Subsidiaries, or a line of business
reasonably related thereto;
(c)    the board of directors of the acquired company shall have approved the
acquisition prior to closing (except in the case of an acquisition of a
Subsidiary of an entity, or of assets of an entity);
(d)    at the time of and immediately after giving effect to any such proposed
acquisition Holdings shall be in compliance with the financial covenant set
forth in Section 7.11(a) on a pro forma basis; provided that, for purposes of
determining pro forma compliance with Section 7.11(a), each applicable Maximum
Consolidated Leverage Ratio set forth in Section 7.11(a) shall be deemed for
purposes of this clause (d) to be 0.25:1.00 less than the ratio actually set
forth in Section 7.11(a);


 
45
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(e)    the aggregate amount of such Investments made by Loan Parties in Persons
that do not become U.S. Loan Parties shall not, when combined with the aggregate
amount of Investments made pursuant to Section 7.02(e)(ii) used to consummate
Permitted Acquisitions of Persons that do not become U.S. Loan Parties, exceed
the greater of (i) $500,000,000 and (ii) 15.0% of Consolidated Total Assets of
Holdings and its Subsidiaries;
(f)    Holdings shall deliver to the Administrative Agent and the Lenders, at
least five (5) Business Days prior to closing, a certificate of a Responsible
Officer evidencing pro forma compliance with the financial covenants set forth
in Section 7.11 (both before and after giving effect to the proposed
acquisition) as set forth in clause (d) above and certifying compliance with the
other requirements of this definition; and
(g)    no Default or Event of Default shall have occurred and be continuing as
of the closing date of the proposed acquisition.
“Permitted Liens” means those Liens permitted pursuant to Section 7.01.
“Permitted Pension Withdrawal Liability” means any liability by Holdings or any
of its Subsidiaries under applicable law on account of the complete or partial
termination of a Pension Plan or Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein which does not constitute an
ERISA Event or Foreign Pension Plan Event.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Default
or Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is secured, the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions with
respect to the collateral for the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole (and the Liens on any collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall have the same (or lesser) priority relative to the Liens on
the collateral securing the Obligations), (f) the terms and conditions
(excluding as to collateral, subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole, (g) if such Indebtedness being modified,
refinanced, refunded, renewed or extended was unsecured, such modification,
refinancing, refunding, renewal or extension shall also be unsecured and
(h) such modification, refinancing, refunding, renewal or


 
46
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended.
“Permitted Supply Chain Financing” has the meaning specified in Section 7.03(s).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Holdings or any
ERISA Affiliate or any such Plan to which Holdings or any ERISA Affiliate is
required to contribute on behalf of any of its employees. A Plan shall not
include a Foreign Pension Plan.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” shall mean each of the U.S. Pledge Agreement, the Japanese
Pledge Agreement (All Obligations), the Mexican Pledge Agreement (All
Obligations), the Canadian Pledge Agreements, the Swedish Pledge Agreement, the
U.K. Pledge Agreement and each other pledge agreement required to be delivered
to the Administrative Agent pursuant to the Collateral and Guaranty
Requirements.
“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
“PPSA” means the Personal Property Securities Act 2009 (Cth).
“PPS Law” means (a) the PPSA, (b) any regulation or subordinated legislation
made under or corresponding to the PPSA, and (c) any amendments made at any time
to any other legislation, regulation or subordinated legislation as a
consequence of the PPSA or any regulation or subordinated legislation made under
or corresponding to the PPSA.
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of Holdings.
“Prepayment Notice” means a notice of the optional prepayment of Term Loans
and/or Revolving Credit Loans pursuant to Section 2.05(a), which shall be in
substantially the form of Exhibit A-4 or any other form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its reference rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by Bank of America in connection with extensions of credit
to debtors) (any change in such rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change).
“Prior Credit Agreement” means the Syndicated Facility Agreement – ABL Revolving
Facility, dated as of September 30, 2009, among Holdings, certain subsidiaries
of Holdings party thereto, the lenders


 
47
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





from time to time party thereto, Deutsche Bank AG New York Branch, as
administrative agent and collateral agent, and the other parties thereto (as
amended, restated, supplemented or otherwise modified through and including the
Original Closing Date).
“Pro Rata Obligations” means the Loans and the Letters of Credit.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and in
any event shall also include, but not be limited to, (i) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to the Administrative
Agent or any Loan Party from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Loan Party from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any person acting under color of
Governmental Authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the one
year anniversary of the latest Maturity Date, (w) do not require the cash
payment of dividends or distributions that would otherwise be prohibited by the
terms of this Agreement or any other agreement or contract of Holdings, or its
Subsidiaries, (x) do not contain any covenants (other than periodic reporting
requirements), (y) do not grant the holders thereof any voting rights except for
(I) voting rights required to be granted to such holders under applicable law
and (II) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Holdings, or
liquidations involving Holdings and (z) are otherwise reasonably satisfactory to
the Administrative Agent.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Holdings or any Subsidiary pursuant to
which Holdings or any such Subsidiary may sell, convey or otherwise transfer to
a Receivables Subsidiary (in the case of a transfer by Holdings or any
Subsidiary) or to any Special Purpose Vehicle (in the case of a transfer by a
Receivables Subsidiary), or may grant (or cause a Receivables Subsidiary or
Special Purpose Vehicle to grant) a security interest in, any Receivables
Program Assets (whether existing on the Third Restatement Date or arising
thereafter); provided that: (1) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Subsidiary or Special
Purpose Vehicle (a) is Guaranteed by Holdings or any Subsidiary (other than a
Receivables Subsidiary), excluding Guarantees of obligations pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates Holdings
or any Subsidiary (other than a Receivables Subsidiary) in any way other than
pursuant to Standard Securitization Undertakings or (c) subjects any property or
asset of Holdings or any Subsidiary (other than a Receivables Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction of
obligations incurred in such transactions, other than pursuant to Standard
Securitization Undertakings; (2) neither Holdings nor any Subsidiary (other than
a Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding with a Receivables Subsidiary or a Special Purpose Vehicle other
than on terms no less favorable to Holdings or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Holdings,
other than fees payable in the ordinary course of business in connection with
servicing accounts receivable; and (3) Holdings and its Subsidiaries (other than
a Receivables Subsidiary) do not have any obligation to maintain or preserve the
financial condition of a Receivables Subsidiary or a Special Purpose Vehicle or
cause such entity to achieve certain levels of operating results other than
Standard Securitization Undertakings; provided, however, that


 
48
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





the aggregate outstanding principal amount of Indebtedness incurred by all
Receivables Subsidiaries pursuant to all Qualified Receivables Transactions
shall not at any time exceed the greater of (x) $60,000,000 and (y) 2.00% of
Consolidated Total Assets of Holdings.
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
of Holdings and its respective Subsidiaries and the related statements of
income, Stockholders’ Equity and cash flows for each fiscal quarter subsequent
to the most recent Annual Financial Statements of Holdings and its respective
Subsidiaries ended at least forty-five (45) days prior to the Third Restatement
Date meeting the requirements of SEC Regulation S-X of the Securities Exchange
Act of 1934, as amended (all of which shall have been reviewed by the
independent accountants for Holdings as provided in Statement on Auditing
Standards No. 100).
“Real Estate Opinion” has the meaning provided in the definition of “Collateral
and Guaranty Requirements”.
“Real Property Reports” has the meaning provided in the definition of
“Collateral and Guaranty Requirements”.
“Receivables” means all rights of Holdings or any of its Subsidiaries (other
than a Receivables Subsidiary) to payments (whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), which rights are
identified in the accounting records of Holdings or such Subsidiary as accounts
receivable.
“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case entered into by Holdings, a Subsidiary and/or a Receivables Subsidiary, and
(2) each other instrument, agreement and other document entered into by
Holdings, a Subsidiary or a Receivables Subsidiary relating to the transactions
contemplated by the agreements referred to in clause (a) above.
“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by Holdings, a Subsidiary or a Receivables Subsidiary pursuant
to the Receivables Documents; (2) all Receivables Related Assets in respect of
Receivables described in clause (1); and (3) all collections (including
recoveries) and other proceeds of the assets described in the foregoing clauses.
“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of Holdings, a Subsidiary or a Special Purpose Vehicle (including Standard
Securitization Undertakings).
“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.


 
49
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Receivables Repurchase Obligation” means any obligation of Holdings or a
Subsidiary (other than a Receivables Subsidiary) in a Qualified Receivables
Transaction to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
Receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to Holdings or a
Subsidiary (other than a Receivables Subsidiary).
“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by Holdings or any Subsidiary in connection with the transactions contemplated
by a Qualified Receivables Transaction, which Subsidiary engages in no
activities other than those incidental to such Qualified Receivables Transaction
and which is designated as a Receivables Subsidiary by Holdings’ Board of
Directors. Any such designation by the Board of Directors shall be evidenced by
filing with the Administrative Agent of a board resolution of Holdings giving
effect to such designation and an officers’ certificate certifying, to the best
of such officers’ knowledge and belief after consulting with counsel, that such
designation, and the transactions in which the Receivables Subsidiary will
engage, comply with the requirements of the definition of Qualified Receivables
Transaction.
“Refinanced Term Loans” has the meaning specified in Section 11.01(d).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration into or through the indoor or outdoor environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material) or into or out of any property owned, leased
or operated by such person.
“Replacement Term Loans” has the meaning specified in Section 11.01(d).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice or Conversion/Continuation Notice, as applicable, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Incremental Term Loan A Lenders” means, as of any date of
determination, with respect to each Series of Incremental Term A Loans,
Incremental Term Loan A Lenders holding more than 50% of such Series on such
date; provided that the portion of the Incremental Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan A Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total


 
50
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Swing Line Loans
and L/C Obligations being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
“Required Secured Parties” means (1) at any time prior to the date upon which
(a) the Aggregate Commitments have been permanently and irrevocably terminated,
(b) all Obligations (other than (x) contingent indemnification obligations as to
which no claim has been asserted and (y) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) have been paid
in full and (c) all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made) have expired or been terminated, the Required Lenders (or
such greater number of Lenders as may be required by Section 11.01) and (2) at
any time thereafter and prior to the Discharge of Obligations, the holders of a
majority of the sum of (i) the aggregate Swap Termination Value under the
Secured Hedge Agreements and (ii) the aggregate outstanding amount of all
Obligations then due and payable under the Secured Cash Management Agreements,
in each case with respect to the foregoing clauses (i) and (ii) as of the date
that is three (3) Business Days prior to the date in question.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party or, to the extent such Person is permitted to take
any applicable action pursuant to the Organization Documents of such Loan Party,
a director or other authorized signatory of such Loan Party and, solely for
purposes of notices given pursuant to Article 2, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Restatement Date” means the date on which the conditions set forth in
Section III of the Second Amendment have been satisfied or waived.
“Restatement Date Transaction Costs” means fees and expenses in connection with
the Restatement Date Transactions.


 
51
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Restatement Date Transactions” means (i) the prepayment in full of the
aggregate principal amount of the Term B Loans (as defined in the Original
Credit Agreement) outstanding immediately prior to the effectiveness of the
Second Amendment, (ii) the prepayment in full of the aggregate principal amount
of the Term A Loans (as defined in the Original Credit Agreement) outstanding
immediately prior to the effectiveness of the Second Amendment, other than that
portion of the U.S. Dollar Term A Loans (as defined in the Original Credit
Agreement) that is exchanged for a like principal amount of Term A Loans (as
defined in the Amended and Restated Credit Agreement), and (iii) the repayment
in full of the aggregate principal amount of any Revolving Credit Loans (as
defined in the Original Credit Agreement) outstanding immediately prior to the
effectiveness of the Second Amendment and the termination of all commitments to
make extensions of credit under the Revolving Credit Facilities (as defined in
the Original Credit Agreement) in effect immediately prior to the effectiveness
of the Second Amendment, other than that portion of Revolving Credit Commitments
(as defined in the Original Credit Agreement) that is exchanged for a like
principal amount of Revolving Credit Commitments (as defined in the Amended and
Restated Credit Agreement).
“Restatement Engagement Letter” means that certain Engagement Letter, dated as
of April 11, 2013, among Holdings, Merrill Lynch, Pierce, Fenner and Smith
Incorporated and Bank of America, as amended, amended and restated, supplemented
or otherwise modified from time to time.
“Restatement Financial Projections” means the consolidated forecasted balance
sheet and statements of income and cash flows of Holdings and its Subsidiaries
in the most recent form provided to the Administrative Agent by Holdings prior
to the Restatement Date.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent or any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, the first day of each Interest Period; and (b) with
respect to any Letter of Credit denominated in an Alternative Currency, each of
the following: (i) each date of issuance of such Letter of Credit, (ii) each
date of an amendment of such Letter of Credit having the effect of increasing
the amount thereof (solely with respect to the increased amount), (iii) each
date of payment by the L/C Issuer under such Letter of Credit and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Revolving Credit Lenders shall require.
“Revolving Credit Borrowers” means, collectively, each U.S. Revolving Credit
Borrower and each Foreign Borrower that becomes a borrower under the Revolving
Credit Facility pursuant to Section 1.09.
“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, Australian BBSR Rate Loan or Canadian BA Rate Loan,
having the same Interest Period made pursuant to Section 2.01(c).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption or Master Assignment pursuant to which such Lender
becomes a party hereto, as applicable, as


 
52
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





such amount may be adjusted from time to time in accordance with this Agreement.
As of the Third Restatement Date, the aggregate amount of the Revolving Credit
Commitments of all Revolving Credit Lenders is $400,000,000 (or the U.S. Dollar
Equivalent thereof).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time and the
Credit Extensions made thereunder.
“Revolving Credit Lender” means, at any time, any Lender that has Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in Swing Line Loans or L/C Obligations, in each case, outstanding
at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
“Revolving Credit Note” means a promissory note made by a Revolving Credit
Borrower in favor of a Revolving Credit Lender evidencing Revolving Credit Loans
made by such Revolving Credit Lender, in substantially the form of Exhibit B.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlements of international banking transactions in the relevant Alternative
Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amended and Restated Credit Agreement” has the meaning specified in the
recitals to this Agreement.
“Second Amendment” means the Second Amendment to the Credit Agreement, entered
into as of May 13, 2013, by and among Holdings, certain Subsidiaries of Holdings
party thereto, Barclays Bank PLC, as Existing Administrative Agent (as defined
therein), Bank of Montreal, as Existing Multicurrency Administrative Agent (as
defined therein), the Required Lenders and Consenting Lenders (each, as defined
therein) and Bank of America, as the New Administrative Agent (as defined
therein).
“Second Amendment and Additional Borrower Consent” means that certain Second
Amendment and Additional Borrower Consent among Administrative Agent, Lenders,
and Borrowers dated as of May 1, 2016.
“Second Amendment Effective Date” has the meaning assigned to the term
“Effective Date” in the Second Amendment and Additional Borrower Consent.
“Second Repayment Year” has the meaning specified in Section 2.07(a).
“Second Restatement Date” means the date on which the conditions set forth in
Section IV of the Third Amendment to Amended and Restated Credit Agreement have
been satisfied or waived.


 
53
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Second Restatement Date Transaction Costs” means fees and expenses in
connection with the Second Restatement Date Transactions.
“Second Restatement Date Transactions” means (i) the continuation of the entire
outstanding principal amount of the Term A Loans (as defined in the Amended and
Restated Credit Agreement) outstanding immediately prior to the effectiveness of
the Third Amendment to Amended and Restated Credit Agreement, (ii) the making of
additional Term A Loans pursuant to the second sentence of Section 2.01(a) of
the Second Amended and Restated Credit Agreement, (iii) the continuation of the
entire outstanding principal amount of the Revolving Loans (as defined in the
Amended and Restated Credit Agreement) and Revolving Credit Commitments
outstanding immediately prior to the Second Restatement Date and (iv) the
extension of additional Revolving Credit Commitments, in each case on the terms
and subject to the conditions set forth in the Third Amendment to Amended and
Restated Credit Agreement.
“Second Restatement Financial Projections” means the consolidated forecasted
balance sheet and statements of income and cash flows of Holdings and its
Subsidiaries in the most recent form provided to the Administrative Agent by
Holdings prior to the Second Restatement Date.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary and any Cash
Management Bank.
“Secured Hedge Agreement” means any interest rate, currency or commodities Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party or any Subsidiary and any Hedge Bank.
“Secured Parties” means, (i) the U.S. Obligations Secured Parties, (ii) the
Foreign Obligations Secured Parties or (iii) collectively, all of the foregoing,
as the context may require.
“Securities Accounts” means “securities accounts” as such term is defined in the
UCC and “securities accounts” as such term is defined in the STA.
“Seller’s Retained Interest” means the debt or equity interests held by Holdings
or any Subsidiary in a Receivables Subsidiary to which Receivables Program
Assets have been transferred, including any such debt or equity received as
consideration for or as a portion of the purchase price for the Receivables
Program Assets transferred, or any other instrument through which Holdings or
any Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Receivables Program Assets.
“Senior Managing Agents” means PNC Bank, National Association and Keybank
National Association, in their capacities as senior managing agents.
“Senior Secured Leverage Ratio” means, with respect to any Measurement Period,
the ratio of (a) Consolidated Senior Secured Debt (net of Unrestricted Cash of
Holdings and its Subsidiaries not exceeding $75,000,000) to (b) Consolidated
EBITDA for such Measurement Period, in each case for Holdings and its
Subsidiaries.
“Series” has the meaning specified in Section 2.14(a).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as


 
54
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Holdings and/or any of its Subsidiaries to implement a
Qualified Receivables Transaction.
“Specified Brazilian Tax Payment” means any payment of taxes (including interest
and penalties in connection therewith) in connection with that certain goodwill
tax assessment issued on December 19, 2012 or any other subsequent assessment
based on substantially similar allegations or claims by the Federal Revenue
Department (Brazil) against Tilibra in an amount not to exceed, in the
aggregate, the U.S. Dollar Equivalent of BRL111,000,000.
“Specified Supply Chain Agreement” shall have the meaning specified in the
definition of “Specified Supply Chain Obligations”.
“Specified Supply Chain Obligations” means the due and punctual payment and
performance of all obligations of each Loan Party to any Supply Chain Finance
Bank under any Permitted Supply Chain Financing, with respect to the security
interests granted pursuant to the Collateral Documents, to the extent the
documentation for such obligations specifically provides that such Supply Chain
Finance Bank is entitled to the benefit of the security interests granted
pursuant to the Collateral Documents or, with respect to guarantees provided
pursuant to the Guaranty Agreements, unless the documentation for such
specifically provides that such Supply Chain Finance Bank is not entitled to the
benefit of the guarantees provided pursuant to the Guaranty Agreements;
provided, however, that the Permitted Supply Chain Financing arrangements
entered, or to be entered, into by one or more of the Loan Parties and any
Supply Chain Finance Bank shall not constitute Specified Supply Chain
Obligations and shall not be secured pursuant to any Collateral Documents unless
expressly authorized by Holdings in a writing delivered to Agent (such
documentation, a “Specified Supply Chain Agreement”).
“SpinCo” means Monaco SpinCo Inc., a Delaware corporation and any permitted
successor thereto, including Holdings.
“SpinCo Closing Date” means April 30, 2012.
“SpinCo Notes” means the senior notes of SpinCo due 2020, in an aggregate
principal amount not to exceed $500,000,000 outstanding under the SpinCo Notes
Indenture.
“SpinCo Notes Documents” means the SpinCo Notes Indenture, the SpinCo Notes and
each other document or agreement relating to the issuance of the SpinCo Notes.


 
55
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“SpinCo Notes Indenture” means the indenture dated as of April 30, 2012, by and
among SpinCo, as issuer, the guarantors named therein, and Wells Fargo Bank,
National Association, as trustee, under which the SpinCo Notes are issued.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date specified; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by Holdings or
any Subsidiary of Holdings which, in the good faith judgment of the board of
directors of the appropriate company, are reasonably customary for the
applicable jurisdiction in an accounts receivable transaction, including any
Receivables Repurchase Obligation.
“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Supply Chain Finance Bank” means any Person that, at the time it enters into
any Specified Supply Chain Agreement, is a Lender, the Administrative Agent or
an Arranger or the Affiliate of a Lender, the Administrative Agent or an
Arranger in its capacity as a party to such Permitted Supply Chain Financing.
“Survey” has the meaning provided in the definition of “Collateral and Guaranty
Requirements”.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.


 
56
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the termination value(s) that would be owing
in accordance with the terms of such Swap Contracts were such Swap Contracts
closed out on the applicable date of determination with the Loan Party or
Subsidiary party thereto as the sole defaulting party or sole affected party
thereunder.
“Swedish Pledge Agreement” means the Amended and Restated Swedish Pledge
Agreement (as defined in the Second Amendment).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be in substantially the form of Exhibit A-3 or any
other form approved by the Administrative Agent and the Swing Line Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.
“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a)(ii), which shall be in substantially the
form of Exhibit A-5 or any other form approved by the Administrative Agent and
the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to $40,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Syndication Agent” mean Wells Fargo Bank, National Association, in its capacity
as syndication agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Borrower” means an Australian Dollar Term A Borrower or a Euro Term A
Borrower.
“Term A Borrowing” means an Australian Dollar Term A Borrowing or a Euro Term A
Borrowing.


 
57
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Term A Commitment” means an Australian Dollar Term A Commitment or a Euro Term
A Commitment.
“Term A Facility” means the Australian Dollar Term A Facility or the Euro Term A
Facility.
“Term A Installment Payment Date” means any Australian Dollar Term A Installment
Payment Date or any Euro Term A Installment Payment Date.
“Term A Lender” means an Australian Dollar Term A Lender or a Euro Term A
Lender.
“Term A Loan” means any Australian Dollar Term A Loan or Euro Term A Loan.
“Term A Note” means any Australian Dollar Term A Note or Euro Term A Note.
“Term Lender” means a Term A Lender or an Incremental Term Loan A Lender.
“Term Loan” means a Term A Loan or an Incremental Term A Loan.
“Third Amendment to Amended and Restated Credit Agreement” means the Third
Amendment to Amended and Restated Credit Agreement, dated as of April 28, 2015,
among Holdings, the Administrative Agent, the Guarantors and the Lenders (as
defined in the Amended and Restated Credit Agreement) and other financial
institutions party thereto.
“Third Amendment” means the Third Amendment to the Second Amended and Restated
Credit Agreement, entered into as of October 21, 2016, by and among Holdings,
certain Subsidiaries of Holdings party thereto, the Required Lenders and
Consenting Lenders (each, as defined therein) and Bank of America, as the
Administrative Agent (as defined therein).
“Third Restatement Date” means the date on which the conditions set forth in
Section IV of the Third Amendment have been satisfied or waived.
“Third Restatement Date Transaction Costs” means fees and expenses in connection
with the Third Restatement Date Transactions.
“Third Restatement Date Transactions” means (x) the repayment, in full, of the
existing Term A Loans (as defined in the Second Amended and Restated Credit
Agreement) other than the Series AUD Incremental Term A Loans (as defined in the
AUD Incremental Joinder Agreement) on the Third Restatement Date, (y)(i) the
prepayment of a portion of the Series AUD Incremental Term A Loans, (ii) the
continuation of the remaining portion of the Series AUD Incremental Term A Loans
as Australian Dollar Term A Loans (as defined below) on the terms set forth in
this Agreement, (iii) the establishment of a tranche of Euro-denominated Term A
Loans in the form of the Euro Term A Loans, (iv) the continuation of the
Revolving Credit Facility (as defined below) as amended and restated by this
Agreement and (v) the establishment of additional Revolving Credit Commitments,
in each case on the terms and subject to the conditions set forth in the Third
Amendment and (z) the consummation of the Acquisition.
“Third Restatement Engagement Letter” means that certain Engagement Letter,
dated as of June 7, 2016, among Holdings and Merrill Lynch, Pierce, Fenner and
Smith Incorporated, as amended, amended and restated, supplemented or otherwise
modified from time to time.


 
58
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





“Third Restatement Fee Letter” means that certain Amended and Restated Fee
Letter, dated as of August 10, 2016, among Holdings, Merrill Lynch, Pierce,
Fenner and Smith Incorporated and Bank of America, as amended, amended and
restated, supplemented or otherwise modified from time to time.
“Third Restatement Financial Projections” means the consolidated forecasted
balance sheet and statements of income and cash flows of Holdings and its
Subsidiaries in the most recent form provided to the Administrative Agent by
Holdings prior to the Third Restatement Date.
“Threshold Amount” means $40,000,000.
“Ticking Fee Payment Date” has the meaning specified in Section 2.09(c).
“Tilibra” means Tilibra Produtos de Papelaria Ltda., a Subsidiary of Holdings.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Type” means, with respect to a Loan, its character as determined with regard to
the interest rate applicable thereto, e.g., whether a Base Rate Loan, a
Eurodollar Rate Loan, an Australian BBSR Rate Loan or a Canadian BA Rate Loan.
“U.K. Pledge Agreement” means the Security Deed Relating to Partnership
Interests, dated as of April 30, 2012, by and among ACCO Brands International,
Inc., a Delaware corporation and Subsidiary of Holdings, ACCO Europe
International Holdings, LLC, a Delaware limited liability company and Subsidiary
of Holdings, and Barclays Bank PLC, as administrative agent.
“U.S. Borrower Obligations” means all Obligations owing to the Administrative
Agent, the L/C Issuer or any Lender by any U.S. Borrower.
“U.S. Borrowers” shall have the meaning specified in the preamble of this
Agreement.
“U.S. Collateral Documents” means the collective reference to (a) the U.S.
Security Agreement, the U.S. Pledge Agreement, the U.S. Mortgages, each of the
mortgages, collateral assignments, security agreements, pledge agreements,
control agreements or other similar agreements or supplements to the foregoing
(i) entered into by any Loan Party, (ii) delivered to the Administrative Agent
pursuant to the Collateral and Guaranty Requirements or pursuant to Section 6.11
for the benefit of any or all of the Secured Parties and (iii) governed by the
laws of the United States or any state or other political subdivision thereof
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of any or all of the Secured Parties and (b) each of the other
agreements, instruments or documents governed by the laws of the United States
or any state or other political subdivision thereof that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of any or all
of the Secured Parties.
“U.S. Dollar” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the


 
59
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





equivalent amount thereof in U.S. Dollars as determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of U.S.
Dollars with such Alternative Currency.
“U.S. Guarantors” means and includes each U.S. Borrower and each U.S. Subsidiary
Guarantor.
“U.S. Loan Party” means Holdings and each other U.S. Guarantor.
“U.S. Mortgaged Properties” has the meaning provided in the definition of
“Collateral and Guaranty Requirements”.
“U.S. Mortgages” has the meaning provided in the definition of “Collateral and
Guaranty Requirements”.
“U.S. Obligations” means the U.S. Borrower Obligations, all Obligations of any
U.S. Loan Party or any Domestic Subsidiary under any Secured Cash Management
Agreement or any Secured Hedge Agreement, all Obligations of any U.S. Loan Party
under any Specified Supply Chain Agreement and Obligations of any U.S. Loan
Party under any guarantee or security agreement related to any of the foregoing.
“U.S. Obligations Guaranty” means the Amended and Restated U.S. Obligations
Guaranty (as defined in the Second Amendment).
“U.S. Obligations Secured Parties” means, collectively, (i) the Administrative
Agent, (ii) each Lender making a Loan or other extension of credit hereunder to,
or having commitments under this Agreement to, any U.S. Borrower, (iii) each L/C
Issuer issuing a Letter of Credit or amending or extending any issued Letter of
Credit for the account of any U.S. Borrower, (iv) with respect to any Secured
Cash Management Agreement with a U.S. Loan Party or any other Domestic
Subsidiary, the Cash Management Banks party thereto, (v) with respect to any
Secured Hedge Agreement with a U.S. Loan Party or any other Domestic Subsidiary,
the Hedge Banks party thereto, (vi) with respect to any Specified Supply Chain
Agreement in respect of any Permitted Supply Chain Financing with a U.S. Loan
Party, the Supply Chain Finance Banks party thereto, and (vii) each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Pledge Agreement” means the Amended and Restated U.S. Pledge Agreement (as
defined in the Second Amendment).
“U.S. Revolving Credit Borrowers” means, collectively, Holdings and each other
U.S. Borrower that becomes a borrower under the Revolving Credit Facility
pursuant to Section 1.09.
“U.S. Security Agreement” means the Amended and Restated U.S. Security Agreement
(as defined in the Second Amendment).
“U.S. Subsidiary Guarantors” means (a) each Person identified on Schedule 5.13
as a U.S. Subsidiary Guarantor, (b) subject to the Agreed Security Principles,
each Subsidiary of Holdings (but, with respect to U.S. Obligations, excluding a
CFC Subsidiary and its Subsidiaries), whether existing on the Restatement Date
or established, created or acquired after the Restatement Date (provided,
however, that this clause (b) shall not require an Exempted Entity to be a
guarantor of any U.S. Obligations or a party to the U.S. Obligations
Guaranty) and (c) each Subsidiary of Holdings which guarantees obligations under
the


 
60
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





SpinCo Notes Documents, whether existing on the Restatement Date or established,
created or acquired after the Restatement Date, in each case unless and until
such time as the respective Subsidiary is released from all of its obligations
under the U.S. Obligations Guaranty, Foreign Obligations Guaranty and the
Collateral Documents to which it is a party in accordance with the terms and
provisions thereof.
“U.S. Tax Compliance Certificate” means a certificate substantially in
substantially the forms of any of Exhibits G-1 through G-4 or any other forms
approved by the Administrative Agent, as the context may require.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that all references herein to specific Sections or
subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Third Restatement Date; provided, further, that in the event that,
by reason of mandatory provisions of law, any or all of the perfection or
priority of, or remedies with respect to, any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such perfection, priority or remedies.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“ULC” shall have the meaning specified in Section 5.13.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of cash and Cash Equivalents properly classified as “unrestricted cash” for
purposes of GAAP as at such date and excluding cash and Cash Equivalents held by
any Person, to the extent that the payment or distribution by such Person of
such cash or Cash Equivalents is not permitted by the terms of such Person’s
Organization Documents or any agreement, instrument or Law applicable to such
Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


 
61
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms. (a) Generally. Subject to Section 1.03(b), all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Annual Financial Statements, except as otherwise
specifically prescribed herein; provided that obligations relating to a lease
that were accounted for by a Person as an operating lease as of the Third
Restatement Date and any similar lease entered into after the Third Restatement
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as a Capital Lease.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Holdings or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Holdings shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.
Section 1.04    Rounding. Any financial ratios required to be maintained or
complied with by Holdings pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted


 
62
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06    Letter of Credit Amounts. With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the U.S. Dollar Equivalent of the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum U.S. Dollar Equivalent of the stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum U.S.
Dollar Equivalent of the stated amount is in effect at such time.
Section 1.07    Currency Equivalents Generally; Change of Currency. For purposes
of this Agreement and the other Loan Documents (other than Articles 2, 9 and
11), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in U.S. Dollars, such amounts shall be deemed to
refer to U.S. Dollars or U.S. Dollar Equivalents and any requisite currency
translation shall, unless otherwise specified, be based on the Spot Rate in
effect on the Business Day immediately preceding the date of such transaction or
determination. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Liens, Indebtedness or Investment in currencies other than U.S. Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Lien is created, Indebtedness is
incurred or Investment is made. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with Holdings’ consent (not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
Section 1.08    Additional Alternative Currencies. (a) Holdings may from time to
time request that Revolving Credit Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars. In the case of any such request
with respect to the making of Revolving Credit Loans, subject to
Section 11.01(b), such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such earlier time or date as may be agreed by the Administrative
Agent or, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Revolving Credit Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Credit Lender (in the case of any such
request pertaining to Revolving Credit Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of Revolving
Credit Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.


 
63
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(c)    Any failure by a Revolving Credit Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or the L/C Issuer, as the case may be, to permit Revolving Credit Loans
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Revolving Credit Loans in such requested currency, the Administrative Agent
shall promptly so notify Holdings and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Revolving Credit Borrowings of Revolving Credit Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify Holdings and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.
Notwithstanding anything in Section 11.01(a) to the contrary, the Administrative
Agent and Holdings may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents (which may take the
form of amendments and restatements) as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 1.08 Section 1.09.
Section 1.09    Additional Borrowers. Holdings may from time to time request
that (x) one or more additional Domestic Subsidiaries be added as Borrowers
under the Term A Facility and the Revolving Credit Facility and/or (y) one or
more additional Foreign Subsidiaries be added as Borrowers under the Revolving
Credit Facility, in each case, which request shall be subject to the approval of
the Administrative Agent and each of the Term A Lenders and Revolving Credit
Lenders (in the case of such Domestic Subsidiaries) or the Administrative Agent
and each of the Revolving Credit Lenders (in the case of such Foreign
Subsidiaries). If (1) the Administrative Agent and all Term A Lenders and
Revolving Credit Lenders consent to the addition of such Domestic Subsidiary as
a Term A Borrower under the Term A Facility and a Revolving Credit Borrower
under the Revolving Credit Facility and (2) the Administrative Agent and all
Revolving Credit Lenders consent to the addition of such Foreign Subsidiary as a
Revolving Credit Borrower under the Revolving Credit Facility, in each case,
such Subsidiary shall be required to execute and deliver to the Administrative
Agent a Borrower Joinder Agreement and shall take all action in connection
therewith (a) if such Borrower is a Domestic Subsidiary, as would otherwise have
been required to cause the Collateral and Guaranty Requirements and the
requirements set forth in Section 6.11 to be satisfied as if such Subsidiary had
been a Loan Party on the Restatement Date and (b) if such Borrower is a Foreign
Subsidiary, as are deemed reasonably necessary by the Administrative Agent to
provide that the Obligations of such additional Borrower be, to the extent
permitted by law, guaranteed and secured on terms no less favorable than those
contained in the Collateral and Guaranty Requirements and, in the case of each
of clauses (a) and (b), shall deliver to the Administrative Agent such
Organization Documents, resolutions, certificates, legal opinions, lien searches
and other information (including information to allow the Administrative Agent
and the Lenders to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act) and documents as the
Administrative Agent shall reasonably request. Any Subsidiary that becomes a
party to this Agreement pursuant to this Section 1.09 shall thereupon be deemed
for all purposes to be a Revolving Credit Borrower under the Revolving Credit
Facility hereunder and/or a Term A Borrower under the Term A Facility hereunder,
as applicable. Notwithstanding anything in Section 11.01(a) to the contrary,
each Borrower Joinder Agreement may, without the consent of any other Lenders
(but subject to the approval by the Lenders to the addition of such U.S.
Borrower or the approval by the Revolving Credit Lenders to the addition of such
Foreign Borrower), effect such amendments to this Agreement and the other Loan
Documents (which may take the form of amendments and restatements) as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.09, including, in the case of the addition of a
Foreign Borrower, amendments limiting the amount available to be borrowed by
such Foreign Borrower and any other Foreign Borrower organized in the same
jurisdiction (it being understood that entities formed under the laws of
different states, provinces or other localities of the same


 
64
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





country as that of a Borrower shall be considered to be of the same jurisdiction
as such Foreign Subsidiary) to a specified U.S. Dollar Equivalent of any
Alternative Currency, or to effect any other amendments that shall give effect
to any conditions associated with the consent of the appropriate Lenders to the
addition of such U.S. Borrower or Foreign Borrower. For the avoidance of doubt,
Domestic Subsidiaries of Holdings that become Borrowers pursuant to this
Section 1.09 shall become Borrowers under both the Revolving Credit Facility and
the Term A Facility, and Foreign Subsidiaries of Holdings that become Borrowers
pursuant to this Section 1.09 shall become Borrowers solely under the Revolving
Credit Facility.
Section 1.10    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans. (a) Australian Dollar Term A Loans. Subject to the
terms and conditions set forth in the AUD Incremental Joinder Agreement, each
“Incremental Lender” (as defined in the AUD Incremental Joinder Agreement)
severally made a single Australian Dollar Term A Loan in Australian Dollars to
Holdings on the Increased Amount Date (as defined in the AUD Incremental Joinder
Agreement) in an aggregate amount that did not exceed such “Incremental
Lender’s” (as defined in the AUD Incremental Joinder Agreement) “Incremental
Term Loan A Commitment” (as defined in the AUD Incremental Joinder Agreement) as
of the Increased Amount Date (as defined in the AUD Incremental Joinder
Agreement). Subject to the terms and conditions set forth herein, each
Australian Dollar Term A Lender with an Australian Dollar Term A Commitment as
of the Third Restatement Date severally agrees to make a single Australian
Dollar Term A Loan in Australian Dollars to Holdings on the Third Restatement
Date in an aggregate amount not to exceed such Australian Dollar Term A Lender’s
Australian Dollar Term A Commitment as of the Third Restatement Date. The
Australian Dollar Term A Borrowing to be made on the Third Restatement Date
shall consist of Australian Dollar Term A Loans made simultaneously by the
Australian Dollar Term A Lenders having Australian Dollar Term A Commitments in
accordance with their respective Applicable Percentage of the Australian Dollar
Term A Facility. From and after the Third Restatement Date, the aggregate
principal amount of outstanding Australian Dollar Term A Loans shall not exceed
AUD $80,000,000. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Australian Dollar Term A Loans shall be
Australian BBSR Rate Loans, as further provided herein.
(b)    Euro Term A Loans. Subject to the terms and conditions set forth herein
and in the Third Amendment, each Euro Term A Lender with a Euro Term A
Commitment as of the Third Restatement Date severally agrees to make a single
Euro Term A Loan in Euros to Holdings on the Third Restatement Date in an
aggregate amount not to exceed such Euro Term A Lender’s Euro Term A Commitment
as of the Third Restatement Date. The Euro Term A Borrowing to be made on the
Third Restatement Date shall consist of Euro Term A Loans made simultaneously by
the Euro Term A Lenders having Euro Term A Commitments in accordance with their
respective Applicable Percentage of the Euro Term A Facility. From and after the
Third Restatement Date, the aggregate principal amount of outstanding Euro Term
A Loans shall not exceed €300,000,000. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Euro Term A Loans
shall be Eurodollar Rate Loans, as further provided herein.
(c)    The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to any Revolving Credit Borrower (on a joint
and several basis with the other Revolving Credit Borrowers


 
65
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





within the same Group) in U.S. Dollars or an Alternative Currency, in each case,
from time to time, on any Business Day during the Availability Period for the
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, further, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
at such time, (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment and (iii) the Total Revolving Credit Outstandings denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Revolving Credit
Borrowers may borrow under this this Section 2.01(c), prepay under Section 2.05,
and reborrow under this Section 2.01(c). Revolving Credit Loans (w) denominated
in U.S. Dollars may be Base Rate Loans or Eurodollar Rate Loans, (x) denominated
in Australian Dollars shall be Australian BBSR Rate Loans, (y) denominated in
Canadian Dollars shall be Canadian BA Rate Loans and (z) denominated in an
Alternative Currency (other than Australian Dollars and Canadian Dollars) shall
be Eurodollar Rate Loans.
Section 2.02    Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to another, and each continuation of Eurodollar Rate Loans, Australian BBSR Rate
Loans or Canadian BA Rate Loans shall be made upon the applicable Borrower’s
irrevocable notice to the Administrative Agent, which may be given by “pdf” or
similar electronic format, in the form of either the Committed Loan Notice or
the Conversion/Continuation Notice, as applicable (each, a “Notice”). Each such
Notice must be received by the Administrative Agent not later than
(i) 10:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in U.S. Dollars or of any conversion of Eurodollar Rate Loans denominated in
U.S. Dollars to Base Rate Loans, (ii) 10:00 a.m. four (4) Business Days prior to
the requested date of any Borrowing of, or continuation of, Australian BBSR Rate
Loans or Canadian BA Rate Loans, (iii) 10:00 a.m. four (4) Business Days (or
five (5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Revolving Credit Borrowing denominated in an Alternative
Currency (other than Australian Dollars and Canadian Dollars) and
(iv) 10:00 a.m. one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans, Australian BBSR Rate Loans or Canadian BA Rate Loans
shall be in a minimum principal amount of $5,000,000 and whole multiples of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Notice shall specify, as applicable, (1) whether the applicable
Borrower is requesting a Term A Borrowing, Revolving Credit Borrowing, an
Incremental Borrowing, a conversion of Term Loans or Revolving Credit Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, Australian
BBSR Rate Loans or Canadian BA Rate Loans, (2) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (3) the principal amount of Loans to be borrowed, converted or
continued, (4) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (5) if applicable, the duration
of the applicable Interest Period with respect thereto and (6) in the case of
Revolving Credit Borrowings or Revolving Credit Loans, the currency of the Loans
to be borrowed or continued (provided, that if such Borrower shall fail to so
specify, the applicable Revolving Credit Borrowing or Revolving Credit Loan
shall be denominated in U.S. Dollars). If the applicable Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if such Borrower fails to
give a timely Conversion/Continuation Notice, then the applicable Term Loans or
Revolving Credit Loans denominated in U.S. Dollars shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans


 
66
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice or Conversion/Continuation Notice, as
applicable, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and, if no timely Conversion/Continuation Notice is
provided by any Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than
(x) 1:00 p.m., in the case of any Eurodollar Rate Loan, Australian BBSR Rate
Loan or Canadian BA Rate Loan, (y) 12:00 p.m., in the case of any Base Rate Loan
and (z) the Applicable Time specified by the Administrative Agent in the case of
any Revolving Credit Loan denominated in an Alternative Currency (other than
Australian Dollars and Canadian Dollars), in each case, on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.03, the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
any Borrower, there are L/C Borrowings outstanding in respect of Letters of
Credit issued for the account of any Borrower, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted and an Australian BBSR Rate Loan or Canadian BA Rate Loan
may be continued, in each case, only on the last day of an Interest Period for
such Eurodollar Rate Loan, Australian BBSR Rate Loan or such Canadian BA Rate
Loan, as applicable. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans, Australian
BBSR Rate Loans or Canadian BA Rate Loans without the consent of the Required
Lenders.
(d)    The Administrative Agent shall promptly notify the applicable Borrower or
Borrowers and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans or Canadian BA Rate Loan upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in the Prime Rate used in determining the Base Rate promptly following
the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen (15) Interest Periods in effect at any one time.
(f)    On the Third Restatement Date, after giving effect to the establishment
of the Revolving Credit Commitments to be established on such date pursuant to
the terms of the Third Amendment, (i) each of the existing Revolving Credit
Lenders (as defined in the Second Amended and Restated Credit Agreement) shall
assign to each of the Revolving Credit Lenders, and each of the Revolving Credit
Lenders shall purchase


 
67
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





from each of the existing Revolving Credit Lenders (as defined in the Second
Amended and Restated Credit Agreement), at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on the Third Restatement Date (in each case together with a
proportional interest under the Swedish Pledge Agreement (and any other
Collateral Document governed by Swedish law)) as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by existing Revolving Credit Lenders (as defined in
the Second Amended and Restated Credit Agreement) and the Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the addition of such Revolving Credit Commitments on the Third
Restatement Date to the Revolving Credit Commitments, (ii) each Revolving Credit
Commitment established on the Third Restatement Date shall be deemed for all
purposes a Revolving Credit Commitment and each Revolving Credit Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(iii) each Revolving Credit Lender providing such Revolving Credit Commitments
shall become a Revolving Credit Lender with respect to the Revolving Credit
Commitment established on the Third Restatement Date and all matters relating
thereto.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Third Restatement Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
U.S. Dollars or in one or more Alternative Currencies to one or more Groups of
Revolving Credit Borrowers for the joint and several account of the Revolving
Credit Borrowers within the same Group of the Revolving Credit. Borrowers, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the applicable Group of Revolving Credit
Borrowers and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (v) the Total
Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, (w) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (x) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, (y) the Total Revolving Credit Outstandings denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Each request by a
Revolving Credit Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the requesting Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Revolving Credit Borrowers’ ability to
obtain Letters of Credit shall be fully revolving, and, accordingly, the
Revolving Credit Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Third Restatement Date shall be
subject to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer has approved such expiry date; or


 
68
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (unless the Revolving Credit Lenders and the
L/C Issuer have consented to such later expiry date and the applicable Borrower
has Cash Collateralized the applicable Letter of Credit in a manner acceptable
to the L/C Issuer in its sole discretion).
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Third Restatement Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Third Restatement Date and
which the L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
provided that such initial minimum amount shall not apply to any Existing Letter
of Credit;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than U.S.
Dollars or an Alternative Currency;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
and to the extent that the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Revolving Credit Borrowers or such Revolving Credit Lender
to eliminate the L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to any required adjustment pursuant to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from the Letter of Credit then proposed
to be issued and all other L/C Obligations as to which the L/C Issuer has actual
or potential Fronting Exposure, as it may elect in its sole discretion; or
(G)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


 
69
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(v)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 9 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 9 included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Revolving Credit Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the requesting Borrower. Such Letter of Credit
Application may be sent by facsimile by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the requesting Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Revolving Credit Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for (A) in the case of a request for a
Letter of Credit by a U.S. Revolving Credit Borrower, the joint and several
account of the U.S. Revolving Credit Borrowers or (B) in the case of a request
for a Letter of Credit by a Foreign Borrower, the joint and several account of
the applicable Group of Foreign Borrowers, in each case, in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the


 
70
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





product of such Revolving Credit Lender’s Applicable Percentage times the amount
of such Letter of Credit.
(iii)    In the case of standby Letters of Credit only, if a Revolving Credit
Borrower so requests in any applicable Letter of Credit Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a standby Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that, unless otherwise agreed to by the L/C Issuer,
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, no Revolving
Credit Borrower shall be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of paragraph
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or any Borrower that one
or more of the applicable conditions specified in Section 4.03 is not then
satisfied and, in each such case, directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the requesting Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Revolving Credit
Borrowers and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the U.S. Revolving Credit
Borrowers or the Foreign Borrowers, as applicable, shall reimburse the L/C
Issuer in such Alternative Currency, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in U.S. Dollars
or in the absence of any such requirement for reimbursement in U.S. Dollars, the
U.S. Revolving Credit Borrowers or the Foreign Borrowers, as applicable, shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that the U.S. Revolving Credit Borrowers or the Foreign Borrowers, as
applicable, will reimburse the L/C Issuer in U.S. Dollars. In the case of any
such reimbursement in U.S. Dollars of a drawing as of the applicable Revaluation
Date under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the U.S. Revolving Credit Borrowers or the Foreign
Borrowers, as applicable, of the U.S. Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
on the first Business Day following the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in U.S. Dollars, or the Applicable
Time on the date of payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
U.S. Revolving Credit Borrowers or the Foreign Borrowers, as applicable, shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing in the


 
71
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





applicable currency as provided in this Section 2.03(c). If the applicable
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed, in the case of a Letter of Credit
denominated in an Alternative Currency, in either (x) U.S. Dollars in the amount
of the U.S. Dollar Equivalent thereof or (y) such Alternative Currency (if such
Alternative Currency is an Alternative Currency in which Revolving Credit Loans
are available hereunder)) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof. In such event, the U.S.
Revolving Credit Borrowers or the Foreign Borrowers, as applicable, shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice).
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
U.S. Dollars at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 12:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in U.S. Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Revolving
Credit Borrowers shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by a Revolving Credit
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the


 
72
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





obligation of any Revolving Credit Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Revolving
Credit Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will promptly
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Revolving Credit Lenders under this paragraph (ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The joint and several obligation of the U.S.
Revolving Credit Borrowers or the Foreign Borrowers, as applicable, to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Revolving Credit Borrower or any Subsidiary may have at any time
against any beneficiary or


 
73
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Revolving Credit Borrower or any
Subsidiary or in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Revolving Credit
Borrower or any of its Subsidiaries.
Each Revolving Credit Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will promptly notify the L/C Issuer. Each Revolving
Credit Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Lender and each Revolving Credit Borrower agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Revolving Credit Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Revolving
Credit Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Revolving Credit Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to a Revolving Credit


 
74
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which are
determined by a final order of a court of competent jurisdiction to have been
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Revolving Credit Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
(h)    Letter of Credit Fees. (i) Each U.S. Revolving Credit Borrower, in the
case of the Letters of Credit issued for the account of a U.S. Revolving Credit
Borrower, hereby jointly and severally agrees and (ii) each Foreign Borrower, in
the case of the Letters of Credit issued for the account of a Foreign Borrower,
hereby jointly and severally agrees, in each case, to pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, in U.S. Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each commercial, performance or standby Letter of Credit, as
the case may be, equal to the Applicable Rate times the U.S. Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided
that any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06;
provided that with respect to all Existing Letters of Credit, the Administrative
Agent shall be entitled to rely conclusively on the most recent information
provided with respect to such Existing Letters of Credit pursuant to Section
2.03(l). Letter of Credit Fees shall be (A) due and payable on the first
Business Day of each January, April, July and October, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (B) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. (i) Each U.S. Revolving Credit Borrower, in the case of the Letters of
Credit issued for the account of a U.S. Revolving Credit Borrower, hereby
jointly and severally agrees and (ii) each Foreign Borrower, in the case of the
Letters of Credit issued for the account of a Foreign Borrower, hereby jointly
and severally agrees, in each case, to pay directly to the L/C Issuer for its
own account, in U.S. Dollars, a fronting fee with respect to each Letter of
Credit issued by it for the account of a U.S. Revolving Credit Borrower or a
Foreign Borrower, as applicable, at a rate per annum of 0.125%, computed on the
U.S. Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the first Business Day of each January, April, July and
October in respect of the most recently-ended


 
75
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, (i) each U.S. Revolving Credit Borrower, in the
case of the Letters of Credit issued for the account of a U.S. Revolving Credit
Borrower, hereby jointly and severally agrees and (ii) each Foreign Borrower, in
the case of the Letters of Credit issued for the account of a Foreign Borrower,
hereby jointly and severally agrees, in each case, to pay directly to the L/C
Issuer for its own account, in U.S. Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Additional L/C Issuers. Holdings may, at any time and from time to time,
designate one or more additional Revolving Credit Lenders or Affiliates of
Revolving Credit Lenders to act as a letter of credit issuer under the terms of
this Agreement, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Revolving Credit Lender(s) or
Affiliate thereof. Any Revolving Credit Lender or Affiliate thereof designated
as a letter of credit issuer pursuant to this Section 2.03(k) shall be deemed to
be the L/C Issuer with respect to Letters of Credit issued or to be issued by
such Revolving Credit Lender, and all references herein and in the other Loan
Documents to the term “L/C Issuer” shall, with respect to such Letters of
Credit, be deemed to refer to such Revolving Credit Lender in its capacity as
L/C Issuer thereof, as the context may require.
(l)    Reporting Requirements Regarding Existing Letters of Credit. Holdings and
any issuer of an Existing Letter of Credit shall promptly notify the
Administrative Agent of any amendment of, modification of, or drawing of such
Existing Letter of Credit, including, without limitation, any increase,
decrease, extension, renewal, or cancellation of such Existing Letter of Credit.
Section 2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.04, shall
make loans (each such loan, a “Swing Line Loan”) to the U.S. Revolving Credit
Borrowers in U.S. Dollars from time to time on any Business Day during the
Availability Period with respect to the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all L/C obligations at such time shall not exceed such Lender’s Revolving
Credit Commitment, and (iii) the Outstanding Amount of Swing Line Loans shall
not exceed the Swing Line Sublimit, and provided, further, that U.S. Revolving
Credit Borrowers shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, U.S. Revolving Credit Borrowers may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall


 
76
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Percentage times the amount
of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
U.S. Revolving Credit Borrower’s irrevocable Swing Line Loan Notice and the
Administrative Agent, which may be given by “pdf” or similar electronic format.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 and whole multiples of $100,000 in excess of that amount, and (ii) the
requested borrowing date, which shall be a Business Day. Unless the Swing Line
Lender has received notice from the Administrative Agent (who shall send such
notice at the request of any Revolving Credit Lender) prior to 2:00 p.m. on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article 4 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the requesting
Borrower by wire transfer of such funds in accordance with the instructions
provided to (and reasonably acceptable to) the Swing Line Lender by such U.S.
Revolving Credit Borrower.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the applicable U.S.
Revolving Credit Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.03. The Swing Line Lender shall furnish the applicable U.S.
Revolving Credit Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in U.S. Dollars in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 12:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to such Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


 
77
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this paragraph (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this paragraph (ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


 
78
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(f)    Payments Directly to Swing Line Lender. Each U.S. Revolving Credit
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.
Section 2.05    Prepayments.
(a)    Optional. (i) Any Borrower may, upon notice in the form of a Prepayment
Notice delivered to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans borrowed by it in whole
or in part without premium or penalty; provided that (A) such Prepayment Notice
must be received by the Administrative Agent not later than 12:00 p.m. (x) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans,
Australian BBSR Rate Loans or Canadian BA Rate Loans, (y) four (4) Business Days
(or five Business Days, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Revolving Credit
Loans denominated in Alternative Currencies (other than Australian Dollars and
Canadian Dollars) and (z) one (1) Business Day prior to any date of prepayment
of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans and Canadian BA
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such Prepayment Notice shall specify (i) the date and amount
of such prepayment and (ii) the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans, Australian BBSR Rate Loans or Canadian BA Rate Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such Prepayment Notice,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the relevant Facility). If
such notice is given by any Borrower, such Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any voluntary prepayment of a Loan pursuant to this
Section 2.05(a)(i) shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.16, each such prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(i) shall be applied first in direct order of
maturity to all scheduled amortization payments in respect of the Term Loans due
on the immediately succeeding four Term A Installment Payment Dates and second,
on a pro rata basis to the remaining scheduled amortization payments in respect
of the Term Loans and the repayment at the final maturity thereof. All payments
made pursuant to this Section 2.05(a) shall be applied on a pro rata basis to
each Lender holding Loans of the applicable Facility being prepaid.
(ii)    Each U.S. Revolving Credit Borrower may, upon notice in the form of a
Swing Line Loan Prepayment Notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans borrowed by it in whole or in part without premium or penalty;
provided that (A) such Swing Line Loan Prepayment Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 p.m. on the
date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 and in integral multiples of $100,000. Each such
Swing Line Loan Prepayment Notice shall specify the date and amount of such
prepayment. If such Swing Line Loan Prepayment Notice is given by a U.S.
Revolving Credit Borrower, such Borrower shall make such prepayment and the
payment amount specified in such Swing Line Loan Prepayment Notice shall be due
and payable on the date specified therein.
(b)    Mandatory.
(i)    If Holdings or any of its Subsidiaries (x) Disposes of any property
(other than, so long as any Australian Dollar Term A Loans are then outstanding,
any real property located


 
79
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





in Australia, or any Disposition of any property permitted by Section 7.05
(except pursuant to Section 7.05(j), Section 7.05(k) or Section 7.05(l))) which
results in the realization by such Person of Net Cash Proceeds in excess of an
aggregate amount of $12,000,000 per Fiscal Year, the Borrowers shall prepay (or
Cash Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of such Net Cash Proceeds in excess of such
$12,000,000 no later than the later of (a) five (5) Business Days following
receipt thereof by such Person and (b) five (5) Business Days after such
$12,000,000 threshold is reached in such Fiscal Year or (y) Disposes of any real
property located in Australia, the Australian Borrower shall prepay an aggregate
principal amount of Australian Dollar Term A Loans equal to 100% of the Net Cash
Proceeds of such Disposition (in each case such prepayments (or Cash
Collateralization) to be applied as set forth in paragraphs (v) and (vii)
below).
(ii)    In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending December 31, 2017), the
Borrowers shall, no later than ninety (90) days after the end of such Fiscal
Year, prepay (or Cash Collateralize, as applicable) an aggregate principal
amount of Pro Rata Obligations equal to the ECF Percentage of such Consolidated
Excess Cash Flow for such Fiscal Year less an amount equal to the aggregate
principal amount of Term Loans voluntarily prepaid by the Borrowers during such
Fiscal Year pursuant to Section 2.05(a) with internally generated cash of
Holdings (and not from the proceeds of Indebtedness or the sale or issuance of
Equity Interests) (such amount, the “Excess Cash Flow Amount”, to be applied as
set forth in paragraphs (v) and (vii) below).
(iii)    Upon the incurrence or issuance by Holdings or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.03) the Borrowers shall prepay (or Cash
Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of all Net Cash Proceeds received therefrom on the day
of receipt thereof by Holdings or such Subsidiary (such prepayments (or Cash
Collateralization) to be applied as set forth in paragraphs (v) and (vii)
below).
(iv)    Upon any Extraordinary Receipt received by or paid to or for the account
of Holdings or any of its Subsidiaries and not otherwise included in paragraph
(i), (ii) or (iii) of this Section 2.05(b), the Borrowers shall prepay (or Cash
Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of all Net Cash Proceeds received therefrom in excess
of $10,000,000 per Fiscal Year no later than the later of (a) five (5) Business
Days following receipt thereof by such Person and (b) five (5) Business Days
after such $10,000,000 threshold is reached in such Fiscal Year (such
prepayments (or Cash Collateralization) to be applied as set forth in paragraphs
(v) and (vii) below).
(v)    Each prepayment (or Cash Collateralization, as applicable) of Pro Rata
Obligations pursuant to this Section 2.05(b) shall be applied, first, ratably to
the Term A Loans held by all Term Lenders in accordance with their Applicable
Percentages (allocated to the next four principal repayment installments thereof
in direct order of maturity and, thereafter, on a pro rata basis to the
remaining principal repayment installments thereof and the repayment at the
final maturity thereof), second, any excess after the application of such
proceeds in accordance with clause first above, to the Revolving Credit Facility
in the manner set forth in clause (vii) of this Section 2.05(b) and third, any
excess after the application of such proceeds in accordance with clauses first
and second above may be retained by the Borrowers. Any prepayment of a Loan
pursuant to this Section 2.05(b) shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment pursuant to


 
80
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 2.05(b)(i)(y) shall be applied, first, ratably to the Australian Dollar
Term A Loans held by the applicable Australian Dollar Term Loan A Lenders in
accordance with their Applicable Percentages (allocated to the next four
principal repayment installments thereof in direct order of maturity and,
thereafter, on a pro rata basis to the remaining principal repayment
installments thereof and the repayment at the final maturity thereof) and,
second, to the extent any excess remains, in accordance with the first sentence
of this Section 2.05(b)(v).
(vi)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the aggregate Revolving Credit Commitments at such time, the Revolving
Credit Borrowers shall immediately prepay Revolving Credit Loans, Swing Line
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) (in an aggregate amount equal to 105% of the face
amount thereof) in an aggregate amount sufficient to reduce the Total Revolving
Credit Outstandings to the aggregate Revolving Credit Commitments. If the
Administrative Agent notifies Holdings at any time that the Total Revolving
Credit Outstandings denominated in Alternative Currencies as of the applicable
Revaluation Date exceeds an amount equal to 103% of the Alternative Currency
Sublimit then in effect, then, within two (2) Business Days after receipt of
such notice, the Revolving Credit Borrowers shall prepay Revolving Credit Loans
and/or Cash Collateralize Letters of Credit (in an aggregate amount equal to
105% of the face amount thereof) in an aggregate amount sufficient to reduce
such Total Revolving Credit Outstandings denominated in Alternative Currencies
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect.
(vii)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans held by all Revolving Credit Lenders in accordance with their
Applicable Percentages, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from any Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable. Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall be applied ratably to the outstanding Revolving Credit
Loans.
(viii)    The Borrowers shall, within five (5) Business Days of the Third
Restatement Date, make a prepayment in full of the Euro Term A Loans if the
Acquisition is not consummated within five (5) Business Days of the Third
Restatement Date.
Section 2.06    Termination or Reduction of Commitments. (a) Optional. The
Revolving Credit Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility or the Swing Line Sublimit or the Letter
of Credit Sublimit, or from time to time permanently reduce the Revolving Credit
Commitments or the Swing Line Sublimit or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Revolving Credit Borrowers shall not terminate or reduce
(A) the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments of the Revolving Credit Facility hereunder, the Total
Revolving Credit Outstandings would exceed the aggregate Revolving Credit
Commitments or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments of Swing Line Loans hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit.


 
81
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(b)    Mandatory. (i) The aggregate Term A Commitments (as defined in the Second
Amended and Restated Credit Agreement) existing on the Second Restatement Date
were automatically and permanently reduced to zero on the Restatement Date upon
the making of such Term A Borrowing. The aggregate Term A Commitments shall be
automatically and permanently reduced to zero on the date of the Term A
Borrowing to occur on the Third Restatement Date, which shall be no later than
the Third Restatement Date.
(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Swing Line Sublimit exceeds the
Revolving Credit Facility at such time, the Swing Line Sublimit shall be
automatically reduced by the amount of such excess.
(iii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or Revolving Credit Commitments
under this Section 2.06. Upon any reduction of the Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Revolving Credit Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the applicable Revolving Credit Commitments
shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans. (a) Australian Dollar Term A Loans. Subject
to the second to last sentence of Section 2.05(a)(i), the principal amounts of
the Australian Dollar Term A Loans shall be repaid in Australian Dollars in
consecutive quarterly installments (each such repayment date, an “Australian
Dollar Term A Installment Payment Date”) in an amount equal to, (i) on the final
day of each of the first four full fiscal quarters after the Third Restatement
Date (such four fiscal quarter period, the “First Repayment Year”), 1.25% of the
aggregate principal amount of the Australian Dollar Term A Loans outstanding as
of the Third Restatement Date (such aggregate principal amount, the “Initial AUD
Loan Amount”), (ii) on the final day of each of the first four fiscal quarters
after completion of the First Repayment Year (such four fiscal quarter period,
the “Second Repayment Year”), 1.875% of the Initial AUD Loan Amount, (iii) on
the final day of each of the first four fiscal quarters after completion of the
Second Repayment Year, 2.50% of the Initial AUD Loan Amount and (iv) on the
final day of each fiscal quarter thereafter until the Maturity Date, 3.125% of
the Initial AUD Loan Amount; provided, however, that the final principal
repayment installment of the Australian Dollar Term A Loans shall be repaid on
the Maturity Date for the Australian Dollar Term A Facility and shall be in an
amount equal to the aggregate principal amount of all Australian Dollar Term A
Loans outstanding on such date.
(b)    Euro Term A Loans. Subject to the second to last sentence of
Section 2.05(a)(i), the principal amounts of the Euro Term A Loans shall be
repaid in Euros in consecutive quarterly installments (each such repayment date,
a “Euro Term A Installment Payment Date”) in an amount equal to, (i) on the
final day of each of the first four full fiscal quarters after the Third
Restatement Date, 1.25% of the aggregate principal amount of the Euro Term A
Loans outstanding as of the Third Restatement Date (such aggregate principal
amount, the “Initial EUR Loan Amount”), (ii) on the final day of each of the
first four fiscal quarters after completion of the First Repayment Year, 1.875%
of the Initial EUR Loan Amount, (iii) on the final day of each of the first four
fiscal quarters after completion of the Second Repayment Year, 2.50% of the
Initial


 
82
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





EUR Loan Amount and (iv) on the final day of each fiscal quarter thereafter
until the Maturity Date, 3.125% of the Initial EUR Loan Amount; provided,
however, that the final principal repayment installment of the Euro Term A Loans
shall be repaid on the Maturity Date for the Euro Term A Facility and shall be
in an amount equal to the aggregate principal amount of all Euro Term A Loans
outstanding on such date.
(c)    Revolving Credit Loans. Subject to Section 2.17, the Revolving Credit
Borrowers shall repay to the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(d)    Swing Line Loans. The U.S. Revolving Credit Borrowers shall repay each
Swing Line Loan on the earlier to occur of (i) the date on which the
Administrative Agent requests such repayment; provided that such request shall
not be made prior to the tenth Business Day after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.
(e)    Incremental Term A Loans. In the event any Incremental Term A Loans are
made, such Incremental Term A Loans shall be repaid on each Term A Installment
Payment Date occurring on or after the applicable Increased Amount Date as set
forth in the applicable Incremental Joinder Agreement.
Section 2.08    Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility, (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility, (iv) each Australian BBSR Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date (or
conversion date, if applicable) at a rate per annum equal to the Australian BBSR
Rate for such Interest Period plus the Applicable Rate for the Revolving Credit
Facility and (v) each Canadian BA Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date (or
conversion date, if applicable) at a rate per annum equal to the Canadian BA
Rate for such Interest Period plus the Applicable Rate for the Revolving Credit
Facility.
(b)    (i) If any amount payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrowers shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders (or with respect to Letter of
Credit Fees or fees payable pursuant to Section 2.09(a), upon the request of the
Required Revolving Credit Lenders), while any Event of Default (other than the
Events of Default described in paragraphs (b)(i) and (ii) above) exists, the
Borrowers shall pay interest on all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


 
83
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in Section 2.03(h)
and Section 2.03(i):
(a)    Commitment Fee. The Revolving Credit Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, a commitment fee in U.S. Dollars
equal to the Commitment Fee Rate times the actual daily amount by which the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.16. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 4.03 is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each January, April, July and October,
commencing on the first such date to occur after the Third Restatement Date, and
on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears.
(b)    Administrative Agent Fee. The Borrowers agree to pay to the
Administrative Agent, for its own account, the Administrative Agent Fee set
forth in the Third Restatement Fee Letter and such other fees payable in the
amounts and at the times separately agreed upon between Holdings and the
Administrative Agent.
(c)    Ticking Fee. The Borrowers agree to pay to each Lender, for its own
account, a ticking fee in an amount equal to 0.35% per annum (calculated on the
basis of actual number of days elapsed in a year of 360 days) based on the
aggregate amount of such Lender’s commitments with respect to the Facilities as
described on the schedule of allocations delivered to Holdings by the
Administrative Agent on August 16, 2016, such ticking fee to accrue commencing
on January 2, 2017 through the date which is the earliest to occur of (a) June
30, 2017, (b) the Third Restatement Date, (c) the Outside Date (or similar term)
(as defined in the Acquisition agreement) and (d) the termination of the
Acquisition Agreement without the Acquisition being consummated (such earliest
date, the “Ticking Fee Payment Date”), and such ticking fee shall be earned, due
and payable in full by the Borrowers on the Ticking Fee Payment Date. For the
avoidance of doubt, no ticking fee will be payable to the extent the Acquisition
Agreement is terminated without the Acquisition being consummated prior to
January 2, 2017.
(d)    Other Fees. The Borrowers shall pay to the Arrangers, the Lenders and the
Administrative Agent for their own respective account fees in the amounts and at
the times separately agreed upon in writing among such Persons. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.
(e)    Notwithstanding anything to the contrary contained herein, no Borrower
shall be obligated to pay any amounts under this Section 2.09 to any Lender
while such Lender is a Defaulting Lender.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable,


 
84
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, Holdings, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by Holdings as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Holdings shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
Section 2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans and L/C Obligations denominated in an
Alternative Currency, all payments by any Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to


 
85
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





which such payment is owed, at the Administrative Agent’s Office in U.S. Dollars
and in immediately available funds not later than 12:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans and L/C
Obligations denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in U.S. Dollars
in an amount equal to the U.S. Dollar Equivalent of the amount due in such
Alternative Currency as of the date of payment. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m., in the case of payments in U.S.
Dollars, or after the Applicable Time specified by the Administrative Agent, in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans, Australian BBSR Rate
Loans or Canadian BA Rate Loans (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower or
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower or Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower or Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the applicable Borrower or Borrowers, the
interest rate applicable to Base Rate Loans. If the applicable Borrower or
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the applicable Borrower or Borrowers the amount of such interest paid
by such Borrower or Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
any Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder


 
86
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders the amount due. In such event, if the applicable Borrower
has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Appropriate Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of the Administrative Agent to any Lender, the L/C Issuer or Holdings
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
applicable Borrowers by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article 4 are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall promptly
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term A Loans and Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan


 
87
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Holdings or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
Section 2.14    Incremental Facilities.
(a)    Holdings may by written notice to the Administrative Agent elect to
request (A) prior to the Maturity Date of the Revolving Credit Facility, an
increase to the existing Revolving Credit Commitments (any such increase, the
“Incremental Revolving Commitments”) and/or (B) prior to the Maturity Date of
the Term A Facility, the establishment of one or more new term loan A
commitments (the “Incremental Term Loan A Commitments”) by an amount not in
excess of an aggregate amount equal to $500,000,000 after the Third Restatement
Date (such amount, the “Incremental Capacity”) and not less than $25,000,000
individually. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which Holdings proposes that the Incremental Revolving
Commitments or Incremental Term Loan A Commitments, as applicable, shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period of time as may be agreed to by the Administrative Agent in its
sole discretion) and (ii) the identity of each Lender or other Person, which
must be an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan A Lender”, as applicable) to whom Holdings proposes any
portion of such Incremental Revolving Commitments or Incremental Term Loan A
Commitments, as applicable, be allocated and the amounts of such allocations.
Any Lender approached to provide all or a portion of the Incremental Revolving
Commitments or Incremental Term Loan A Commitments may elect or decline, in its
sole discretion, to provide an Incremental Revolving Commitment or an
Incremental Term Loan A Commitment. Such


 
88
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Incremental Revolving Commitments or Incremental Term Loan A Commitments shall
become effective as of such Increased Amount Date; provided that (i) no Default
or Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Revolving Commitments or Incremental Term Loan
A Commitments, as applicable, and the extensions of credit to be made thereunder
on such date; (ii) both before and immediately after giving effect to the making
of any Incremental Term A Loans, each of the conditions set forth in
Section 4.03 shall be satisfied; (iii) Holdings shall be in pro forma compliance
with each of the covenants set forth in Section 7.11, in each case as of the
last day of the most recently ended fiscal quarter and as of the Increased
Amount Date (assuming for such purpose that the relevant ratios shall have been
calculated taking into account all Consolidated Funded Indebtedness outstanding
on such date, Consolidated EBITDA as of the most recently completed Measurement
Period and the Consolidated Cash Interest Expense for such Measurement Period
(assuming for such purpose that such Consolidated Funded Indebtedness had been
outstanding on the first day of and through the end of such Measurement Period
and measuring such ratios against those for the most recently ended period in
question set forth in Section 7.11 (as applicable))) after giving effect to such
Incremental Revolving Commitments or Incremental Term Loan A Commitments and the
extensions of credit to be made thereunder on such date, as applicable; (iv) the
Incremental Revolving Commitments or Incremental Term Loan A Commitments, as
applicable, shall be effected pursuant to one or more Incremental Joinder
Agreements executed and delivered by Holdings or the applicable Revolving Credit
Borrowers, as applicable, the Incremental Revolving Loan Lender(s) or the
Incremental Term Loan A Lender(s), as applicable, and the Administrative Agent,
each of which shall be recorded in the Register (and each Incremental Revolving
Loan Lender and Incremental Term Loan A Lender shall be subject to the
requirements set forth in Section 3.01); (v) the Incremental Facilities shall
rank pari passu in right of security with the Revolving Credit Facility and the
Term A Facility, (vi) all reasonable fees and out-of-pocket expenses actually
incurred owing to the Administrative Agent and the Lenders (other than a
Defaulting Lender) in respect of the Incremental Revolving Commitments and
Incremental Term Loan A Commitments shall have been paid, (vii) the incurrence
of Incremental Term A Loans, Incremental Revolving Commitments and/or
Incremental Revolving Loans shall be permitted at such time under the SpinCo
Notes Documents and any other indenture, loan agreement or other material
agreement to which Holdings or any of its Subsidiaries is a party or by which it
or any of its property or assets is bound or to which it may be subject and
(viii) Holdings shall deliver or cause to be delivered legal opinions, officer’s
certificates and such other documents (including modifications of Mortgages and
title insurance endorsements or policies) reasonably requested by the
Administrative Agent in connection with any such transaction. Any Incremental
Term A Loans made on an Increased Amount Date shall be designated a separate
series (a “Series”) of Incremental Term A Loans for all purposes of this
Agreement or, if made on terms identical to (i) in the case of Incremental Term
A Loans denominated in Australian Dollars, the Australian Dollar Term A Loans or
(ii) in the case of Incremental Term A Loans denominated in Euros, the Euro Term
A Loans, may constitute a part of the Australian Dollar Term A Facility or the
Euro Term A Facility, as applicable.
(b)    On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Credit Lenders shall assign to each of the
Incremental Revolving Loan Lenders, and each of the Incremental Revolving Loan
Lenders shall purchase from each of the existing Revolving Credit Lenders, at
the principal amount thereof (together with accrued interest), such interests in
the Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Loan Lenders ratably in accordance with their
Revolving Credit Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Credit Commitments, (ii) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Credit Commitment and each Loan made thereunder (an “Incremental Revolving
Loan”) shall be deemed,


 
89
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





for all purposes, a Revolving Credit Loan and (iii) each Incremental Revolving
Loan Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto.
(c)    On any Increased Amount Date on which any Incremental Term Loan A
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan A Lender of any
Series shall make a Loan to Holdings (an “Incremental Term A Loan”) in an amount
equal to its Incremental Term Loan A Commitment of such Series and (ii) each
Incremental Term Loan A Lender of any Series shall become a Lender hereunder
with respect to the Incremental Term Loan A Commitment of such Series and the
Incremental Term A Loans of such Series made pursuant thereto.
(d)    The Administrative Agent shall notify the Lenders promptly upon receipt
of Holdings’ notice of each Increased Amount Date and in respect thereof (i) the
Incremental Revolving Commitments and the Incremental Revolving Loan Lenders,
the Series of Incremental Term Loan A Commitments and the Incremental Term Loan
A Lenders of such Series of such Series, as applicable and (ii) in the case of
each notice to any applicable Revolving Credit Lender, the respective interests
in such Revolving Credit Lender’s Revolving Credit Loans, in each case subject
to the assignments contemplated by this Section 2.14.
(e)    Except as otherwise provided herein, the terms and documentation in
respect of any Incremental Term A Loans and Incremental Term Loan A Commitments
shall be reasonably satisfactory to Holdings, the Administrative Agent and the
Incremental Term Loan A Lenders; provided that the terms and provisions of the
Incremental Term A Loans and Incremental Term Loan A Commitments of any Series
shall be, except as otherwise set forth herein or as otherwise agreed by
Holdings, the Administrative Agent and the Incremental Term Loan A Lenders and
set forth in the Incremental Joinder Agreement, (i) in the case of Incremental
Term A Loans denominated in Australian Dollars, identical to the Australian
Dollar Term A Loans or (ii) in the case of Incremental Term A Loans denominated
in Euros, identical to the Euro Term A Loans. Notwithstanding the foregoing,
(i) the Weighted Average Life to Maturity of all Incremental Term A Loans of any
Series shall be no shorter than the Weighted Average Life to Maturity of the
Australian Dollar Term A Loans or the Euro Term A Loans, (ii) the applicable
Incremental Term Loan A Maturity Date of each Series shall be no shorter than
the latest final maturity date of the Australian Dollar Term A Loans or the Euro
Term A Loans, (iii) the yield applicable to the Incremental Term A Loans of each
Series shall be determined by Holdings and the applicable new Lenders and shall
be set forth in each applicable Incremental Joinder Agreement; provided,
however, that if the All-in Yield applicable to the Incremental Term A Loans
exceeds the applicable All-in Yield of the Australian Dollar Term A Loans or the
Euro Term A Loans by more than 0.50% per annum, the applicable interest rate of
such Term A Loans shall be increased (without further consent of the affected
Lenders) so that the All-in Yield applicable to the Incremental Term A Loans is
not more than 0.50% per annum more than the All-in Yield applicable to such Term
A Loans and (iv) the currency of any Incremental Term A Loans may be U.S.
Dollars, Canadian Dollars, Euros, Pounds Sterling, Australian Dollars or any
other lawful currency that is readily available and freely transferable and
convertible into U.S. Dollars, in each case as determined by Holdings, the
Administrative Agent and the Incremental Term Loan A Lenders.
(f)    The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Credit Loans; provided that if the applicable
Incremental Revolving Loan Lenders require an interest rate in excess of the
interest rate then applicable to the Revolving Credit Facility, the interest
rate on the Revolving Credit Facility shall be increased to equal such required
rate without further consent of the affected Lenders.


 
90
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(g)    Each Incremental Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14.
(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 11.01(a) to the contrary.
Section 2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the applicable Revolving Credit
Borrowers shall, in each case, immediately Cash Collateralize of all L/C
Obligations in an amount equal to 103% of the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the applicable Revolving Credit Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at a bank selected by the
Administrative Agent. Each Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the applicable Revolving Credit Borrowers or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided that
(x) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided


 
91
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





in this Section 2.15 may be otherwise applied in accordance with Section 8.03),
and (y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders, Required Incremental Term Loan A
Lenders and Required Term A Lenders and, in addition, Defaulting Lenders shall
not be permitted to vote with respect to any other amendment, modification,
waiver or consent pursuant to Section 11.01 or otherwise direct the
Administrative Agent pursuant to the terms hereof or of the other Loan
Documents; provided that any amendment, modification, waiver or consent
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Holdings
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Holdings, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to


 
92
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





the payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. A Defaulting Lender (x) shall not be entitled to receive
a commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and Holdings shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender in respect of the
Revolving Credit Facility, for purposes of computing the amount of the
obligation of each Revolving Credit Lender that is not a Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the Applicable Percentage of each
Revolving Credit Lender that is not a Defaulting Lender in respect of the
applicable Revolving Credit Facility shall be computed without giving effect to
the Revolving Credit Commitment of that Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Revolving Credit Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each Revolving
Credit Lender that is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and/or Swing Line Loans, as applicable,
shall not exceed the positive difference, if any, of (x) the Revolving Credit
Commitment under the applicable Revolving Credit Facility of that Revolving
Credit Lender that is not a Defaulting Lender minus (y) the aggregate
Outstanding Amount of the Revolving Credit Loans under the applicable Revolving
Credit Facility of that Revolving Credit Lender.
(b)    Defaulting Lender Cure. If Holdings, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders (and shall pay to such other Lenders any break
funding costs that such other Lenders may incur as a result of such purchase) or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the applicable
Revolving Credit Lenders in accordance with their Applicable Percentages of the
relevant Revolving Credit Facility (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments (other than payments in respect of expense
reimbursements and indemnification obligations) made by or on behalf of the
Borrowers while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties and
subject to Section 11.27, no change hereunder from Defaulting Lender to
Revolving Credit Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Revolving Credit Lender’s having been a
Defaulting Lender.


 
93
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 2.17    Nature of Obligations.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that:
(i)    all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all Revolving Credit Loans made to U.S.
Borrowers, Term Loans made to U.S. Borrowers, Swing Line Loans, Letters of
Credit issued for the account of any U.S. Borrower and all other U.S. Borrower
Obligations pursuant to this Agreement and each other Loan Document (including
all fees, indemnities, taxes and other U.S. Borrower Obligations in connection
therewith or in connection with the related Commitments) shall constitute the
joint and several obligations of each of the U.S. Borrowers. In addition to the
direct (and joint and several) obligations of the U.S. Borrowers with respect to
U.S. Borrower Obligations as described above, all such U.S. Borrower Obligations
shall be guaranteed pursuant to, and in accordance with the terms of, the U.S.
Obligations Guaranty, provided that the obligations of a U.S. Borrower with
respect to the U.S. Borrower Obligations as described above shall not be limited
by any provision of the U.S. Obligations Guaranty entered into by such U.S.
Borrower; and
(ii)    all Foreign Borrower Obligations to repay principal of, interest on, and
all other amounts with respect to, all Revolving Credit Loans, Letters of Credit
issued for the account of any Foreign Borrower and all other Foreign Borrower
Obligations pursuant to this Agreement and each other Loan Document (including
all fees, indemnities, taxes and other Foreign Borrower Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each applicable Group of Foreign
Borrowers. In addition to the direct (and joint and several) obligations of the
Foreign Borrowers with respect to Foreign Borrower Obligations as described
above, all such Foreign Borrower Obligations shall be guaranteed pursuant to,
and in accordance with the terms of, the Foreign Obligations Guaranty; provided,
that the obligations of a Foreign Borrower with respect to the Foreign Borrower
Obligations as described above shall not be limited by any provision of the
Foreign Obligations Guaranty entered into by such Foreign Borrower.
(b)    Independent Obligations. The obligations of each Borrower with respect to
its Borrower Obligations are independent of the Obligations of each other
Borrower or any Guarantor under its Guarantee of such Borrower Obligations, and
a separate action or actions may be brought and prosecuted against each
Borrower, whether or not any other Borrower or any Guarantor is joined in any
such action or actions. Each Borrower waives, to the fullest extent permitted by
law, the benefit of any statute of limitations affecting its liability hereunder
or the enforcement thereof. Any payment by any Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to each Borrower.
(c)    Authorization. Each of the Borrowers authorizes the Administrative Agent,
the L/C Issuer and the Lenders without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to, to the maximum extent
permitted by applicable law and the Loan Documents:
(i)    exercise or refrain from exercising any rights against any other Borrower
or any Guarantor or others or otherwise act or refrain from acting;
(ii)    release or substitute any other Borrower, endorsers, Guarantors or other
obligors;


 
94
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(iii)    settle or compromise any of the Borrower Obligations of any other
Borrower or any other Loan Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Borrower to its
creditors other than the Lenders;
(iv)    apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and /or
(v)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.
(d)    Reliance. It is not necessary for the Administrative Agent, the L/C
Issuer or any Lender to inquire into the capacity or powers of any Borrower or
any of their respective Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Borrower
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the respective
Borrowers hereunder.
(e)    Contribution; Subrogation. No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until (i) the Commitments
and all Letters of Credit have been terminated and (ii) all of the Obligations
have been paid in full in cash. To the extent that any Foreign Loan Party or any
U.S. Loan Party shall be required to pay a portion of the Obligations which
shall exceed the amount of loans, advances or other extensions of credit
received by such Loan Party and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Loan Party shall be reimbursed by the other Loan Parties for the amount of such
excess, subject to the restrictions of the previous sentence. This
Section 2.17(e) is intended only to define the relative rights of the Loan
Parties, and nothing set forth in this Section 2.17(e) is intended or shall
impair the obligations of each Loan Party to pay its Obligations as and when the
same shall become due and payable in accordance with the terms hereof.
(f)    Limitation of Exempted Entity Obligations. Notwithstanding anything to
the contrary herein or in any other Loan Document (including provisions that may
override any other provision), (i) except in the case of a U.S. Subsidiary
Guarantor that is a U.S. Subsidiary Guarantor for so long as and to the extent
provided under clause (a), (c) or (d) of the definition thereof, in no event
shall an Exempted Entity guarantee or be deemed to have guaranteed or become
liable or obligated on a joint and several basis or otherwise for any direct
U.S. Obligation under this Agreement or under any of the other Loan Documents,
(ii) no CFC Subsidiary or its Subsidiaries shall pledge its assets to secure a
U.S. Obligation, and (iii) a Foreign Borrower shall be liable for and required
to pay only Foreign Borrower Obligations and shall have no obligation (pursuant
to an indemnity or otherwise) or payment requirement in respect of any U.S.
Obligation. All provisions contained in any Loan Document shall be interpreted
consistently with this Section 2.17(f) to the extent possible, and where such
other provisions conflict with the provisions of this Section 2.17(f), the
provisions of this Section 2.17(f) shall govern.
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under


 
95
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





any other Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes. If,
however, applicable Laws require the Loan Party or the Administrative Agent to
withhold or deduct any Tax upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below, including both (x) United
States federal backup withholding and (y) withholding taxes from any payment,
then:
(i)    (A) the Loan Party or the Administrative Agent, as applicable, shall
withhold or make such deductions as are determined by the Loan Party or the
Administrative Agent, as applicable, to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or the Administrative Agent, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Except to the extent already
reflected in subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws,
or at the option of the Administrative Agent timely reimburse it for the payment
of Other Taxes.
(c)    Tax Indemnifications. (i) Except to the extent that an amount has been
paid pursuant to Section 3.01(a) or (b), the Loan Parties shall, and do hereby,
jointly and severally indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) withheld or deducted by any Loan Party or the
Administrative Agent or payable or paid by the Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The Borrowers hereby jointly and severally
agree to indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by paragraph (ii) of this Section 3.01(c). Any
demand for payment on account of Indemnified Taxes payable or paid by the
Administrative Agent, as the case may be, shall be supported by a certificate
stating the amount of any Taxes so paid or payable and describing the basis for
the indemnification claim. Such certificate delivered to a Loan Party by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, severally indemnify:
(A)    each Borrower and the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrowers or the Administrative Agent) incurred by or asserted against any
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the L/C


 
96
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Issuer, as the case may be, to deliver, or as a result of the inaccuracy or
similar deficiency of, any documentation required to be delivered by such Lender
or the L/C Issuer, as the case may be, to Holdings or the Administrative Agent
pursuant to subsection (e)(ii); and
(B)    the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and (z) any Taxes attributable to such Lender’s or L/C Issuer’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this
Section 3.01(c)(ii). The agreements in this Section 3.01(c)(ii) shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender or the L/C Issuer, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the applicable Loan Party shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the applicable Loan Party, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    For purposes of this Section 3.01(e), the term “Lender” includes the L/C
Issuer. Each Lender shall deliver to the applicable Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by any Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the applicable Borrower or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding sentence, the delivery, completion and execution of
documentation and other requested information described in this subsection (i)
(and not, for the avoidance of doubt, otherwise described in Section 3.01(e)(ii)
below) shall not be required if in the Lender’s reasonable judgment such
delivery, completion or execution would subject the


 
97
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, on or prior to the
date on which a Lender becomes a Lender under this Agreement with respect to a
U.S. Borrower (and from time to time thereafter upon the reasonable request of
any Borrower or the Administrative Agent), but only to the extent it is legally
entitled to do so,
(A)    any Lender that is a U.S. Person shall deliver to Holdings and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Holdings or the Administrative Agent as will enable Holdings or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and
(B)    each Lender that is not a U.S. Person shall deliver to Holdings and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient), whichever of the following is applicable:
(1)    in the case of such a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty,
(2)    executed originals of Internal Revenue Service Form W-8ECI,
(3)    in the case of such a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN, or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each


 
98
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





such direct and indirect partner together with the executed originals of the
applicable IRS Forms.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the Third
Restatement Date, Holdings and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(iv)    Each Lender shall promptly (A) notify Holdings and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction or if any form or certification it previously
delivered becomes obsolete or inaccurate or expires and (B) update any such form
or certification or notify Holdings and Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. At no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or the
L/C Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section 3.01, it shall pay to the
applicable Borrower or Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 3.01 with respect to the Indemnified Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses actually incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
related to the receipt of such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
Notwithstanding anything to the contrary in this subsection, in no event will
the Administrative Agent, such Lender or the L/C Issuer be required to pay any
amount to the Borrowers pursuant to this subsection the payment of which would
place the Administrative Agent, such Lender or the L/C Issuer in a less
favorable after-Tax position than the Administrative Agent,


 
99
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





such Lender or the L/C Issuer would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, the Australian
BBSR Rate or the Canadian BA Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, the Australian BBSR Rate or the Canadian BA
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, U.S.
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans,
Australian BBSR Rate Loans or Canadian BA Rate Loans in the affected currency or
currencies or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurodollar Rate Loans, Australian BBSR Rate
Loans or Canadian BA Rate Loans or, if applicable and such Loans are denominated
in U.S. Dollars, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans or (y) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans (the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate), the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, Australian
BBSR Rate Loans or Canadian BA Rate Loans. Upon any such prepayment or
conversion, the applicable Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan,
Australian BBSR Rate Loan or a Canadian BA Rate Loan or a conversion to or
continuation thereof that (a) (i) deposits are not being offered to banks in the
London interbank market for the applicable amount and Interest Period of such
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan or (iii) adequate and reasonable means do not exist for determining the
Australian BBSR Rate or Canadian BA Rate for any requested Interest Period with
respect to a proposed Australian BBSR Rate Loan or Canadian BA Rate Loan, as
applicable, or a market for Canadian bankers’ acceptances for the same Interest
Period or otherwise does not exist for any reason at that time or (b) the
Eurodollar Rate, Australian BBSR Rate or Canadian BA Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, Australian BBSR
Rate Loan or Canadian BA Rate Loan, as applicable, does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans, Australian
BBSR Rate Loans or Canadian BA Rate Loans (or such other applicable Loans in an
Alternative Currency) shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent


 
100
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, Australian BBSR Rate
Loan or Canadian BA Rate Loans (or such other applicable Loan in an Alternative
Currency) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in U.S. Dollars (in the case of
Eurodollar Rate Loans). Notwithstanding the foregoing, in the case of a pending
request for a continuation in an Alternative Currency as to which the
Administrative Agent has made the determination described in clause (a) of the
first sentence of this paragraph, Holdings, the Administrative Agent and the
Required Lenders may establish a mutually acceptable alternative interest rate
that reflects the all-in-costs of funds to such Lenders for funding Loans in the
applicable currency and amount, and with the same Interest Period as the
Canadian BA Rate Loan or Australian BBSR Rate Loan (or such other applicable
Loan in an Alternative Currency) being requested to be made or continued, as the
case may be (the “Impacted Loans”) in which case such alternative rate of
interest shall apply with respect to the Impacted Loans until (x) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this paragraph, (y) the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans or (z) any Lender determines that any Law has made it
unlawful or that any Governmental Authority has asserted that it is unlawful for
such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or change interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
Holdings written notice thereof.
Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans and Canadian
BA Rate Loans. (a)Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject the Administrative Agent, any Lender or the L/C Issuer to any
Tax (except for Indemnified Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Tax described in clause (a)(ii) or clauses (b)
through (d) of the definition of Excluded Tax) on its loans, bankers’
acceptances, loan principal, letters of credit, commitment, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market,
the Canadian interbank market or Australian interbank market or any other
condition, cost or expense affecting this Agreement, Eurodollar Rate Loans,
Australian BBSR Rate Loans or Canadian BA Rate Loans made by such Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, the L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or the L/C Issuer, the
Borrowers will pay to the Administrative Agent, such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate the
Administrative


 
101
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Agent, such Lender or the L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to Holdings shall be
conclusive absent manifest error. Absent manifest error, the Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies Holdings of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans, Australian BBSR Rate Loans and
Canadian BA Rate Loans. The Borrowers jointly and severally agree to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), Canadian Dollar loans,
Australian Dollar loans, additional interest on the unpaid principal amount of
each Eurodollar Rate Loan, Australian BBSR Rate Loan and/or Canadian BA Rate
Loan, as the case may be, equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive and binding absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided Holdings shall have received at least ten (10) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.


 
102
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers jointly and
severally agree to promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period;
(b)    any failure by any Borrower to (x) prepay, borrow or continue any Loan
other than a Base Rate Loan or (y) convert any Loan other than a Base Rate Loan
on the date or in the amount notified by such Borrower (in the case of a
borrowing, for a reason other than the failure of such Lender to make a Loan);
(c)    any payment by any Borrower of the principal of or interest on any
Revolving Credit Loan or of any drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency in a different currency from
the currency in which the applicable Revolving Credit Loan or Letter of Credit
is denominated (except to the extent the L/C Issuer has required payment of any
drawing under a Letter of Credit in U.S. Dollars pursuant to
Section 2.03(c)(i)); or
(d)    any assignment of a Eurodollar Rate Loan, Australian BBSR Rate Loan or a
Canadian BA Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the applicable Borrower pursuant to
Section 11.13;
including any foreign exchange losses or loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan, each Australian BBSR Rate Loan or each Canadian BA Rate
Loan, as applicable, made by it at the Eurodollar Rate, Australian BBSR Rate or
the Canadian BA Rate, as applicable, for such Loan by a matching deposit or
other borrowing in the London, Australian, Canadian or other offshore interbank
market, as applicable, for the applicable currency for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan, Australian
BBSR Rate Loan or Canadian BA Rate Loan was in fact so funded. A certificate of
a Lender setting forth the amount or amounts necessary to compensate such
Lender, as specified in this Section 3.05, delivered to Holdings shall be
conclusive absent manifest error.
Section 3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby jointly and severally agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.


 
103
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender hereunder, Holdings may
replace such Lender in accordance with Section 11.13.
Section 3.07    Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of this Agreement, the Aggregate Commitments, any
assignment of rights by, or the replacement of, a Lender, repayment,
satisfaction or discharge of all other Obligations hereunder, and resignation or
replacement of the Administrative Agent.
ARTICLE 4
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent to the SpinCo Closing Date. The obligations
of each Lender to fund the Credit Extensions to SpinCo on the SpinCo Closing
Date requested to be made by it were subject to the satisfaction of the
conditions precedent set forth in Section 4.01 of the Original Credit Agreement.
Section 4.02    Conditions Precedent to the Original Closing Date. The
obligations of each Lender to fund the Credit Extensions to Holdings and ACCO
Canadian Subsidiary (as defined in the Original Credit Agreement) on the
Original Closing Date requested to be made by it were subject to the
satisfaction of the conditions precedent set forth in Section 4.02 of the
Original Credit Agreement.
Section 4.03    Conditions to All Credit Extensions after the Original Closing
Date. The obligation of each Lender to honor any Request for Credit Extension
after the Original Closing Date (other than pursuant to a
Conversion/Continuation Notice) (including the making of Term A Loans to be made
on the Third Restatement Date) is subject to the following conditions precedent:
(a)    The representations and warranties of each Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, that are qualified by materiality shall be true and correct on and as
of the date of such Credit Extension, and each of the representations and
warranties of each Borrower and each other Loan Party contained in any other
Loan Document or in any document furnished at any time under or in connection
herewith or therewith that are not qualified by materiality shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.03, the representations and warranties contained in paragraph (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to paragraph (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Conversion/Continuation Notice)
submitted by any Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.03(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.


 
104
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 4.04    Conditions Precedent to Effectiveness of Second Amendment. The
effectiveness of the Second Amendment was subject to the satisfaction of the
conditions precedent set forth in the Second Amendment.
Section 4.05    Conditions Precedent to Effectiveness of Third Amendment to
Amended and Restated Credit Agreement. The effectiveness of the Third Amendment
to Amended and Restated Credit Agreement is subject to the satisfaction of the
conditions precedent set forth in the Third Amendment to Amended and Restated
Credit Agreement.
Section 4.06    Conditions Precedent to Effectiveness of Third Amendment to
Second Amended and Restated Credit Agreement. The effectiveness of the Third
Amendment is subject to the satisfaction of the conditions precedent set forth
in the Third Amendment.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders on the Third Restatement Date (other than, with respect to the making of
representations and warranties on the Third Restatement Date, with respect to
those Subsidiaries of Holdings listed on Schedule 6.11) and on the date of each
Credit Extension as contemplated by Section 4.03(a) that:
Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required,
except as have been obtained or made and are in full force and effect, in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Original Closing Date Transaction, the Restatement Date
Transactions, the Second Restatement Date Transactions or the Third Restatement
Date Transactions, except to the extent failure to obtain such approval,
consent, exemption, authorization or other action could not reasonably be
expected to have a Material Adverse Effect, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) except as
provided in Section 5.20, the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority


 
105
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





nature thereof subject to Permitted Liens) or (d) other than pursuant to
applicable Law in connection with the exercise of remedies with respect to the
Collateral, the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect. (a) (i) The
Annual Financial Statements of Holdings and its Subsidiaries (A) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (B) fairly present the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (C) show all material indebtedness and
other liabilities, direct or contingent, of Holdings and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required by GAAP and (ii) the Quarterly Financial
Statements of Holdings and its Subsidiaries (A) were each prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) fairly present the financial
condition of Holdings and its Subsidiaries, as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
this clause (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(b)    Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(c)    The Restatement Financial Projections, the Second Restatement Financial
Projections, the Third Restatement Financial Projections and the consolidated
forecasted balance sheet and statements of income and cash flows of Holdings and
its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions Holdings
believed to be reasonable at the time of delivery of such forecasts.
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or the consummation of the Restatement
Date Transactions, the Second Restatement Date Transactions or the Third
Restatement Date Transactions or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


 
106
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 5.08    Ownership of Property; Liens.
(a)    Each Borrower and each of their respective Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Liens.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the Third
Restatement Date, showing as of the Third Restatement Date, the street address,
county or other relevant jurisdiction, state and record owner thereof. Each Loan
Party and each of its Subsidiaries has good, marketable and insurable fee simple
title to the real property owned by such Loan Party or such Subsidiary, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents
and except for such defects in title with respect to real property located in
Brazil as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. As of the Third Restatement Date, no Loan Party
or Subsidiary of a Loan Party (i) has received notice, or has knowledge, of any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation or (ii) is or could
be obligated under any right of first refusal, option or other contractual right
to sell, transfer or otherwise dispose of any Mortgaged Property or any interest
therein.
(d)    (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of the
Third Restatement Date of each lease of real property pursuant to which an
annual rental of $240,000 or more is payable and under which any Loan Party or
any Subsidiary of a Loan Party is the lessee, showing as of the Third
Restatement Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof. The Administrative Agent has
received copies of all such leases, and there are no defaults under such leases,
except those which would not reasonably be expected to have a Material Adverse
Effect.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list of each
lease of real property pursuant to which an annual rental of $240,000 or more is
payable and under which any Loan Party or any Subsidiary of a Loan Party is the
lessor, showing as of the Third Restatement Date the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date thereof.
Section 5.09    Environmental.
(a)    Each Loan Party and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and Environmental
Claims on their respective businesses, operations and properties, and there are
no such effects of Environmental Laws or Environmental Claims, that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Each of the Loan Parties and its Subsidiaries is and has been in
compliance with all Environmental Laws and has received and maintained in full
force and effect all Environmental Permits required for its current operations,
except where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(c)    No Hazardous Materials are present, or have been Released by any Person,
whether related or unrelated to any Loan Party in, on, within, above, under,
affecting or emanating from any real property


 
107
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





currently or previously owned, leased or operated by any Loan Party or its
Subsidiaries (i) in a quantity, location, manner or state that could reasonably
be expected to require any cleanup, investigation or remedial action pursuant to
any Environmental Laws, (ii) in violation or alleged violation of any
Environmental Laws, or (iii) which has given or could give rise to any
Environmental Liability or Environmental Claims against any Loan Party or its
Subsidiaries, except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(d)    No property to which the Loan Parties or their Subsidiaries have,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Material is listed or, to the Loan Parties’ knowledge, proposed for
listing on the National Priorities List promulgated pursuant to CERCLA, on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or cleanup, nor to the knowledge of the Loan
Parties, is any such property anticipated or threatened to be placed on any such
list, except as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(e)    No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
of the Loan Parties or their Subsidiaries or any real properties now or
previously owned, leased or operated by the Loan Parties or their Subsidiaries
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(f)    There are no facts, conditions, situations or set of circumstances which
have resulted in or could reasonably be expected to form the basis for any
Environmental Liability of any Loan Parties or their Subsidiaries or require the
Loan Parties or their Subsidiaries to incur Environmental Liabilities or other
capital or operating expenditures in order to achieve or maintain compliance
with applicable Environmental Laws, except as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(g)    No Loan Party or Subsidiary has assumed or retained any Environmental
Liability of any other Person (including any such liability assumed under a
Contractual Obligation or the operation of law), except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.10    Insurance. The properties of each Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Borrower or the applicable
Subsidiary operates.
Section 5.11    Taxes. Each Borrower and its respective Subsidiaries have filed
all material federal, state, provincial, foreign, local income and other tax
returns and reports required to be filed, and have paid all material federal,
state, provincial, foreign, local income and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against Holdings or any of its Subsidiaries
that would, if made, have a Material Adverse Effect. Schedule 5.11 sets forth a
complete and accurate list of each tax sharing agreement between any Loan Party
or Subsidiary thereof and any Person that is not a Loan Party.


 
108
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with applicable Laws,
including the applicable provisions of ERISA, the Code and other federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of any Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect, either individually or in the aggregate. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect, either individually or in the aggregate.
(c)    (i) No ERISA Event has occurred, and neither Holdings nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by any Loan Party, any of
its Subsidiaries or any of their respective ERISA Affiliates (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan) did not exceed the aggregate current fair market value of the
assets of such Pension Plan, when added to the aggregate amount of such
liabilities with respect to all other Plans, by more than $80,000,000; (iii) as
of the most recent valuation date for each Multiemployer Plan, neither Holdings
nor any of its Subsidiaries nor any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of any Multiemployer Plan for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), except as would not reasonably be expected to have a Material Adverse
Effect, or expects to incur any such liability with respect to any Multiemployer
Plan, except as would not reasonably be expected to have a Material Adverse
Effect; (iv) Holdings, its Subsidiaries and each of its ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, except as would not
reasonably be expected to have a Material Adverse Effect; (v) neither Holdings
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (vi) neither Holdings nor any ERISA Affiliate has engaged in a
transaction that is subject to Section 4069 or Section 4212(c) of ERISA; and
(vii) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except as would not reasonably be
expected to have a Material Adverse Effect.
(d)    No Foreign Pension Plan Event has occurred.
Section 5.13    Subsidiaries; Equity Interests. As of the Third Restatement
Date, no Borrower has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable, in
either


 
109
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





case, to the extent that such issuance, payment or assessability could not
reasonably be expected to have a Material Adverse Effect (subject to the
assessability of shares of any unlimited company, unlimited liability company or
unlimited liability corporation (each, an “ULC”) under any applicable Canadian
legislation governing the formation of an ULC) and are owned by a Loan Party in
the amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
other than Permitted Liens. Schedule 5.13 sets forth, as of the Third
Restatement Date, which Subsidiaries are Loan Parties (including whether they
are U.S. Borrowers, Foreign Borrowers, U.S. Subsidiary Guarantors or Foreign
Subsidiary Guarantors). As of the Third Restatement Date, no Borrower has any
equity investments in any other corporation or entity other than (i) those
specifically disclosed in Part (b) of Schedule 5.13 and (ii) investments in
Subsidiaries. All of the outstanding Equity Interests in each Borrower have been
validly issued and are fully paid and nonassessable (subject to the
assessability of shares of any ULC under any applicable Canadian legislation
governing the formation of an ULC).
Section 5.14    Margin Regulations; Investment Company Act. (a) No Borrower is
engaged nor will any Borrower engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.
(b)    None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, taken as a
whole and as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
Section 5.16    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties (including the Act), except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
Section 5.17    Taxpayer Identification Number. Each U.S. Borrower’s true and
correct U.S. taxpayer identification number is set forth on Schedule 11.02.
Section 5.18    Intellectual Property; Licenses, Etc. Each Borrower and each of
its Subsidiaries owns, or possess the right to use, all of the trademarks,
service marks, trade names, trade dress, logos, domain names and all good will
associated therewith, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses, computer software and other intellectual
property rights (including all registrations and applications for registrations
as the foregoing) (collectively, “IP Rights”) that are necessary for or
otherwise used in the operation of their respective businesses, as currently
conducted, without conflict with the rights


 
110
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





of any other Person, except where the failure to own or possess the right to use
any such IP Rights would not reasonably be expected to have a Material Adverse
Effect. Holdings and its Subsidiaries hold all right, title and interest in and
to their IP Rights free and clear of any Lien (other than Liens permitted by
Section 7.01). No slogan or other advertising device, product, process, method,
substance, part or other material or activity now employed, or now contemplated
to be employed, by Holdings or any Subsidiary infringes upon, dilutes,
misappropriates or otherwise violates any rights held by any other Person,
except where such infringement, misappropriation, dilution or other violation
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, to the
knowledge of each Borrower, no person is infringing, misappropriating, diluting,
or otherwise violating any IP Rights owned by Holdings, or its respective
subsidiaries. To the knowledge of each Borrower, the IP Rights of Holdings, or
its subsidiaries are valid and enforceable except as would not reasonably be
expected to result in a Material Adverse Effect.
Section 5.19    Solvency. Each Loan Party is, together with its Subsidiaries on
a consolidated basis, Solvent.
Section 5.20    Collateral Documents. The provisions of the applicable
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the U.S. Obligations Secured Parties and/or the Foreign
Obligations Secured Parties, as applicable, a legal, valid and enforceable first
priority Lien (subject, in the case of any Collateral other than Collateral
consisting of Equity Interests, to Liens permitted by Section 7.01 and, in the
case of Collateral consisting of Equity Interests, to non-consensual Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein. Except for filings completed
on or prior to the Third Restatement Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
Section 5.21    Senior Debt. The Obligations constitute “Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.
Section 5.22    Sanctioned Persons. None of the Loan Parties or any of their
Subsidiaries nor, to the knowledge of any Borrower, any director, officer,
agent, employee or Affiliate of any Loan Party or any of its Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and no Borrower will
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
Section 5.23    Foreign Corrupt Practices Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Section 5.24    Compliance with EU Bail-in Regulation. None of the Loan Parties
is an EEA Financial Institution.
ARTICLE 6
AFFIRMATIVE COVENANTS


 
111
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





From and after the Third Restatement Date, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements, Secured
Hedge Agreements and Specified Supply Chain Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank, Hedge Bank or Supply Chain
Finance Bank shall have been made) hereunder shall remain unpaid or unsatisfied,
or any Letter of Credit (other than Letters of Credit, the L/C Obligations for
which have been Cash Collateralized or as to which other arrangements
satisfactory to the L/C Issuer have been made) shall remain outstanding, each
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.14 and 6.16) cause each of its Subsidiaries to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent (who
shall post to the Platform):
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Holdings, a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in Stockholders’
Equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Holdings’ fiscal year
then ended, and the related consolidated statements of changes in Stockholders’
Equity, and cash flows for the portion of Holdings’ fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of Holdings as fairly presenting the financial
condition, results of operations, Stockholders’ Equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of Holdings, an annual budget of Holdings and
its Subsidiaries on a consolidated basis, including forecasts for the remaining
term of this Agreement prepared by management of Holdings, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of Holdings and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs, if such fiscal
year is the immediately following fiscal year) and on an annual basis for each
fiscal year thereafter.
As to any information contained in materials furnished pursuant to
Section 6.02(c), Holdings shall not be required separately to furnish such
information under paragraph (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Holdings to furnish the information and
materials described in paragraph (a) or (b) above at the times specified
therein.


 
112
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of Holdings (in each case, which delivery may, unless
the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes), which shall include a
calculation of the aggregate Swap Termination Value for all Swap Contracts then
in effect that pertain to commodity hedging transactions;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the applicable Borrower by independent accountants in connection
with the accounts or books of any Borrower or any Subsidiary, or any audit of
any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of Holdings or holders of any Qualified Preferred Stock, and
copies of all annual, regular, periodic and special reports and registration
statements which any Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, whether or not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that to the extent any such documents are filed with the SEC, such
documents shall be deemed delivered pursuant to this Section 6.02(c) at the time
of and so long as Holdings notifies the Administrative Agent (by facsimile or
electronic mail) of the filing with the SEC of any such documents;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of material debt or equity securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent (or any Lender through
the Administrative Agent) may from time to time reasonably request;
(g)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal year of Holdings, a report summarizing the material insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify; and
(h)    promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause


 
113
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





any property described in the Mortgages to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) or referred to in Section 6.03(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the applicable Borrower posts such documents
or provides a link thereto on the applicable Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (2) on which such documents
are posted on the applicable Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) each Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) each Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above and, in any event, shall have no responsibility to monitor compliance by
the Borrowers with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, each Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or its securities for purposes of United States federal and state
securities laws (“MNPI”) (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information” (and the Administrative Agent agrees that only Borrower Material
marked “PUBLIC” will be made available on such portion of the Platform) and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information”.
Section 6.03    Notices. Promptly notify the Administrative Agent (who shall
post to the Platform):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including, to the extent the same has resulted or
could reasonably be expected to result in a Material Adverse Effect (i) breach
or non-performance of, or any default under, a Contractual Obligation of any


 
114
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower or any Subsidiary and any
Governmental Authority, including in connection with any tax liabilities,
assessments, governmental charges or levies upon it or its properties or assets
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;
(c)    of the occurrence or reasonably expected occurrence of any ERISA Event or
Foreign Pension Plan Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including any determination by the
applicable Borrower referred to in Section 2.10(b) (which requirement shall be
deemed satisfied by the description thereof in a Form 10-K, Form 10-Q or Form
8-K filed with the SEC);
(e)    of the (i) occurrence of any Disposition of property or assets for which
any Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
any Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
any Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and
(f)    of any termination, lapse or cancellation of any insurance required to be
maintained pursuant to Section 6.06.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the applicable Borrower
setting forth details of the occurrence referred to therein and stating what
action such Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
Section 6.04    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or as contemplated by the Original Closing Date Transaction;
(b) take all reasonable action to maintain all rights, (charter and statutory)
privileges, permits, licenses, approvals and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect;
(c) preserve, maintain, renew and keep in full force and effect all of its IP
Rights, the failure of which to so preserve, maintain, renew or keep in full
force and effect could reasonably be expected to have a Material Adverse Effect;
and (d) pay and discharge as the same shall become due and payable all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by any Borrower or such Subsidiary.
Section 6.05    Maintenance of Properties. (a) Except as permitted by
Section 7.05, maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof, in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 6.06    Maintenance of Insurance. (a) Maintain with financially sound
and reputable insurance companies not Affiliates of the Borrowers insurance with
respect to its properties and business


 
115
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, which
insurance policies shall provide that such insurance companies will use
commercially reasonable efforts to provide not less than thirty (30) days’ prior
notice to the Administrative Agent of a termination, lapse or cancellation of
such insurance, which insurance shall name the Administrative Agent as loss
payee (in the case of casualty insurance) or additional insured (in the case of
liability insurance).
(b)    Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located (i) in an
area with a high degree of seismic activity, maintain earthquake insurance in
such amounts as maintained on the Third Restatement Date, if any, or, with
respect to Mortgaged Property acquired after the Third Restatement Date, in such
amounts to the extent reasonably available as the Administrative Agent may from
time to time reasonably require or (ii) with respect to U.S. Mortgages, is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with the NFIP as set
forth in the Flood Laws. Following the Third Restatement Date, the Borrowers
shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable. In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the
Borrowers shall cause to be delivered to the Administrative Agent for each U.S.
Mortgaged Property a Flood Determination Form, Borrower Notice and Evidence of
Flood Insurance, as applicable.
Section 6.07    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Section 6.08    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Borrower or such Subsidiary, as the case may be.
Section 6.09    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and to make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, senior officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours and as often as may be reasonably desired
(but in no event more than two times per fiscal year of such Borrower), upon
reasonable advance notice to the applicable Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Borrowers at any time during normal business hours and
without advance notice, and without limitation as to frequency.
Section 6.10    Use of Proceeds. Use the proceeds of the Credit Extensions
(a) in the case of the Revolving Credit Facility, to effect the Restatement Date
Transactions and the Third Restatement Date Transactions, for working capital,
Capital Expenditures and for other general corporate purposes not in
contravention of any Law or of any Loan Document, (b) in the case of the Term A
Loans, on the Restatement


 
116
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Date, to effect the Restatement Date Transactions, to pay fees and expenses
incurred in connection therewith, and for other general corporate purposes not
in contravention of any Law or of any Loan Document and (c) in the case of the
Term A Loans made on the Third Restatement Date, to effect the Third Restatement
Date Transactions, to pay fees and expenses incurred in connection therewith,
and for other general corporate purposes not in contravention of any Law or of
any Loan Document.
Section 6.11    Covenant to Guarantee Obligations and Give Security. Upon
(i) the formation or acquisition by any Loan Party of any new direct or indirect
Subsidiary (other than any Excluded Subsidiary), (ii) pursuant to Section 1.09,
the addition of any Borrower which was not a Loan Party immediately prior to
such addition, (iii) a Subsidiary of any Loan Party ceasing to be an Excluded
Subsidiary or (iv) the acquisition by any Loan Party of any asset (including
real property) in respect of which the Collateral and Guaranty Requirements have
not theretofore been satisfied (any of the foregoing items set forth in
clauses (i) through (iv), a “Collateral and Guaranty Compliance Event”) the
Borrowers shall, at the Borrowers’ expense, cause the Collateral and Guaranty
Requirements applicable thereto to be satisfied (x) with respect to (i) any
Guaranty Agreement or any supplement thereto, (ii) Liens on Collateral that may
be created by the execution and delivery of a customary personal property
security or pledge agreement or any supplement thereto, (iii) Liens on
Collateral that may under applicable law be perfected by the filing of financing
statements under the UCC or by filings with the United States Patent and
Trademark Office, the United Stated Copyright Office (or by the making of
similar filings in any applicable jurisdiction) and (iv) the perfection of
security interests in the capital stock of Holding’s Subsidiaries with respect
to which a Lien may be perfected by delivery of certificated securities, within
thirty (30) days (as such time may be extended by the Administrative Agent in
its reasonable discretion) of such Collateral and Guaranty Compliance Event and
(y) with respect to the creation or perfection of Liens on any other Collateral
or any other provision of the Collateral and Guaranty Requirements, within sixty
(60) days of such Collateral and Guaranty Compliance Event (or, in the case of
clause (h) and (i) (and, to the extent related to such clauses, clause (l) and
(m)) of the definition of Collateral and Guaranty Requirements, within ninety
(90) days of such Collateral and Guaranty Compliance Event) (as any such time
period may be extended by the Administrative Agent in its reasonable
discretion). Notwithstanding anything to the contrary in any Loan Document, no
Subsidiary of Holdings listed on Schedule 6.11 shall be required to satisfy the
Collateral and Guaranty Requirements prior to the date that is ninety (90) days
after the Third Restatement Date (on which date (or such later date as the
Administrative Agent may agree) the Collateral and Guaranty Requirements shall
be required with respect to such Subsidiaries to the same extent otherwise
applicable thereto).
Section 6.12    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrowers nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
Section 6.13    Preparation of Environmental Reports. At the request of the
Required Lenders from time to time, but no more than one time for any property
during the term of this Agreement (unless (i) a Default shall have occurred and
be continuing, during which time no limitation shall apply or (ii) the
Administrative Agent has a reasonable belief that Holdings or any of its
Subsidiaries is in material violation of Environmental Law or there has been a
material Release of Hazardous Materials at a facility) provide to


 
117
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





the Lenders within sixty (60) days after such request, at the expense of the
Borrowers, a written environmental site assessment report for any of its
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrowers, and each Borrower hereby grants and agrees to cause any of its
Subsidiaries that owns any property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, during normal business hours to enter onto their
respective properties to undertake such an assessment. Each Borrower agrees to
cooperate in connection with the preparation of such Environmental Report,
including without limitation, providing all reasonably requested information and
making knowledgeable officers, employees or property managers available for
interview at reasonable times and locations in a manner that does not materially
hinder the normal operations of the Loan Parties.
Section 6.14    Lenders’ Meetings. Participate in an annual telephonic
conference call of the Administrative Agent and the Lenders at such time as may
be agreed to by Holdings and the Administrative Agent.
Section 6.15    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(w) carry out more effectively the purposes of the Loan Documents, (x) cause the
Collateral and Guaranty Requirements to be and remain satisfied, (y) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (z) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the applicable Secured Parties the rights granted or now or hereafter
intended to be granted to such Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so, in each case at the sole expense of the Loan Parties.
Section 6.16    Ratings. At all times use commercially reasonable efforts to
maintain public ratings issued by any two of Moody’s, S&P and Fitch with respect
to Holdings.
Section 6.17    PPSA Policies and steps. Each Borrower will, where applicable,
promptly take all reasonable steps which are prudent for its business under or
in relation to the PPSA including doing anything reasonably requested by the
Administrative Agent for that purpose.
ARTICLE 7
NEGATIVE COVENANTS
From and after the Third Restatement Date, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements, Secured
Hedge Agreements or Specified Supply Chain Agreements as to which arrangements
satisfactory to the


 
118
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





applicable Cash Management Bank, Hedge Bank or Supply Chain Finance Bank shall
have been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit, the L/C Obligations for which have been
Cash Collateralized or as to which other arrangements satisfactory to the L/C
Issuer have been made) shall remain outstanding, no Borrower shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document securing the Obligations;
(b)    Liens existing on the Third Restatement Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the property covered thereby is not changed (except
for replacements and accessions to such property and additions that do not
increase the value of such property in any material respect), (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby, to the extent constituting Indebtedness, is permitted by
Section 7.03(b);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law and which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money (such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business) and which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) in the case of Liens securing purchase money Indebtedness and Capital
Leases, (A) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness, and (B) the Indebtedness secured thereby does not
exceed the cost


 
119
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





or fair market value of the property, whichever is lower, being acquired on the
date of acquisition, improvements thereto and related expenses; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender on
customary terms and (ii) with respect to any Liens existing on any property or
asset prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary in
connection with a Permitted Acquisition, such Lien (x) is not created in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be and (y) shall not encumber any other property or assets of any
Borrower or any Subsidiary;
(j)    precautionary filings in respect of operating leases; and leases,
licenses, subleases or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
any Borrower or any Subsidiary or (ii) secure any Indebtedness;
(k)    other Liens securing obligations the aggregate amount of which does not
exceed the greater of (x) $60,000,000 and (y) 2.00% of Consolidated Total
Assets;
(l)    Liens on property of Foreign Subsidiaries organized in jurisdictions
other than any jurisdiction in which a Borrower is organized securing
Indebtedness of such Foreign Subsidiaries permitted by Section 7.03(g), the
proceeds of which indebtedness are used for such Foreign Subsidiaries’ working
capital purposes;
(m)    Liens arising in connection with a Qualified Receivables Transaction on
Receivables Program Assets permitted to be Disposed of pursuant to
Section 7.05(l) securing Receivables Program Obligations permitted by
Section 7.03(j);
(n)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(o)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit and
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(p)    Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by any Borrower or any
of its Subsidiaries in the ordinary course of business;
(q)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off and
banker’s liens) and which are within the general parameters customary in the
banking industry;
(r)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(s)    non-exclusive licenses for the use of intellectual property entered into
in the ordinary course of business;
(t)    Liens on Cash Collateral granted in favor of any Lenders and/or the L/C
Issuer created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;


 
120
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(u)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of any Borrower or any of its Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of any
Borrower or any of its Subsidiaries in the ordinary course of business;
(v)    Liens encumbering customary initial and margin deposits in respect of
foreign exchange accounts maintained in the ordinary course of business, similar
Liens attaching to foreign exchange accounts maintained in the ordinary course
of business and Liens on cash and Cash Equivalents to secure Swap Contracts;
provided that (x) any account subject to a Lien described above in this
paragraph (v) may only contain deposits for the purposes described above and
(y) unless otherwise agreed to by the Administrative Agent or the Required
Lenders, neither Holdings nor any of its Subsidiaries shall deposit additional
amounts into any account as described above at any time while a Default or any
Event of Default exists;
(w)    Liens incurred in connection with permitted insurance premium financing;
(x)    Liens securing Indebtedness permitted pursuant to Section 7.03(r) so long
as such Liens do not extend to any other asset other than those so encumbered at
the time of consummation of the applicable Permitted Acquisitions (except for
replacements and accessions to such property and additions that do not increase
the value of such property in any material respect);
(y)    Liens on assets of a Subsidiary that is not a Loan Party in favor of a
Subsidiary that is not a Loan Party;
(z)    Liens securing judgments for the Specified Brazilian Tax Payment or
securing appeal or other surety bonds related to such judgments to the extent
such Liens are on assets of Tilibra or another Subsidiary organized under the
laws of Brazil; and
(aa)    Liens securing purchase price deposits the aggregate amount of which
does not exceed the greater of (x) $50,000,000 and (y) 2.00% of Consolidated
Total Assets.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments held by any Borrower or any Subsidiary in the form of cash
and Cash Equivalents;
(b)    advances to officers, directors and employees of the Borrowers and their
Subsidiaries (i) in an aggregate amount not to exceed $6,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and (ii) in connection with such Person’s purchase of Equity
Interests of Holdings, provided that no cash is actually advanced pursuant to
this clause (ii) unless immediately repaid;
(c)    Investments (i) existing on the Third Restatement Date in Subsidiaries
existing on the Third Restatement Date (provided that in the case of this
clause (i), any such Investments in Subsidiaries that are not Loan Parties in
the form of intercompany loans by Loan Parties shall, subject to the Collateral
and Guaranty Requirements, be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Administrative Agent for the
benefit of the applicable Secured Parties), (ii) in U.S. Loan Parties (including
those formed or acquired after the Third Restatement Date so long as Holdings
and its Subsidiaries comply with the applicable provisions of Section 6.11),
(iii) by Subsidiaries that are not Loan Parties in


 
121
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Subsidiaries that are not Loan Parties, (iv) by Foreign Loan Parties in Foreign
Loan Parties, (v) by any Subsidiary not a Loan Party in a Foreign Loan Party and
(vi) by any Borrower or any other Loan Party in Subsidiaries that are not Loan
Parties or by any U.S. Loan Party in any Subsidiary that is not a U.S. Loan
Party (provided that in the case of this clause (vi), (A) no Event of Default
shall have occurred and be continuing, (B) Holdings and its Subsidiaries comply
with the applicable provisions of Section 6.11, (C) the aggregate amount of all
such Investments outstanding at any time during the term of the Facilities
(determined without regard to any write-downs or write-offs of such Investments)
shall not exceed the sum of (1) the greater (x) of $250,000,000 and (y) 10.0% of
Consolidated Total Assets of Holdings plus (2) to the extent constituting an
Investment made on or prior to December 31, 2012 in a Foreign Subsidiary that is
organized under the laws of Brazil, $45,000,000 plus (3) an additional amount,
so long as the Consolidated Leverage Ratio of Holdings calculated as of the last
day of the most recently ended fiscal quarter for which financial statements are
available and as of the date of the making of the Investment after giving pro
forma effect to such Investment as if it had occurred on the first day of the
applicable Measurement Period would be less than 3.00:1.00 plus (4) any Net
Equity Proceeds; and (D) any such Investments in the form of intercompany loans
shall, subject to the Collateral and Guaranty Requirements, be evidenced by
notes that have been pledged (individually or pursuant to a global note) to the
Administrative Agent for the benefit of the applicable Secured Parties);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    (i) Investments in the form of Permitted Acquisitions and
(ii) Investments by Loan Parties in one or more Subsidiaries that are not Loan
Parties to the extent concurrently used by such Subsidiaries that are not Loan
Parties to consummate Permitted Acquisitions; provided that the aggregate amount
of such Investments made by Loan Parties in Subsidiaries that are not Loan
Parties used to consummate Permitted Acquisitions of Persons that do not become
U.S. Loan Parties shall not, when combined with the aggregate amount of
Investments in Persons that do not become U.S. Loan Parties pursuant to
clause (e) of the definition of “Permitted Acquisition,” exceed the greater of
(x) $500,000,000 and (y) 15.0% of Consolidated Total Assets of Holdings and its
Subsidiaries;
(f)    Guarantees permitted by Section 7.03;
(g)    to the extent constituting Investments, transactions expressly permitted
under Section 7.04 (other than Section 7.04(c)) and Section 7.14;
(h)    Investments existing on the Third Restatement Date and set forth on
Schedule 7.02(h) and any modification, replacement, renewal or extension
thereof; provided, that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this
Section 7.02 and the terms and conditions of such modified, replacement, renewed
or extended Investment shall not be materially less favorable, taken as a whole,
to the Loan Parties than the Investment being modified, replaced, renewed or
extended;
(i)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the


 
122
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





foreclosure or other realization with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(k)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of Holdings to the seller of such
Investments;
(l)    Subsidiaries of a Borrower may be established or created if the
applicable Borrower and such Subsidiary comply with the requirements of
Section 6.11, if applicable; provided that, in each case, to the extent such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 7.02, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transactions, such new Subsidiary shall not be required to take the actions set
forth in Section 6.11, as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case, (i) in connection with
a Qualified Receivables Transaction and (ii) constituting a Disposition
permitted pursuant to Section 7.05(l);
(n)    Swap Contracts to the extent permitted pursuant to Section 7.03(d);
(o)    so long as no Default exists or would result therefrom, other
Investments; provided that in no event shall the aggregate amount of Investments
allowed pursuant to this Section 7.02(o) during the term of this Agreement (net
of any returns of capital on such Investments) exceed the sum of (1) the greater
of (x) $40,000,000 and (y) 1.50% of Consolidated Total Assets of Holdings plus
(2) an additional amount, so long as the Consolidated Leverage Ratio of Holdings
calculated as of the last day of the most recently ended fiscal quarter for
which financial statements are available and as of the date of the making of the
Investment after giving pro forma effect to such Investment as if it had
occurred on the first day of the applicable Measurement Period would be less
than or equal to 3.00:1.00 plus (3) any Net Equity Proceeds; and
(p)    Investments in Tilibra or another Subsidiary organized under the laws of
Brazil to the extent such Investments provide cash or Cash Equivalents that
shall be secured by Liens incurred as permitted under Section 7.01(z).
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under (i) the Loan Documents and (ii) the SpinCo Notes (and
any Permitted Refinancing of the SpinCo Notes) in an aggregate principal amount
not to exceed $500,000,000;
(b)    Indebtedness outstanding on the Third Restatement Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof; provided that any such
Indebtedness (including any Permitted Refinancing thereof), to the extent owed
by a Loan Party to a Subsidiary that is not a U.S. Loan Party, shall be
subordinated to the payment of the Obligations in a manner satisfactory to the
Administrative Agent;
(c)    (i) Guarantees by any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of any U.S. Loan Party, (ii) Guarantees by any Borrower or
any Guarantor in respect of Indebtedness otherwise permitted hereunder by
Subsidiaries that are not U.S. Loan Parties to the extent such Guarantee
constitutes an Investment permitted pursuant to Section 7.02(c)(vi) or
Section 7.02(o), (iii) Guarantees by Holdings of lease obligations incurred by a
Subsidiary organized under the laws of Canada in respect of annual rental
payments not in excess of Cdn.$3,500,000; (iv) Guarantees by Holdings and its
Subsidiaries in respect of


 
123
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Indebtedness permitted by paragraph (t) of this Section 7.03; and (v) Guarantees
by Holdings or any Subsidiary of liabilities under any Pension Plan;
(d)    obligations (contingent or otherwise) of any Borrower or any Guarantor
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person or by a Subsidiary of such Person, or changes in the value of
securities issued by such Person or by a Subsidiary of such Person, and not for
purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or set-off provisions);
(e)    Indebtedness (i) of any Borrower or any Guarantor in respect of Capital
Leases and purchase money obligations for fixed or capital assets or (ii) of any
Person acquired in a Permitted Acquisition (so long as such Indebtedness
(A) existed prior to the acquisition of such Person by the applicable Borrower
or any Subsidiary, (B) is not created in contemplation of such acquisition and
(C) is solely the obligation of such Person, and not of any Borrower or any
other Subsidiary), which in the case of each of clauses (i) and (ii) may be
secured by Liens under and within the applicable limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding pursuant to this paragraph (e) shall
not exceed the greater of (x) $60,000,000 and (y) 2.00% of Consolidated Total
Assets of Holdings;
(f)    Indebtedness of any Borrower or any Subsidiary owing to any Borrower or
any Subsidiary to the extent constituting an Investment permitted by
Section 7.02(c); provided that the Collateral and Guaranty Requirements are
satisfied to the extent applicable to such Indebtedness and that any such
Indebtedness, to the extent owed by a Loan Party to a Subsidiary that is not a
Loan Party, shall be subordinated to the payment of the Obligations in a manner
satisfactory to the Administrative Agent;
(g)    Indebtedness incurred by a Subsidiary that is not organized under the
laws of any political subdivision of the United States (other than any Foreign
Loan Party), which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this paragraph (g) and then outstanding, does
not exceed the greater of (x) $100,000,000 and (y) 3.50% of Consolidated Total
Assets of Holdings;
(h)    unsecured Indebtedness of Holdings; provided that (i) Holdings shall be
in compliance with the financial covenant set forth in Section 7.11(a) on a pro
forma basis, (ii) the stated maturity of such Indebtedness is not less than
ninety-one (91) days following the latest Maturity Date for the Term A Loans and
the Weighted Average Life to Maturity of such Indebtedness is not shorter than
the remaining Weighted Average Life to Maturity of the Term A Loans, and
(iii) at the time of incurrence of such Indebtedness there shall be no Default
and Holdings shall be in pro forma compliance giving effect to such incurrence
with the covenants set forth in Section 7.11;
(i)    other Indebtedness of Holdings and its Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) $60,000,000 and (y) 2.00% of
Consolidated Total Assets of Holdings;
(j)    Indebtedness in respect of Receivables Program Obligations in an amount
not to exceed the greater of (x) $60,000,000 and (y) 2.00% of Consolidated Total
Assets of Holdings; provided that (i) Holdings is in compliance with the
Consolidated Leverage Ratio set forth in Section 7.11(a) as of the last day of
the most recently ended fiscal quarter for which financial statements are
available and as of the date of the incurrence of such Indebtedness determined
on a pro forma basis after giving effect to the incurrence of such


 
124
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Indebtedness and (ii) no Default or Event of Default shall have occurred and be
continuing at the time such Indebtedness is incurred;
(k)    Indebtedness of Holdings or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;
(l)    Indebtedness consisting of obligations of Holdings or its Subsidiaries
under deferred consideration or other similar arrangements (including earn-outs,
indemnifications, incentive non-competes and other contingent obligations and
agreements consisting of the adjustment of purchase price or similar
adjustments) incurred by such Person in connection with any Permitted
Acquisition or Disposition permitted by Section 7.05 or any other Investment
permitted under Section 7.02; provided that the aggregate amount of all such
Indebtedness of Subsidiaries that are not Loan Parties shall not exceed the
greater of (x) $40,000,000 and (y) 1.50% of Consolidated Total Assets of
Holdings in the aggregate at any time outstanding;
(m)    Indebtedness incurred by Holdings or any of its Subsidiaries in respect
of bank guarantees, warehouse receipts or similar instruments or obligations
(other than letters of credit) issued or created in the ordinary course of
business consistent with past practice, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement type obligations (other than obligations in respect of
letters of credit) regarding workers compensation claims;
(n)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of receiving notice thereof;
(o)    Indebtedness in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs and in respect of other business
cash management arrangements in the ordinary course of business of the type
included in the definition of “Cash Management Agreements”;
(p)    Indebtedness representing deferred compensation to employees or directors
of Holdings or any of its Subsidiaries incurred in the ordinary course of
business;
(q)    Indebtedness with respect to performance bonds, surety bonds, appeal
bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of Holdings or any of its
Subsidiaries or in connection with judgments that do not result in an Event of
Default; provided that the aggregate outstanding amount of all such
(x) performance bonds, surety bonds and customs bonds permitted by this
paragraph (q) shall not at any time exceed $25,000,000 and (y) appeal bonds
permitted by this paragraph (q) shall not at any time exceed $20,000,000;
(r)    Indebtedness assumed in connection with Permitted Acquisitions so long as
such Indebtedness is not incurred to finance or in contemplation of any such
acquisition and the aggregate outstanding amount of any such Indebtedness so
assumed does not exceed the greater of (x) $50,000,000 and (y) 1.50% of
Consolidated Total Assets of Holdings;
(s)    Indebtedness consisting of letters of credit, guarantees or other credit
support provided in respect of trade payables of Holdings or any Subsidiary, in
each case, issued for the benefit of any bank, financial institution or other
Person that has acquired such trade payables pursuant to “supply chain” or other


 
125
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





similar financing for vendors and suppliers of Holdings or any of its
Subsidiaries, so long as (i) other than in the case of Specified Supply Chain
Obligations, such Indebtedness is unsecured, (ii) the terms of such trade
payables shall not have been extended in connection with the Permitted Supply
Chain Financing and (iii) such Indebtedness represents amounts not in excess of
those which Holdings or any of its Subsidiaries would otherwise have been
obligated to pay to its vendor or supplier in respect of the applicable trade
payables (“Permitted Supply Chain Financing”);
(t)    Indebtedness incurred by Tilibra or other Subsidiary organized under the
laws of Brazil in connection with the Specified Brazilian Tax Payment; and
(u)    Indebtedness consisting of guarantee obligations of Holdings pursuant to
Section 14 of the Acquisition Agreement.
Notwithstanding anything to contrary herein, no Subsidiary shall be permitted to
guarantee the SpinCo Notes unless such Subsidiary also guarantees the
Obligations.
Section 7.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:
(a)    (i) any Domestic Subsidiary may merge with Holdings or any other U.S.
Loan Party (so long as Holdings or such U.S. Loan Party, as the case may be,
shall be the continuing or surviving Person (and, so long as in the case of any
merger involving a Borrower, a Borrower is the surviving Person)); (ii) any
Foreign Loan Party may merge or amalgamate with or into any other Foreign Loan
Party of the same Group; (iii) any Foreign Subsidiary of Holdings (other than a
Foreign Loan Party) may be merged or amalgamated with or into any Domestic
Subsidiary or Foreign Subsidiary of Holdings (provided that in the case of any
such merger or amalgamation involving a Loan Party, such Loan Party is the
surviving Person and, in the case of any such merger or amalgamation involving a
Domestic Subsidiary, such Domestic Subsidiary is the surviving Person); and
(iv) any Subsidiary of Holdings that is not a Loan Party may merge into another
Subsidiary of Holdings that is not a Loan Party; provided that, in the case of
any of the foregoing clauses, if as a result thereof, Holdings owns, directly or
indirectly, less of such Subsidiary’s equity interests than it did prior to the
merger, such merger or amalgamation shall also constitute a Disposition subject
to Section 7.05 (and must be permitted by any clause thereof other than
Section 7.05(g)(A));
(b)    a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(g)(A)) may be consummated;
(c)    any Borrower or any Guarantor may effect any Permitted Acquisition;
provided that (i) in any such transaction involving any Borrower, the relevant
Borrower shall be the continuing or surviving Person and (ii) in any such
transaction involving a Guarantor, the continuing or surviving Person shall be a
Guarantor of the same Group as the relevant Guarantor; and
(d)    (i) any Domestic Subsidiary of Holdings (other than a Loan Party) may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution or otherwise) to any wholly-owned Domestic Subsidiary of Holdings,
(ii) any U.S. Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) to any other U.S. Loan
Party, (iii) any Foreign Loan Party may Dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution or otherwise) to any other
Foreign Loan Party of the same Group and (iv) any Foreign Subsidiary of Holdings
(other than a Foreign Loan Party) may Dispose of all or substantially all of its
assets (upon voluntary liquidation,


 
126
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





dissolution or otherwise) to any wholly-owned Foreign Subsidiary of Holdings or
Domestic Subsidiary of Holdings.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, or property no longer used
or usable in the business, whether now owned or hereafter acquired, in the
ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) a Responsible Officer of Holdings shall have
delivered a certificate to the Administrative Agent prior to the date of such
Disposition stating that Holdings or any Subsidiary of Holdings intends to
reinvest the proceeds of such Disposition in replacement property of Holdings
and its Subsidiaries within 365 days of receipt of such proceeds (provided that
if, prior to the expiration of such 365 day period, Holdings, directly or
through a Subsidiary, shall have entered into a binding agreement providing for
such investment on or prior to the date that is 180 days after the expiration of
such 365 day period, such 365 day period shall be extended to the date provided
for such investment in such binding agreement); provided that if such investment
is not made as contemplated by this clause (ii), then such Disposition shall not
be deemed to have been made in accordance with this clause (ii);
(d)    Dispositions of property by any Borrower of a Group to any Guarantor of
the same Group, or by any Subsidiary of a Group to any Borrower or Guarantor of
the same Group or by any Subsidiary that is not a Loan Party to any Subsidiary
that is not a Loan Party; provided that if the transferor of such property is a
Borrower or a Guarantor, the transferee thereof must either be a Borrower of the
same Group or a Guarantor of the same Group.
(e)    Dispositions of accounts receivable for purposes of collection;
(f)    Dispositions of investment securities and Cash Equivalents in the
ordinary course of business;
(g)    (A) Dispositions permitted by Section 7.04, (B) Dispositions that
constitute Investments permitted by Section 7.02, and (C) Dispositions that
constitute Restricted Payments permitted by Section 7.06;
(h)    licensing or sublicensing of IP Rights in the ordinary course of business
for fair market value and on customary terms; provided that the grant of any
exclusive license shall not materially interfere with, or preclude, the
exploitation by Holdings or any of its Subsidiaries of any IP Rights to the
extent that such IP Rights continue to be used in the business;
(i)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
(j)    Dispositions by Holdings and its Subsidiaries of property not otherwise
permitted under this Section 7.05 (but in any event excluding Receivables
Program Assets); provided that (i) at the time of


 
127
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





such Disposition and after giving effect thereto, no Default shall exist or
would result from such Disposition, (ii) the proceeds of all such Dispositions
in the aggregate from the Third Restatement Date are less than the greater of
(x) $100,000,000 and (y) 3.50% of Consolidated Total Assets of Holdings,
(iii) the consideration received for such property shall be in an amount at
least equal to the fair market value thereof, (iv) no less than 75% of such
consideration shall be paid in cash (provided that Dispositions in an aggregate
amount not to exceed $30,000,000 shall be exempt from such minimum cash
requirements) and (v) the Net Cash Proceeds thereof shall be applied as required
by Section 2.05(b)(i); provided, however, that for the purposes of clause (iv),
the following shall be deemed to be cash: (A) any liabilities (as shown on
Holdings’ or the applicable Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Subsidiary (other
than liabilities that are by their terms subordinated to the Obligations) that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings and all of its Subsidiaries shall have been validly released by
all applicable creditors in writing and (B) any securities received by Holdings
or the applicable Subsidiary from such transferee that are converted by Holdings
or such Subsidiary into cash or Cash Equivalents (to the extent of the cash or
Cash Equivalents received) within 180 days following the closing of the
applicable Disposition;
(k)    Dispositions by Holdings and its Subsidiaries of property acquired in the
Acquisition or after the Third Restatement Date in Permitted Acquisitions;
provided that (i) Holdings identifies any such assets to be divested in
reasonable detail in writing to the Administrative Agent on or before the
closing date of such Permitted Acquisition or, with respect to Dispositions of
assets related to the Acquisition, Holdings uses commercially reasonable efforts
to identify such assets in reasonable detail in writing to the Administrative
Agent promptly after the consummation of such Disposition (which Disposition,
for the avoidance of doubt, may occur after the consummation of the
Acquisition), (ii) the fair market value of the assets to be divested in
connection with any Permitted Acquisition or the Acquisition does not exceed an
amount equal to 15% of the total cash and non-cash consideration for such
Permitted Acquisition or the Acquisition, as applicable, and (iii) the Net Cash
Proceeds thereof shall be applied as required by Section 2.05(b)(i); and
(l)    Dispositions of Receivables Program Assets in connection with a Qualified
Receivables Transaction; provided that (i) the consideration received by
Holdings or any Subsidiary from a Receivables Subsidiary for such assets shall
be in an amount at least equal to the fair market value thereof to be paid in
cash (or an intercompany obligation of such Receivables Subsidiary (which
obligation Holdings shall cause to be documented pursuant to an intercompany
note pledged and delivered to the Administrative Agent in accordance with the
Pledge Agreements), which obligation shall be paid in cash upon the collection
of Receivables Program Assets disposed of pursuant to this Section 7.05(l))
(ii) the Net Cash Proceeds thereof shall be applied as required by
Section 2.05(b)(i), (iii) the Seller’s Retained Interest and all proceeds
thereof shall constitute Collateral (to the extent such interest is required to
be Collateral hereunder) and all necessary steps to perfect a Lien in such
Seller’s Retained Interest for the benefit of the Secured Parties have been
taken by Holdings and its Subsidiaries and (iv) no Event of Default shall have
occurred and be continuing at the time such Disposition is made.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    each Subsidiary may make Restricted Payments to the Borrowers, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;


 
128
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(b)    each Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    each Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(d)    so long as no Default shall have occurred and be continuing at the time
of any action described in this paragraph (d) or would result therefrom, each
Borrower may, without limiting the other provisions of this Section 7.06,
(i) declare and make cash dividends to its stockholders and (ii) purchase,
redeem or otherwise acquire for cash Equity Interests issued by it in an
aggregate amount with respect to clauses (i) and (ii) not to exceed the sum of
(1) the greater of $30,000,000 and 1.00% of Consolidated Total Assets of
Holdings plus (2) an additional amount, not to exceed $75,000,000 in the
aggregate during any Fiscal Year so long as the Consolidated Leverage Ratio of
Holdings calculated as of the last day of the most recently ended fiscal quarter
for which financial statements are available and as of the date of the making of
such dividend, purchase, redemption or acquisition after giving pro forma effect
to such Restricted Payment as if it had occurred on such last day or such date
(as applicable) would be greater than 2.50:1.00 and less than or equal to
3.75:1.00, plus (3) an additional amount so long as the Consolidated Leverage
Ratio of Holdings calculated as of the last day of the most recently ended
fiscal quarter for which financial statements are available and as of the date
of the making of such dividend, purchase, redemption or acquisition after giving
pro forma effect to such Restricted Payment as if it had occurred on such last
day or such date (as applicable) would be less than or equal to 2.50:1.00 plus
(4) any Net Equity Proceeds; provided that, in the case of each of clauses (i)
and (ii) above, both before and after giving pro forma effect to any such
dividend, purchase, redemption or acquisition as if such dividend had been paid
or purchase, redemption or acquisition had occurred on the last day of the
preceding fiscal quarter, Holdings is in compliance with the financial covenants
set forth in Section 7.1;
(e)    Holdings may pay regularly scheduled dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash); provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
dividends, Holdings may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such dividends have accrued;
(f)    Investments permitted pursuant to Section 7.02(c);
(g)    non-cash repurchases of Equity Interests of Holdings deemed to occur
(i) upon the non-cash exercise of stock options and warrants or similar equity
incentive awards and (ii) in connection with the withholding of a portion of the
Equity Interests granted or awarded to a director or an employee to pay for the
taxes payable by such director or employee upon such grant or award or payment
with respect thereto; and
(h)    Holdings or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the Third Restatement Date or any business
reasonably related thereto.


 
129
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than on fair and reasonable terms no less favorable to Holdings
or such Subsidiary than would be obtainable by Holdings or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to:
(a)    transactions between or among Loan Parties of the same Group or between
and among Subsidiaries that are not Loan Parties;
(b)    Qualified Receivables Transactions otherwise permitted hereunder;
(c)    the payment of reasonable fees, expenses and compensation (including
equity compensation) to and insurance provided on behalf of current, former and
future officers and directors of Holdings or any of its Subsidiaries and
indemnification agreements entered into by Holdings or any of its Subsidiaries;
(d)    employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(e)    transactions pursuant to agreements in existence on the Third Restatement
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;
(f)    the issuance by Holdings of common stock and Qualified Preferred Stock;
and
(g)    any Investments made pursuant to Sections 7.02(c)(ii), 7.02(c)(iii),
7.02(c)(iv), 7.02(c)(v) and 7.02(c)(vi)(C)(2).
Section 7.09    Restrictive Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to any Borrower or any
Guarantor or to otherwise transfer property to any Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers hereunder
or (iii) of Holdings or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that clauses (i) and (iii) shall not prohibit any negative pledge or
similar provision, or restriction on transfer of property, incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person. Notwithstanding the foregoing, this Section 7.09 will not restrict
or prohibit:
(a)    restrictions imposed pursuant to an agreement that has been entered into
in connection with a transaction permitted pursuant to Section 7.04 or
Section 7.05 with respect to the property that is subject to that transaction;
(b)    restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;
(c)    provisions restricting subletting or assignment of Contractual
Obligations; or


 
130
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(d)    restrictions set forth in the SpinCo Notes Documents as in effect on the
Third Restatement Date or as amended, modified, refinanced, replaced, renewed or
extended in a manner that is not more restrictive and is otherwise not
prohibited hereunder.
Section 7.10    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Holdings to be greater than 3.75:1.00 (the
“Maximum Consolidated Leverage Ratio”); provided that following the consummation
of a Material Acquisition and as of the end of the fiscal quarter in which such
Material Acquisition occurred and as of the end of the three fiscal quarters
thereafter, the level above shall be increased by 0.50:1.00, it being understood
and agreed that the Acquisition is a Material Acquisition and therefore such
increase shall be in effect as of the end of each of the first four fiscal
quarters following the Third Restatement Date; provided that no more than one
such increase shall be in effect at any time.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to be less
than 1.25 to 1.00.
Section 7.12    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner adverse to the Lenders.
Section 7.13    Accounting Changes. Make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) Fiscal Year.
Section 7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any subordinated,
unsecured or junior secured Indebtedness, including the SpinCo Notes
(collectively, the “Junior Indebtedness”) (it being understood that payments of
regularly scheduled interest and principal shall be permitted to the extent not
prohibited by the subordination provisions applicable thereto), except (a) the
refinancing thereof with the proceeds of any Permitted Refinancing permitted by
Section 7.03, (b) the prepayment of Indebtedness of any Borrower or any
Subsidiary owed to any Borrower or any Subsidiary to the extent not prohibited
by the subordination provisions applicable thereto, and (c) so long as no
Default has occurred and is continuing, prepayments, redemptions, purchases or
other payments made to satisfy Junior Indebtedness (not in violation of any
subordination terms in respect thereof) in an amount not to exceed the sum of
(1) $160,000,000 per fiscal year of Holdings, so long as the Consolidated
Leverage Ratio of Holdings calculated as of the last day of the most recently
ended fiscal quarter for which financial statements are available and as of the
date of the making of such prepayment, redemption, purchase or other payment
after giving pro forma effect to such prepayment, redemption, repurchase or
other payment as if it had occurred on such last day or such date (as
applicable) would be less than or equal to 3.50:1.00 plus (2) an additional
amount, so long as the Consolidated Leverage Ratio of Holdings calculated as of
the last day of the most recently ended fiscal quarter for which financial
statements are available and as of the date of the making of such prepayment,
redemption, purchase or other payment after giving pro forma effect to such
prepayment, redemption, repurchase or other payment as if it had occurred on
such last day or such date (as applicable) would be less than or equal to
3.00:1.00 plus (3) any Net Equity Proceeds.


 
131
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 7.15    Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05 and the incurrence of
indebtedness is permitted by Section 7.03.
Section 7.16    Amendments of Indebtedness. Amend, modify, or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03, any
Junior Indebtedness, or any agreement with respect to Qualified Preferred Stock,
in each case, in a manner adverse to the Lenders or that would effect a
prepayment not otherwise permitted under Section 7.14.
Section 7.17    Limitation on Activities of Australian Borrower. In the case of
Australian Borrower, notwithstanding anything to the contrary in this Agreement
or in any other Loan Document:
(a)    conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations or own any assets other than
(i) its ownership of the Equity Interests of ACCO Australia Pty Ltd. and its
Subsidiaries and activities incidental thereto, including activities required to
consummate any reorganization of ACCO Australia Pty Ltd. and its Subsidiaries
and provision of management services thereto, (ii) activities incidental to the
maintenance of its existence and compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees,
(iii) activities relating to the performance of obligations under the Loan
Documents, (iv) the making of Restricted Payments permitted to be made by
Australian Borrower pursuant to Section 7.06 and (v) the receipt of Restricted
Payments permitted to be made to Australian Borrower under Section 7.06; or
(b)    incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) the Obligations,
(ii) obligations with respect to its Equity Interests and (iii) non-consensual
obligations imposed by operation of law.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Each of the following shall constitute an
Event of Default (each, an “Event of Default”):
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) within three (3) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, Section 6.03(a),
Section 6.04 (with respect to any Borrower), Section 6.10, Section 6.11 or
Article 7; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in paragraph (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for ten (10) days with respect to Section 6.02, Section 6.03 (other
than clause (a) thereof) and Section 6.04 (other than with respect to any
Borrower) and thirty (30) days with respect to any other such covenant or
agreement; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other


 
132
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading, in any material respect, when made or deemed
made; or
(e)    Cross-Default. (i) Any Loan Party or any of its Subsidiaries (other than
an Immaterial Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness under the Loan
Documents and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B), fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, after any applicable grace,
cure or notice period, the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined, or as such comparable term
may be used and defined, in such Swap Contract) resulting from (A) any event of
default under such Swap Contract as to which any Loan Party or any of its
Subsidiaries is the Defaulting Party (as defined, or as such comparable term may
be used and defined, in such Swap Contract) or (B) any Termination Event (as
defined, or as such comparable term may be used and defined, in such Swap
Contract) under such Swap Contract as to which any Loan Party or any of its
Subsidiaries is an Affected Party (as defined, or as such comparable term may be
used and defined, in such Swap Contract) and, in either event, the Swap
Termination Value owed by Holdings or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, receiver-manager, trustee, custodian, conservator, monitor,
liquidator, rehabilitator, administrator or similar officer for it or for all or
any material part of its property; or any receiver, receiver-manager, trustee,
custodian, conservator, monitor, liquidator, rehabilitator, administrator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for sixty (60) calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
respective Subsidiaries (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) (i) one or more final
judgments or orders (other than any judgment or order related to the Specified
Brazilian Tax Payments) for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party


 
133
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





insurance as to which the insurer does not dispute coverage) and the same shall
remain unpaid or undischarged, or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount or
(iii) a Foreign Pension Plan Event occurs with respect to a Foreign Pension Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect in any material respect; or
any Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 shall for any reason (other than pursuant
to the terms hereof) cease to create a valid and perfected first priority Lien
(subject as to priority to Permitted Liens (other than with respect to Equity
Interests pledged under any Pledge Agreement)) on the Collateral purported to be
covered thereby; or
(m)    Governmental Action. Any Governmental Authority shall have condemned,
nationalized, seized, or otherwise expropriated all or substantially all of the
property, shares of capital stock or other assets of any Foreign Loan Party or
any of its Subsidiaries, or shall have assumed custody or control of such
property or other assets or of the business or operations of any Foreign Loan
Party or any of its Subsidiaries, or shall have taken any action for the
dissolution or disestablishment of any Foreign Loan Party or any of its
Subsidiaries or any action that would prevent any Foreign Loan Party, any of its
Subsidiaries or any of their respective officers from carrying on the business
of such Foreign Loan Party or such Subsidiary or a substantial part thereof;
provided, however, if any of the foregoing has occurred with respect to Tilibra
or any other Subsidiary organized under the laws of Brazil as a result of the
Specified Brazilian Tax Payment, then no Event of Default shall be deemed to
have occurred unless Tilibra or any other Subsidiary organized under the laws of
Brazil has become a Borrower under this Agreement.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, in the case of clause (a), (b) or
(d) below, the Required Revolving Credit Lenders), take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;


 
134
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(b)    declare any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such obligation shall be terminated;
(c)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
(d)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and
(e)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or at law or in equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower or any Guarantor under any Debtor
Relief Law of the United States or any other jurisdiction designated by the
Administrative Agent in the Borrower Joinder Agreement pursuant to which a
Subsidiary is added as a Borrower in accordance with Section 1.09, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15, Section 2.16 and Section 2.17, be applied by the Administrative
Agent in the order specified in Article V of the U.S. Obligations Guaranty or
Article V of the Foreign Obligations Guaranty, as applicable.
ARTICLE 9
ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
of the Administrative Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(b)    Bank of America shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Cash Management Bank, potential Hedge Bank and potential Supply Chain Finance
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes Bank of
America to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding


 
135
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, Bank of America, as
“collateral agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article 9 and Article 11 (including
Section 11.04(c) as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto; provided that to the extent the L/C Issuer is entitled to
indemnification under this Section 9.01 solely in connection with its role as
the L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
the L/C Issuer in accordance with this Section 9.01.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent to liability
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until it
shall


 
136
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





have received written notice from a Lender, the L/C Issuer or any Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”.
No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and it shall not be liable for any action taken or not taken by
it in accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. No Administrative
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and Holdings. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with Holdings (provided that
Holdings shall have no right of consultation if a Default then exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer appoint a
successor to the retiring Administrative Agent meeting the qualifications set
forth above; provided that if the retiring


 
137
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Administrative Agent shall notify Holdings and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the retiring Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each Lender and the
L/C Issuer directly until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring (or retired) Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the applicable
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article 9 and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by an entity serving as the Administrative Agent pursuant to
this Section 9.06 shall also constitute its resignation as the L/C Issuer and
Swing Line Lender, if applicable. Upon the acceptance of a successor’s
appointment as the Administrative Agent, as the case may be, hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, if
applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due


 
138
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), Section 2.09 and Section 11.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. (a) Each Lender (including in
its capacities as a potential Cash Management Bank, a potential Hedge Bank and
potential Supply Chain Finance Bank) and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion:
(i)    to release any Lien to the extent securing the Obligations on any
property granted to or held by the Administrative Agent under any Loan Document
(i) upon the Discharge of Obligations, (ii) that is sold as part of or in
connection with any sale permitted hereunder or that constitutes a disposition
of Receivables Program Assets permitted pursuant to Section 7.05(l) or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.01;
(ii)    to release any Guarantor from its Guarantee of the Obligations under any
Loan Document (i) upon the Discharge of Obligations or (ii) if approved,
authorized or ratified in writing in accordance with Section 11.01;
(iii)    to release any Guarantor from its Guarantee of the Obligations under
any Loan Document if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (unless such Person continues to guarantee the
SpinCo Notes); and
(iv)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i).


 
139
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Loan
Documents pursuant to this Section 9.10. In each case, as specified in this
Section 9.10, the Administrative Agent will, at the Borrowers’ expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
Lien granted under the Loan Documents or to subordinate its interest in such
item, or to release such Guarantor from its Guarantee of the Obligations under
the Loan Documents, in each case, in accordance with the terms of the Loan
Documents and this Section 9.10.
(c)    At any time that a Loan Party desires that the Administrative Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to this Section 9.10, such Loan Party shall deliver to the Administrative Agent
at least ten (10) Business Days (or such shorter period as the Administrative
Agent may agree) prior to the date of the proposed release, a written request
for release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a proposed form of
release for execution by the Administrative Agent and a certificate signed by a
principal executive officer of such Loan Party stating that the transaction is
in compliance with the Loan Documents and as to such other matters as the
Administrative Agent may reasonably request. At any time that Holdings or a Loan
Party desires that a Subsidiary of Holdings which has been released from the
Foreign Obligations Guaranty or the U.S. Obligations Guaranty be released as
provided in this Section 9.10, it shall deliver to the Administrative Agent a
certificate signed by a principal executive officer of Holdings and the
respective Loan Party stating that the release of the respective Loan Party (and
its Collateral) is permitted pursuant to this Section 9.10.
(d)    The Administrative Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Collateral by it in accordance
with (or which the Administrative Agent in good faith believes to be in
accordance with) this Section 9.10.
Section 9.11    Secured Cash Management Agreements, Secured Hedge Agreements and
Specified Supply Chain Agreements. No Cash Management Bank, Hedge Bank or Supply
Chain Finance Bank that obtains the benefits of the Collateral Documents or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements and Specified Supply Chain Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank, Hedge Bank or Supply Chain Finance Bank, as
the case may be. Any such Lender (or Affiliate thereof) and the applicable Loan
Party party to any such agreement each agrees to provide the Administrative
Agent with the calculations of all such Obligations, if any, at such times as
the Administrative Agent shall reasonably request. At any time an Event of
Default has occurred and is continuing, each such Lender (or Affiliate thereof)
agrees, at the request of the Administrative Agent, to promptly (and in any
event within three (3) Business Days after the occurrence of such request)
provide the Administrative Agent with a statement certifying the Other U.S.
Collateral Amount and the Other Foreign Collateral Amount of such Lender (or
Affiliate thereof) and to update such certification from time to time during the
continuance of such Event of Default as reasonably


 
140
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





requested by the Administrative Agent. By accepting the benefits of this
Agreement and each other Loan Document, each Secured Party shall be deemed to
have appointed the Administrative Agent as its agent and to have agreed to be
bound by the Loan Documents as a Secured Party. By accepting the benefits of
this Agreement and each other Loan Document, each Secured Party expressly
acknowledges and agrees that this Agreement and each other Loan Document may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Secured Parties and that no other Secured Party
shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent for the benefit of the Secured Parties upon the terms of
this Agreement and the other Loan Documents.
ARTICLE 10
DEBT ALLOCATION MECHANISM
Section 10.01    Implementation of DAM. (a) On the DAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article 8, (ii) the Lenders shall automatically and without further
action (and without regard to the provisions of Section 11.06) be deemed to have
exchanged interests in their respective Term Loans, Revolving Credit Loans and
Incremental Revolving Loans, such that in lieu of the interest of each Lender in
each Term Loan, Revolving Credit Loan and Incremental Revolving Loan which it
shall hold as of such date (including such Lender’s interest in the Obligations
of each Loan Party in respect of each such Term Loan, Revolving Credit Loan or
Incremental Revolving Loan, as applicable), such Lender shall hold an interest
in every one of the Term Loans, Revolving Credit Loans and Incremental Revolving
Loans, including the Obligations of each Loan Party in respect of each such Term
Loan, Revolving Credit Loan and Incremental Revolving Loan, whether or not such
Lender shall previously have held any interest therein, equal to such Lender’s
DAM Percentage thereof and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, in the case of any DAM Dollar Lender
that has prior to the date thereof notified the Administrative Agent and
Holdings in writing that it has elected to have this clause (iii) apply to it,
the interests in the Term Loans, Revolving Credit Loans or Incremental Revolving
Loans to be received by such DAM Dollar Lender in such deemed exchange shall,
automatically and with no further action required, be converted into U.S.
Dollars, determined using the Spot Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to such DAM
Dollar Lender in respect of such Obligations shall accrue and be payable in U.S.
Dollars at the rate otherwise applicable hereunder; provided that such DAM
Exchange will not affect the aggregate amount of the Obligations of any Borrower
to any Lender under the Loan Documents. Each Lender hereby consents and agrees
to the DAM Exchange and agrees that the DAM Exchange shall be binding upon its
successors and assigns and any Person that acquires a participation in its
interests in any Term Loan, Revolving Credit Loan or Incremental Revolving Loan.
Each Lender agrees to surrender any promissory notes originally received by it
in connection with its Term Loans, Revolving Credit Loans or Incremental
Revolving Loans, as applicable, to the Administrative Agent against delivery of
new promissory notes evidencing its interests in the Revolving Credit Loans and
Term A Loans after giving effect to the DAM Exchange.
(b)    As a result of the DAM Exchange, upon and after the DAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Obligations of the Borrowers with respect to the Term Loans,
Revolving Credit Loans and Incremental Revolving Loans, and each distribution
made by the Administrative Agent pursuant to any Collateral Document in respect
of such Obligations, shall be distributed in accordance with Article V of the
U.S. Obligations Guaranty (after giving effect to the DAM Exchange). Any direct
payment received by any such Lender upon or after the DAM Exchange Date,
including by way of set-off, in respect of such Obligations shall be paid over
to the Administrative Agent for distribution to the Lenders in accordance
herewith.


 
141
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 10.02    Letters of Credit. (a) In the event that on the DAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part
or there are any Unreimbursed Amounts, each Revolving Credit Lender shall,
before giving effect to the DAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currencies in
which Letters of Credit are denominated, an amount equal to such Lender’s
Applicable Percentage of the Revolving Credit Facility (as notified to such
Lender by the Administrative Agent), of such Letter of Credit’s undrawn face
amount or (to the extent it has not already done so) such Letter of Credit’s
Unreimbursed Amount (less any Cash Collateral held by the issuer of such Letter
of Credit in respect thereof), as the case may be, together with interest
thereon from the DAM Exchange Date to the date on which such amount shall be
paid to the Administrative Agent at the rate that would be applicable at the
time to a Revolving Credit Loan that is a Base Rate Loan in a principal amount
equal to such amount, as the case may be. The Administrative Agent shall
establish a separate account or accounts for each Revolving Credit Lender (each,
an “L/C Reserve Account”) for the amounts received with respect to each such
Letter of Credit pursuant to the preceding sentence. The Administrative Agent
shall deposit in each Revolving Credit Lender’s L/C Reserve Account the amount
received from such Revolving Credit Lender as provided above. The Administrative
Agent shall have sole dominion and control over each L/C Reserve Account, and
the amounts deposited in each L/C Reserve Account shall be held in such L/C
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or (e)
below. The Administrative Agent shall maintain records enabling it to determine
the amounts paid over to it and deposited in the L/C Reserve Accounts in respect
of each Letter of Credit and the amounts on deposit in respect of each Letter of
Credit attributable to each Revolving Credit Lender’s Applicable Percentage of
the Revolving Credit Facility. The amounts held in each Revolving Credit
Lender’s L/C Reserve Account shall be held as a reserve against the outstanding
Letter of Credit Obligations, shall be the property of such Revolving Credit
Lender, shall not constitute Loans to or give rise to any claim of or against
any Loan Party and shall not give rise to any obligation on the part of the
Borrowers to pay interest to such Revolving Credit Lender, it being agreed that
the reimbursement obligations in respect of Letters of Credit shall arise only
at such times as drawings are made thereunder, as provided in Section 2.03.
(b)    In the event that after the DAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Administrative Agent shall, at the request
of the L/C Issuer, withdraw from the L/C Reserve Account of each Revolving
Credit Lender any amounts, up to the amount of such Revolving Credit Lender’s
Applicable Percentage of such drawing, deposited in respect of such Letter of
Credit and remaining on deposit and deliver such amounts to such L/C Issuer in
satisfaction of the reimbursement obligations of the Revolving Credit Lenders
under Section 2.03 (but not of the Borrowers). In the event any Revolving Credit
Lender shall default on its obligation to pay over any amount to the
Administrative Agent in respect of any Letter of Credit as provided in this
Section 10.02, such L/C Issuer shall, in the event of a drawing thereunder, have
a claim against such Revolving Credit Lender to the same extent as if such
Revolving Credit Lender had defaulted on its obligations under Section 2.03(c),
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 10.01. Each other Revolving Credit Lender shall
have a claim against such defaulting Revolving Credit Lender for any damages
sustained by it as a result of such default, including, in the event such Letter
of Credit shall expire undrawn, its Applicable Percentage of the defaulted
amount.
(c)    In the event that after the DAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Revolving Credit Lender the amount remaining on deposit therein
in respect of such Letter of Credit and distribute such amount to such Revolving
Credit Lender.
(d)    With the prior written approval of the Administrative Agent and the L/C
Issuer, any Revolving Credit Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn


 
142
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





amount of any Letter of Credit. Any Revolving Credit Lender making such a
withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit, to pay over to
Administrative Agent, for the account of such L/C Issuer on demand, its
Applicable Percentage of such drawing.
(e)    Pending the withdrawal by any Revolving Credit Lender of any amounts from
its L/C Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Revolving Credit Lender and
subject to such rules as the Administrative Agent may prescribe for the
avoidance of inconvenience, invest such amounts in Cash Equivalents. Each
Revolving Credit Lender that has not withdrawn the amounts in its L/C Reserve
Account as provided in paragraph (d) above shall have the right, at intervals
reasonably specified by the Administrative Agent, to withdraw the earnings on
investments so made by the Administrative Agent with amounts in its L/C Reserve
Account and to retain such earnings for its own account.
Section 10.03    Net Payments Upon Implementation of DAM Exchange.
Notwithstanding any other provision of this Agreement, if, as a direct result of
the implementation of the DAM Exchange any Taxes are required by law to be
deducted or withheld (other than a Tax on the overall net income or franchise
Taxes (in lieu of a Tax on overall net income)) from amounts payable to the
Administrative Agent, any Lender or any Participant with respect to the
Revolving Credit Facility, the Term A Facility, or any Incremental Facility
under the Loan Documents or if the Administrative Agent or any Lender is
otherwise required to pay any such Taxes, (i) the amounts so payable to the
Administrative Agent, such Lender or such Participant shall be increased to the
extent necessary to yield to the Administrative Agent, such Lender or such
Participant (after payment of all such Taxes) interest or any such other amounts
payable under the Loan Documents at the rates or in the amounts specified in
this Agreement and (ii) within thirty (30) days after paying any sum from which
any deduction or withholding is required by law, and within thirty (30) days
after the due date of payment of any Tax that is required to be paid with
respect to such deduction or withholding, the applicable Borrower shall deliver
or cause to be delivered to the Administrative Agent evidence reasonably
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, however, that the Borrowers shall not be required to increase any such
amounts payable to such Lender or Participant under this Section 10.03 (but,
rather, shall be required to increase any such amounts payable to such Lender or
Participant to the extent required by Section 3.01) if such Lender or
Participant was prior to or on the DAM Exchange Date already a Lender or
Participant with respect to such Borrower. To the extent that pursuant to the
DAM Exchange, a Lender (or a Participant under the Revolving Credit Facility,
the Term A Facility, or any Incremental Facility, as applicable) becomes a
Foreign Lender with respect to a particular Borrower and such Foreign Lender, in
its good faith judgment, is eligible for an exemption from, or reduced rate of,
withholding Taxes on payments made on such Loan interest received pursuant to
the DAM Exchange, such Foreign Lender shall establish an exemption or reduction
from such withholding Taxes as soon as practicable unless establishing such an
exemption or reduction would be materially onerous for such Lender. To the
extent a Borrower is obligated to make payments to a Lender (or a Participant
under the Revolving Credit Facility, the Term A Facility or any Incremental
Facility, as applicable) that is a Foreign Lender as a result of the DAM
Exchange, such Borrower shall not be required to increase any amounts payable
under this Section 10.03 to such Foreign Lender or to indemnify such Foreign
Lender to the extent of any withholding tax resulting from the failure by such
Foreign Lender to establish an exemption or reduction from such withholding
Taxes when such Foreign Lender was able to do so unless establishing such an
exemption or reduction would be materially onerous for such Lender. If any
Borrower fails to pay or cause to be paid any such Taxes that are required by
law to be paid with respect to such deduction or withholding when due to the
appropriate taxing authority or fails to remit or cause to be remitted to the
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Agents, the Revolving Credit
Lenders, the Term A Lenders, and the


 
143
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Participants under the Revolving Credit Facility, the Term A Facility or any
Incremental Facility, as applicable, for any incremental Taxes, interest, costs
or penalties that may become payable by the Agents, such Lenders or such
Participants as a result of any such failure, provided that such Agent, Lender
or Participant was not excluded from receiving an increased amount pursuant to
the immediately preceding sentence. This Section 10.03 shall not have any impact
on the application of Section 3.01 to any payments to the extent Section 3.01
otherwise applies to such payments.
ARTICLE 11
MISCELLANEOUS
Section 11.01    Amendments, Etc. (a)  Except as provided in Section 11.01(b)
and, with respect to any Loan Document other than this Agreement, except as
expressly provided in such Loan Document, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and Holdings or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent (or
signed by the Administrative Agent on behalf of and with the written consent of
the Required Lenders), and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(i)    waive any condition set forth in Section 4.03 as to any Credit Extension
under Revolving Credit Facility or the Term A Facility without the written
consent of the Required Revolving Credit Lenders or the Required Term A Lenders,
as applicable;
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.06 or Section 8.02) without the
written consent of such Lender;
(iii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender
directly affected thereby;
(iv)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(v)    change (A) the definition of “Applicable Percentage”, Section 8.03 of
this Agreement, Article V of the U.S. Obligations Guaranty or Article V of the
Foreign Obligations Guaranty, in each case, in a manner that would alter the pro
rata sharing of payments required thereby or the other provisions of this
Agreement in respect of the pro rata application of payments or offers hereunder
under Section 2.12 or Section 2.13 without the written consent of each adversely
affected Lender or (B) the order of application or pro rata nature of
application of any reduction in the Commitments or any prepayment of Loans
within or among the Facilities from the application


 
144
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





thereof set forth in the applicable provisions of Section 2.05(a),
Section 2.05(b), Section 2.06(c) or any other provision of Section 2.05(a) or
Section 2.05(b) (or the defined terms used in such sections solely to the extent
of their use therein) in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is an
Incremental Term Loan Facility not made part of the Term A Facility, the
Required Incremental Term Loan A Lenders of such Series and (iii) if such
Facility is the Revolving Credit Facility, the Required Revolving Credit
Lenders;
(vi)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(a)(vi)), without
the written consent of each Lender or (ii) the definition of “Required
Incremental Term Loan A Lenders”, “Required Revolving Credit Lenders”, “Required
Term A Lenders” without the written consent of each Lender under the applicable
Facility;
(vii)    release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
(viii)    release all or substantially all of the Collateral in any transaction
or series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
(ix)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is an Incremental Term Loan Facility that
is not made part of the Term A Facility, the Required Incremental Term Loan A
Lenders of such Series, and (iii) if such Facility is the Revolving Credit
Facility, the Required Revolving Credit Lenders;
(x)    amend Section 1.08 or the definition of “Alternative Currency” without
the written consent of each Revolving Credit Lender and the L/C Issuer;
(xi)    amend Section 1.09 without the written consent of each Appropriate
Lender directly affected thereby;
(xii)    amend (a) the definition of “Revolving Credit Borrowers” without the
written consent of each Revolving Credit Lender or (b) the definition of “Term A
Borrowers” without the written consent of each Term A Lender; and
(xiii)    amend any provision of Section 8.02 that would have the effect of
changing the percentage of Required Lenders or Required Revolving Credit Lenders
required to take any or all of the actions specified in Section 8.02;
and, provided, further, that (A) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document, in each case, relating to any Letter of Credit


 
145
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





issued or to be issued by it; (B) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; and (C) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document.
(b)    Notwithstanding anything in Section 11.01(a) to the contrary, amendments
to this Agreement or any other Loan Document made pursuant to Section 1.08(a),
Section 1.09 and Section 2.14 shall be effective with the written consent of
Holdings and the Administrative Agent as provided herein, without the necessity
of consent of any other Loan Party or Lender (but in the case of amendments made
pursuant to Section 1.09, subject to the approval of the Lenders to the addition
of a Borrower); provided that no such amendment shall, unless in writing and
signed by the L/C Issuer, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document, in each case, relating to any Letter of
Credit issued or to be issued by it.
(c)    Notwithstanding anything in Section 11.01(a) to the contrary, this
Agreement, including this Section 11.01, may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
lenders under additional term facilities to share ratably with the Term A
Facilities in prepayments pursuant to Section 2.05) and the other Loan Documents
with the Term Loans and Revolving Credit Commitments and the accrued interest
and fees in respect thereof and (ii) to include, appropriately, the Lenders
holding such credit facilities in any determination of the Required Lenders.
(d)    Notwithstanding anything in Section 11.01(a) to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrowers and the lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term A Loans,
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”); provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Rate for such Replacement Term
Loans shall not be higher than the Applicable Rate for such Refinanced Term
Loans, (iii) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Refinanced Term Loans) and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.
(e)    Notwithstanding anything in Section 11.01(a) to the contrary, if,
following the Third Restatement Date, the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Loan Document, then the Administrative Agent and the Borrowers
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement or any other Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof, it being understood that


 
146
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





posting such amendment electronically on the Platform with notice of such
posting by the Administrative Agent to the Required Lenders shall be deemed
adequate notice of such amendment.
Section 11.02    Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
(i)    if to any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, or electronic mail address
specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) (provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient) and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY ANY


 
147
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address or facsimile for notices
and other communications hereunder by notice to the other parties hereto. Each
Lender may change its address or facsimile for notices and other communications
hereunder by notice to Holdings, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer and, in respect of the


 
148
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Collateral Documents, any other Secured Party; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) each of the L/C Issuer and the Swing Line Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender, upon notice to the Administrative Agent, from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13) or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law unless the
Administrative Agent has already done so or has stated that it will do so;
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c), and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 11.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrowers hereby jointly and severally agree to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Agents and Arrangers taken as a whole and, solely in the case of
a conflict of interest, one additional counsel to all affected persons taken as
a whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction and of one special counsel to all such persons, taken as a whole,
and, solely in the case of a conflict of interest, one additional local and
special counsel to all affected persons, taken as a whole)), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the reasonable and documented fees, charges and disbursements of one counsel for
the Agents, the Arrangers, the Lenders and the L/C Issuer and, solely in the
case of a conflict of interest, one additional counsel to all affected persons
taken as a whole (and, if reasonably necessary, of one local counsel in any
relevant jurisdiction and of one special counsel to all such persons, taken as a
whole, and, solely in the case of a conflict of interest, one additional local
and special counsel to all affected persons, taken as a whole)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 11.04 or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrowers. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby


 
149
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the Original Closing
Date Transaction, the consummation of the Restatement Date Transactions, the
consummation of the Third Restatement Date Transactions and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials in, on, through, under or from any property currently or
formerly owned, leased or operated by any Borrower or any of its Subsidiaries,
or any Environmental Claim or Environmental Liability related in any way to any
of the Loan Parties or any of their respective Subsidiaries or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a Lender, a third party or by any Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto (collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity; provided that in respect of the proviso in
subsection (b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 11.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


 
150
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
(g)    The foregoing provisions of this Section 11.04 shall be subject to the
provisions of Section 2.17.
Section 11.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 11.06    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and any such assignment without such
consent shall be null and void and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 11.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 11.06 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 11.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 11.06 and, to the extent expressly contemplated
hereby, the Indemnitees and the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it and in each case together with a
proportional interest under the Swedish Pledge Agreement (and any other
Collateral Document governed by Swedish law)); provided that any such assignment
shall be subject to the following conditions:


 
151
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount need be assigned; and
(B)    in any case not described in Section 11.06(b)(i)(A), and other than with
respect to an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility or any Incremental Term Loan
Facility unless the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Holdings otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this paragraph (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:
(A)    the consent of Holdings (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender
(other than a Defaulting Lender), an Affiliate of a Lender (other than a
Defaulting Lender) or an Approved Fund (other than an Approved Fund managed by a
Defaulting Lender or Affiliate of a Defaulting Lender) or (3) such assignment is
by an Arranger in connection with the initial syndication of the Facilities
hereunder; provided that Holdings shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A Commitment or Revolving Credit Commitment if such assignment
is to a Person that is not a Lender (other than a Defaulting Lender) with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender
(other than a Defaulting Lender) or an Approved Fund (other than an Approved
Fund managed by a Defaulting Lender or Affiliate


 
152
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





of a Defaulting Lender) with respect to such Lender (other than a Defaulting
Lender) or (2) any Term A Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; and
(C)    the consents of the L/C Issuer and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that (a) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and
(b) only one such fee shall be payable in the event of contemporaneous
assignments to an Assignee Group by a Lender or by an Assignee Group to a
Lender. The assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Holdings or any of Holdings’ Affiliates or Subsidiaries, except as provided
below in paragraph (vii) or (B) to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Holdings and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender


 
153
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.03 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 11.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing by each Borrower to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by Holdings
and any Lender (with respect to such Lender’s entry) at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Holdings or any of
Holdings’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section 11.06, each Loan Party agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.03 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section 11.06. To the extent permitted by law, each Participant
shall also be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers (such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating


 
154
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Holdings’ prior written consent or except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall be entitled
to the benefits of Section 3.01 if Holdings is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender (provided
that all forms required under Section 3.01(e) shall instead be delivered to the
applicable Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender serving as L/C Issuer or Swing Line Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty (30) days’ notice to the Borrowers and the
other Lenders, resign as the L/C Issuer and/or (ii) upon thirty (30) days’
notice to the Borrowers, resign as the Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, Holdings shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by Holdings to appoint any such
successor shall affect the resignation of the retiring entity as L/C Issuer or
Swing Line Lender, as the case may be. If any entity serving as L/C Issuer
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the entity serving as Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender and the acceptance of such
appointment by such successor, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such L/C Issuer with respect to such Letters of Credit.


 
155
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 11.07    Treatment of Certain Information; Confidentiality. The
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (except that the parties agree to the
extent permitted that they will not disclose information of the kind described
by s275(1) of the PPSA except as permitted by any other provision of this
clause or required by another law or regulation); provided that the
Administrative Agent, the Lenders and the L/C Issuer will, to the extent
practicable, promptly provide Holdings with an opportunity to seek a protective
order or other measure ensuring confidential treatment of the Information,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender (it being understood that Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
agree to keep such Information confidential) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of Holdings or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 11.07 or (y) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings or any of its
Subsidiaries other than as a result of a breach of a confidentiality agreement
or fiduciary duty of which the Administrative Agent or the applicable Lender or
the L/C Issuer has actual knowledge.
For purposes of this Section 11.07, “Information” means all information received
from Holdings or any Subsidiary relating to Holdings or any Subsidiary or any of
their respective businesses (including information regarding potential
acquisitions or dispositions) other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis prior to disclosure by Holdings or any Subsidiary; provided that in the
case of information received from Holdings or any Subsidiary after the Original
Closing Date such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
The Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Holdings or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.
Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional


 
156
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 11.08 are in addition to all other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have under applicable Law or otherwise. Each
Lender and the L/C Issuer agrees to notify Holdings and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the unpaid principal of the Loans
or, if it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
optional prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 11.10    Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof, the Original Closing Date Transaction, the Restatement Date
Transactions, the Second Restatement Date Transactions, the Third Restatement
Date Transactions, the financing of the Original Closing Date Transaction, the
financing of the Restatement Date Transactions, the financing of the Second
Restatement Date Transactions and the financing of the Third Restatement Date
Transactions, and supersede any and all previous agreements and understandings,
oral or written, relating to the foregoing; provided that the foregoing shall
not apply to (i) the Second Amended and Restated Commitment Letter (Acco), dated
as of January 13, 2012, from Barclays Bank PLC; Bank of America; Merrill Lynch,
Pierce, Fenner & Smith Incorporated; Bank of Montreal and SunTrust Bank to
Holdings, (ii) the Second Amended and Restated Commitment Letter (SpinCo), dated
as of January 13, 2012, from Barclays Bank PLC; Bank of America; Merrill Lynch,
Pierce, Fenner & Smith Incorporated; Bank of Montreal and SunTrust Bank to
Holdings, (iii) the Second Amended and Restated Fee Letter (Acco), dated as of
January 13, 2012, from Barclays Bank PLC; Bank of America; Merrill Lynch,
Pierce, Fenner & Smith Incorporated; Bank of Montreal and SunTrust Bank to
Holdings, (iv) the Second Amended and Restated Fee Letter (SpinCo), dated as of
January 13, 2012, from Barclays Bank PLC; Bank of America; Merrill Lynch,
Pierce, Fenner & Smith Incorporated; Bank of Montreal and SunTrust Bank to
Holdings, (v) that certain Letter Agreement (Term Loan), dated as of the
Original Effective Date, among Barclays Bank PLC; Bank


 
157
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





of America; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Bank of
Montreal; SunTrust Bank and SunTrust Robinson Humphrey, Inc. to Holdings,
(vi) the provisions of the Restatement Engagement Letter that expressly survive
pursuant to the terms set forth therein, (vii) the provisions of the Third
Restatement Engagement Letter that expressly survive pursuant to the terms set
forth therein and (viii) the Third Restatement Fee Letter.
Section 11.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 11.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, then, to the
fullest extent permitted by law, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 11.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender shall have not consented to any
proposed amendment, modification, termination, waiver or consent requiring the
consent of all Lenders or all affected Lenders as contemplated by Section 11.01
and the consent of the Required Lenders, Required Revolving Credit Lenders,
Required Term A Lenders, or Required Incremental Term Loan A Lenders, as
applicable, has been obtained, or if any Lender is a Defaulting Lender, then
Holdings may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    Holdings shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b)(iv);
(b)    such Lender shall have received payment of an amount equal to the sum of
(i) the outstanding principal of its Loans and L/C Advances and (ii) accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05);


 
158
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Each Lender and each L/C Issuer hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender or such L/C Issuer, as the case
may be, as assignor, any Assignment and Assumption necessary to effectuate or
document any assignment of such Lender’s or the L/C Issuer’s interests hereunder
in the circumstances contemplated by this Section 11.13.
Section 11.14    Governing Law; Jurisdiction; Etc. (a) Governing Law. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, UNLESS OTHERWISE
EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.
(b)    Submission to Jurisdiction. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN


 
159
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
Section 11.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Syndication Agent are arm’s-length commercial transactions
between the Borrowers and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Syndication Agent, on the other
hand, (B) the Borrowers have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Syndication
Agent each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers or any of their
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor the Syndication Agent has any obligation to any Borrower or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers and the Syndication Agent and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and none of the Administrative Agent, the Arrangers nor the Syndication Agent
has any obligation to disclose any of such interests to any Borrower or its
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Syndication Agent with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 11.17    Electronic Execution of Assignments and Certain Other
Documents. The words “delivery”, “execute”, “execution”, “signed”, “signature”
and words of like import in any Loan Document, any Assignment and Assumption or
in any amendment or other modification hereof (including waivers and


 
160
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on or similar
to the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.
Section 11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower and each Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Guarantor in accordance with the Act. Each Borrower shall, and
shall cause each Guarantor to, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 11.19    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.
Section 11.20    Holdings as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Holdings as its agent and attorney-in-fact for all purposes
under this Agreement and each other Loan Document, which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by the respective appointing Borrower
that such appointment has been revoked. Each Borrower hereby irrevocably
appoints and authorizes Holdings (i) to provide the Administrative Agent with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement or
any other Loan Document and (ii) to take such action as Holdings deems
appropriate on its behalf to exercise such other powers as are


 
161
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





reasonably incidental thereto to carry out the purposes of this Agreement and
the other Loan Documents. It is understood that the handling of the Collateral
of the respective Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that the Lenders shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the consolidated group. To induce the
Agents and the Lenders to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each Agent and each Lender and
hold each Agent and each Lender harmless against any and all liability, expense,
loss or claim of damage or injury, made against any Agent or any Lender by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Collateral of the Borrowers as provided in this
Agreement or (b) the Agents’ and the Lenders’ relying on any instructions of
Holdings, or (c) any other action taken by the Agents or the Lenders hereunder
or under the other Loan Documents, except that the Borrowers will have no
liability to any Lender or any Agent with respect to any such liability,
expense, loss or claim of damage or injury to the extent the same has been
finally determined by a court of competent jurisdiction to have resulted from
the gross negligence, or willful misconduct or intentional breach in bad faith
of their Obligations under the Loan Documents of such Lender or such Agent, as
the case may be.
Section 11.21    Waiver of Sovereign Immunity. Each of the Loan Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that such Loan Party,
its Subsidiaries or any of its properties has or may hereafter acquire any right
of immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of such Loan Party or any of its Subsidiaries related to or arising from the
transactions contemplated by any of the Loan Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Loan Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
each Loan Party further agrees that the waivers set forth in this Section 11.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
thereof.
Section 11.22    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any covenant hereunder, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
hereunder shall not avoid the occurrence of a Default or Event of Default if
such action is taken or condition exists.
Section 11.23    Lenders as Perfection Agents. Solely for purposes of perfecting
the Liens of each Lender with respect to any Deposit Account or Securities
Account maintained by a Loan Party under the Control (as defined in
Section 9-104 or Section 8-106 of the UCC, as applicable) of a Lender (or an
Affiliate thereof), such Lender (or Affiliate thereof) agrees, subject to
Section 9 of the UCC, to also hold Control over such Deposit Accounts or
Securities Accounts as gratuitous agent for the benefit of the other Lenders. No
Lender (or Affiliate thereof) shall owe any fiduciary or other duty to any other
Lender.


 
162
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





Section 11.24    Effect of Amendment and Restatement of the Second Amended and
Restated Credit Agreement. As of the Third Restatement Date, this Agreement
shall amend and restate the Second Amended and Restated Credit Agreement, but
shall not constitute a novation thereof or in any way impair or otherwise affect
the rights or obligations of the parties thereunder (including with respect to
Loans and representations and warranties made thereunder) except as such rights
or obligations are amended or modified hereby. The Second Amended and Restated
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Second Amended and
Restated Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Second Amended and Restated Credit Agreement contained
herein were set forth in an amendment to the Second Amended and Restated Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Second Amended and Restated Credit Agreement or
such document, instrument or agreement or as otherwise agreed by the required
parties hereto or thereto.
Section 11.25    Ratification of Loan Documents. As of the Third Restatement
Date, this Agreement shall amend and restate the Second Amended and Restated
Credit Agreement, but shall not constitute a novation thereof or in any way
impair or otherwise affect the rights of the Agents or any Secured Party, and
each party hereto hereby agrees that (a) notwithstanding the effectiveness of
the amendment and restatement of the Second Amended and Restated Credit
Agreement, the Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) the
Collateral Documents and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Obligations.
Section 11.26    Swedish law Security Confirmation. GBC International, Inc.
agrees for the benefit of the Administrative Agent and the other Secured Parties
that the security and Liens granted or created under the Swedish Pledge
Agreement will continue in full force and effect notwithstanding the amendment
and restatement of the Second Amended and Restated Credit Agreement pursuant to
the Third Amendment and extends to the liabilities and obligations of the Loan
Parties to the Secured Parties under the Loan Documents, as amended and restated
by the Third Amendment.
Section 11.27    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other


 
163
 



US-DOCS\70212156.16    

--------------------------------------------------------------------------------





instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.28    Consent regarding Dissolution of ACCO Brands Colombia.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
hereby consent to the dissolution or liquidation of ACCO Brands Colombia S.A.S
and/or the declaration of any intercompany loans payable by ACCO Brands Colombia
S.A.S to Holdings or any Subsidiary as unpayable.
[Remainder of page intentionally left blank]


 
164
 



US-DOCS\70212156.16    